                   3. P. White Dep.




Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 1 of 68
∙   ∙   ∙   ∙   ∙   ∙ ∙ IN THE UNITED STATES DISTRICT COURT
∙   ∙   ∙   ∙   ∙   ∙FOR THE EASTERN DISTRICT OF NORTH CAROLINA
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ WESTERN DIVISION
∙   ∙   ∙   ∙   ∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ 5:19­cv­00467­BO
∙

∙ ∙ ∙JUSTIN J. WHITE,

∙ ∙ ∙ ∙ ∙Plaintiff,

∙ ∙ ∙ ∙ ∙vs.∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (taken via Zoom)

∙   ∙   ∙VANCE COUNTY, NORTH CAROLINA;
∙   ∙   ∙VANCE COUNTY SHERIFF'S OFFICE;
∙   ∙   ∙PETER WHITE, in his official
∙   ∙   ∙and individual capacities;
∙   ∙   ∙LAWRENCE D. BULLOCK, in his
∙   ∙   ∙official and individual
∙   ∙   ∙capacities; and WELDON WALLACE
∙   ∙   ∙BULLOCK, in his official and
∙   ∙   ∙individual capacities,

∙ ∙ ∙ ∙ ∙Defendants.

∙

∙

∙

∙

∙

∙

∙

∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Oral deposition of WELDON WALLACE BULLOCK,

∙ ∙ ∙located in Vance County, North Carolina, taken by

∙ ∙ ∙Plaintiff on Thursday, February 25, 2021, commencing

∙ ∙ ∙at 10:06 a.m., before Janet Cooper Haas, a Registered

∙ ∙ ∙Professional Reporter and Notary Public located in

∙ ∙ ∙Charlotte, Mecklenburg County, North Carolina.




                                                                                  YVer1f




                Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 2 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                              Pages 2..5
Weldon Wallace Bullock, 02/25/2021
                                                   Page 2                                            Page 4
∙1∙   ∙APPEARANCES:                                           ∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙P R O C E E D I N G S
∙2∙   ∙LAW OFFICES OF SHARIKA M. ROBINSON, PLLC
∙ ∙   ∙BY:∙ SHARIKA M. ROBINSON, ESQUIRE                      ∙2∙   ∙ ∙ ∙ Pursuant to NCGS 10B­25, WELDON WALLACE BULL
∙3∙   ∙ ∙ ∙ MICHAEL McGURL, ESQUIRE                           ∙3∙   ∙having been duly sworn remotely, was examined and
∙ ∙   ∙10230 Berkeley Place Drive
∙4∙   ∙Suite 220
                                                              ∙4∙   ∙testified as follows:
∙ ∙   ∙Charlotte, North Carolina∙ 28262                       ∙5∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ EXAMINATION
∙5∙   ∙704.561.6771                                           ∙6∙   ∙BY MS. ROBINSON:
∙ ∙   ∙srobinson@sharikamrobinsonlaw.com
∙6∙   ∙mmcgurl@sharikamrobinsonlaw.com                        ∙7∙   ∙ ∙ ∙ Q.∙ ∙Good morning, Mr. Bullock.∙ I'm not goi
∙ ∙   ∙ ∙ ∙ Counsel for Plaintiff (via Zoom)                  ∙8∙   ∙repeat what I just said.∙ Okay?∙ But I did want t
∙7
∙8∙   ∙WOMBLE BOND DICKINSON                                  ∙9∙   ∙introduce myself as Sharika Robinson.∙ I have my
∙ ∙   ∙BY:∙ CHRISTOPHER J. GEIS, ESQUIRE                      10∙   ∙colleague, Michael McGurl ­­ he's here also and w
∙9∙   ∙ ∙ ∙ LOUISA C. CLARK, ESQUIRE
∙ ∙   ∙One West 4th Street                                    11∙   ∙be participating.
10∙   ∙Winston­Salem, North Carolina∙ 27101                   12∙   ∙ ∙ ∙ ∙ ∙ ∙Have you ever been deposed before or a
∙ ∙   ∙336.721.3543
                                                              13∙   ∙witness?
11∙   ∙chris.geis@wbd­us.com
∙ ∙   ∙louisa.clark@wbd­us.com                                14∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
12∙   ∙ ∙ ∙ Counsel for Defendants (via Zoom)                 15∙   ∙ ∙ ∙ Q.∙ ∙You have?∙ Okay.∙ So you know the drill
13
∙ ∙   ∙ALSO PRESENT:                                          16∙   ∙then.∙ The reporter ­­ everybody asks that you an
14                                                            17∙   ∙questions in "yes" or "no."∙ And for purposes of
∙ ∙   ∙Peter White, Defendant
15                                                            18∙   ∙I will refer to Mr. White, the Plaintiff, as
16                                                            19∙   ∙"Mr. White" and Sheriff White, the sheriff, as
17
18
                                                              20∙   ∙"Sheriff White" so there's no confusion.
19                                                            21∙   ∙ ∙ ∙ ∙ ∙ ∙Is there any way that you would like fo
20                                                            22∙   ∙to refer to you?
21
22                                                            23∙   ∙ ∙ ∙ A.∙ ∙Mr. Bullock is fine.
23                                                            24∙   ∙ ∙ ∙ Q.∙ ∙Mr. Bullock?∙ So we don't confuse the t
24
25                                                            25∙   ∙Bullocks.∙ Okay.
                                                   Page 3                                            Page 5
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙EXAMINATION INDEX                ∙1∙       ∙ ∙ ∙ ∙ ∙ ∙So are you prepared to testify?∙ Have y
∙2∙   ∙WELDON WALLACE BULLOCK (via Zoom)
                                                          ∙2∙       ∙you're free of medications, free of anything that
∙3∙   ∙ ∙ ∙ BY MS. ROBINSON∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙4
∙4                                                            ∙3∙   ∙would impair your testimony today?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙   ∙ ∙ ∙ ∙ ∙EXHIBIT INDEX                  ∙4∙     ∙ ∙ ∙ A.∙ ∙Yes.
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙                                           ∙5∙
                    ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙MARKED     ∙ ∙ ∙ Q.∙ ∙Okay.∙ So will you state your name for
∙7∙   ∙Exhibit 1∙   3­4­17 J. White VCSO application∙ ∙ ∙ ∙ ∙21
                                                            ∙6∙     ∙record.
∙8∙   ∙Exhibit 2∙   J. White background check letters∙ ∙ ∙ ∙ 21
∙9∙   ∙Exhibit 3∙
                                                            ∙7∙
                    Directive B.9, Use of Force∙ ∙ ∙ ∙ ∙ ∙ ∙ 46
                                                                    ∙ ∙ ∙ A.∙ ∙Weldon Bullock.
10∙   ∙Exhibit 4∙   J. White use­of­force administrative∙ ∙ ∙8∙
                                                            ∙48     ∙ ∙ ∙ Q.∙ ∙And your birthdate?
∙ ∙   ∙ ∙ ∙ ∙ ∙ ∙   investigation                           ∙9∙     ∙ ∙ ∙ A.∙ ∙March 28th, 1967.
11                                                            10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell me your address.
∙ ∙   ∙Exhibit 5∙ BLET subject control/arrest techniques∙ ∙66
                                                              11∙   ∙ ∙ ∙ A.∙ ∙1029 Wood Owl Way in Durham, North Caro
12
∙ ∙   ∙Exhibit 6∙ Directive F.13, Use of Canines∙ ∙ ∙ ∙ ∙     12∙
                                                              ∙84   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Have you always resided in North
13                                                            13∙   ∙Carolina?
∙ ∙   ∙Exhibit 7∙   8­20­18 A. Hight employee counseling∙ ∙   ∙86
                                                              14∙   ∙ ∙ ∙ A.∙ ∙For a brief period of time, I wasn't.∙
14∙   ∙ ∙ ∙ ∙ ∙ ∙   record
                                                              15∙   ∙in New Jersey.
15∙   ∙Exhibit 8∙   9­6­18 W. Bullock firearms∙ ∙ ∙ ∙ ∙ ∙ ∙   ∙89
∙ ∙   ∙ ∙ ∙ ∙ ∙ ∙   qualification record instructions         16∙   ∙ ∙ ∙ Q.∙ ∙What about high school?∙ Where did you
16                                                            17∙   ∙high school?
∙ ∙   ∙Exhibit 9∙ 9­6­18 use­of­deadly­force handout∙ ∙ ∙     ∙90
                                                              18∙   ∙ ∙ ∙ A.∙ ∙In North Carolina.
17
                                                              19∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me the name of that.
18
19                                                            20∙   ∙ ∙ ∙ A.∙ ∙Vance Senior High.
20                                                            21∙   ∙ ∙ ∙ Q.∙ ∙Yes.∙ And did you go to college?
21                                                            22∙   ∙ ∙ ∙ A.∙ ∙I did.
22
                                                              23∙   ∙ ∙ ∙ Q.∙ ∙Where did you go to college?
23
24
                                                              24∙   ∙ ∙ ∙ A.∙ ∙North Carolina Central University.
25                                                            25∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did you major in?




                                                                                                              YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 3 of 68
WHITE vs VANCE COUNTY, NC, et al.                                               Pages 6..9
Weldon Wallace Bullock, 02/25/2021
                                        Page 6                                         Page 8
∙1∙   ∙ ∙ ∙ A.∙ ∙Criminal justice.             ∙1∙ ∙work court.∙ You would serve your warrants and se
∙2∙   ∙ ∙ ∙ Q.∙ ∙Did you seek any education after
                                               ∙2∙ your
                                                    ∙your criminal papers from some of the subpoenas.
∙3∙   ∙bachelor's degree?                      ∙3∙ ∙Sometimes there were papers.
∙4∙                                            ∙4∙ in
      ∙ ∙ ∙ A.∙ ∙I briefly started on my master's   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And so we're at ­­ 1992 is when
∙5∙   ∙education, but I didn't complete it.    ∙5∙ ∙started at Vance County Sheriff's Office, and the
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And where was that at? ∙6∙ ∙were promoted in 1997 to patrol.
∙7∙                                            ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙And what happened next in your career?
      ∙ ∙ ∙ A.∙ ∙At North Carolina Central University.
∙8∙                                            ∙8∙your
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you tell me about    ∙ ∙ career
                                                        ∙ A.∙ ∙I was promoted in 1997 to investigation
∙9∙                                            ∙9∙ ∙ or
      ∙as a police officer or as a sheriff's deputy   ∙ ∙­­Q.∙
                                                             so ∙To investigations?∙ Okay.
10∙   ∙after college, where did you work?      10∙ ∙ ∙ ∙ ∙ ∙ ∙And what type of investigations?
11∙   ∙ ∙ ∙ A.∙ ∙I was recruited by the U.S. Drug
                                               11∙ Enforcement
                                                    ∙ ∙ ∙ A.∙ ∙I was promoted to criminal investigatio
12∙   ∙Administration out of Newark, New Jersey.∙
                                               12∙ I∙and
                                                      worked
                                                          I worked, you know, all types of criminal cas
13∙                                            13∙I ∙but
      ∙with them briefly as an intern.∙ And then     came Iback
                                                            specialized in child sex abuse.
14∙   ∙to Vance County, and I worked for the Vance
                                               14∙ ∙County
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And how long were you in that
15∙   ∙school system probably less than three years.∙   And
                                               15∙ ∙position?
16∙   ∙then in 1992, I started working at the Vance
                                               16∙ ∙ County
                                                      ∙ ∙ A.∙ ∙I was an investigator ­­ I was an
17∙   ∙Sheriff's Office.                       17∙ ∙investigator until 2005.∙ I had to serve some act
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What was your position 18∙  ∙supervisor roles in investigation, but I don't kn
                                                initially?
19∙   ∙ ∙ ∙ A.∙ ∙Deputy sheriff.               19∙ ∙when those dates were.∙ But once I came out of
20∙   ∙ ∙ ∙ Q.∙ ∙How long were you a deputy sheriff?
                                               20∙ ∙investigations, I came out of investigations and
21∙   ∙ ∙ ∙ A.∙ ∙I think my first promotion was21∙
                                                 to ∙promoted
                                                     an         to a lieutenant in administration, and t
22∙   ∙investigator, and that was in 1997.∙ So 22∙
                                                from∙was
                                                      ­­ Ieither 2004 or 2005.∙ I'm not quite sure of t
23∙   ∙worked the road as a deputy sheriff as a23∙  ∙date.∙ I mean, I'm not quite sure of the year.
                                                 patrol
24∙                                            24∙division.
      ∙deputy.∙ Then I was switched to the civil    ∙ ∙ ∙ Q.∙ I∙All right.∙ And as a lieutenant, what w
25∙                                            25∙while,
      ∙worked in the civil division for a little    ∙your and
                                                           job duties?
                                        Page 7                                         Page 9
∙1∙   ∙then I was promoted to investigations. ∙1∙ ∙ ∙ ∙ A.∙ ∙I was an administrative lieutenant.∙ I
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So when you started as ∙2∙
                                                a deputy
                                                    ∙over records.∙ I was ­­ I believe I was doing thi
∙3∙   ∙sheriff, were you trained at all?       ∙3∙ ∙in evidence.∙ I was over the civil division.∙ I d
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙4∙ ∙administrative investigations.∙ Well, I actually
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What type of training did
                                               ∙5∙ you
                                                    ∙administrative investigations as early as ­­ in m
∙6∙   ∙undergo?                                ∙6∙ ∙since my criminal ­­ that's my investigative posi
∙7∙                                            ∙7∙ ∙Soschool
      ∙ ∙ ∙ A.∙ ∙I went to the basic law enforcement     I continued doing those type investigations.
∙8∙                                            ∙8∙ that
      ∙here in Vance County, and when I completed   ∙ ∙ ∙basic
                                                           ∙ ∙ ∙Right now, that's what's coming to mind
∙9∙   ∙law enforcement school, I went through a∙9∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ In terms of the obligations?
                                                 training
10∙                                            10∙ ∙a ∙time.
      ∙phase for about ­­ I'm not sure of how long       ∙ A.∙ I∙Uh­huh.
11∙   ∙had to ride with a sergeant for a while.∙
                                               11∙And
                                                    ∙ ∙then
                                                         ∙ Q.∙ ∙So you said that you were over evidence
12∙   ∙once I finished that training phase, then
                                               12∙I ∙was
                                                      ∙ ∙sort
                                                           ∙ ∙ ∙What does that mean?
13∙   ∙of on my own.                           13∙ ∙ ∙ ∙ A.∙ ∙When deputies or investigators, offices
14∙                                            14∙say
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ "For a while," would you    ∙the  sheriff's office collected evidence on the sc
                                                       a week
15∙   ∙or two weeks or ­­                      15∙ ∙I was the person they turned it in to, and I was
16∙   ∙ ∙ ∙ A.∙ ∙No.∙ It ­­ it was ­­ it was at16∙
                                                 least   two of the evidence room.
                                                    ∙charge
17∙   ∙months, a minimum of two months.∙ It might
                                               17∙ have
                                                    ∙ ∙ ∙been
                                                           Q.∙ ∙Okay.∙ And how long were you in that
18∙   ∙longer, and I don't know how long it was.
                                               18∙ ∙position?
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned that you
                                               19∙ started
                                                    ∙ ∙ ∙ A.∙ ∙I started as an investigator, and I don
20∙                                            20∙and
      ∙at ­­ so you started as a deputy sheriff,    ∙know
                                                       you what
                                                            did year.∙ And in some form or fashion, I w
21∙   ∙a little patrol.                        21∙ ∙involved with it until I retired.
22∙                                            22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did you ever go to court when yo
      ∙ ∙ ∙ ∙ ∙ ∙Can you explain what that entailed.
23∙                                            23∙and
      ∙ ∙ ∙ A.∙ ∙You was assigned to a district,    ∙were
                                                       you in that position?
24∙                                            24∙ ∙You
      ∙would answer calls that were given to you.∙    ∙ ∙would
                                                           A.∙ ∙I did.
25∙                                            25∙ You
      ∙do things like transport mental patients.∙   ∙ ∙ would
                                                         ∙ Q.∙ ∙Is that where you were primarily depose




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 4 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 10..13
Weldon Wallace Bullock, 02/25/2021
                                        Page 10                                       Page 12
∙1∙                                            ∙1∙ ∙hiring
      ∙ ∙ ∙ A.∙ ∙No.∙ I've been deposed on ­­ when   you say process of a sheriff's deputy?
∙2∙                                            ∙2∙ cases
      ∙"go to court," I went to court in criminal          A.∙ ∙We would have an in­house application t
                                                    ∙ ∙ ∙ to
∙3∙   ∙testify in criminal cases.              ∙3∙ ∙someone may turn in, or sometimes they would go o
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙4∙ ∙and turn in the F­3 form without going ­­ having
∙5∙                                            ∙5∙ ∙having
      ∙ ∙ ∙ A.∙ ∙Things from homicide to break­ins,          the in­house application done.∙ I would do
                                                      to child
∙6∙   ∙sex abuse cases.                        ∙6∙ ∙criminal background check, a pre­employment crimi
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I'm going to come back
                                               ∙7∙ to  you
                                                    ∙background  check, on the applicant, and then we w
∙8∙                                            ∙8∙ ∙set the applicant up for an interview.
      ∙saying that you were specifically over evidence.
∙9∙                                            ∙9∙did
      ∙ ∙ ∙ ∙ ∙ ∙When you were in that position,    ∙ ∙you
                                                        ∙ ∙ever
                                                             ∙ ∙The applicant would come in for an inte
10∙   ∙misplace or lose evidence?              10∙ ∙as little as one time, as many maybe as three tim
11∙   ∙ ∙ ∙ A.∙ ∙No.∙ I never misplace or lose 11∙
                                                evidence.
                                                    ∙you know, according to what the circumstances are
12∙                                            12∙ or
      ∙ ∙ ∙ Q.∙ ∙Had evidence ever been misplaced   ∙Typically,
                                                       lost in that was a three­person panel intervie
13∙   ∙Vance County?                           13∙ ∙and then once that process is complete, then we w
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙make our recommendations to the sheriff and then
15∙   ∙ ∙ ∙ Q.∙ ∙In what situation?            15∙ ∙whether or not to hire or not to hire or our opin
16∙   ∙ ∙ ∙ A.∙ ∙I can remember one time one of16∙
                                                 the∙ drug
                                                      ∙ ∙ Q.∙ ∙Who is "we"?∙ Was there a specific pane
17∙                                            17∙sealed
      ∙officers, what he ­­ what he noted on the    ∙designated panel?
18∙   ∙envelope as far as the money ­­ what he 18∙  ∙ ∙was
                                                noted   ∙ A.∙
                                                            an ∙Yes.∙ So, typically ­­ and I don't reme
19∙   ∙amount that wasn't in the sealed envelope.∙   When the
                                               19∙ ∙them   all over the years.∙ But, typically, there w
20∙                                            20∙ ∙lieutenant,
      ∙lawyer and I sat down and opened the sealed   envelope,    myself, and maybe a captain or anothe
21∙   ∙it was, like, $20 short.                21∙ ∙lieutenant.∙ So I don't know who they were, you k
22∙   ∙ ∙ ∙ ∙ ∙ ∙I remember an incident where a22∙
                                                 gun∙every
                                                      was taken
                                                            single time, but there's typically three pe
23∙                                            23∙ ∙That
      ∙from an investigative scene out in the public   but ­­ Lieutenant Shearin was one of them that I
24∙   ∙never ­­ it was never turned in to evidence.∙   I never and Watkins.∙ I don't know if he was a
                                               24∙ ∙remember
25∙   ∙received it into evidence.∙ And even though   I never or lieutenant over time.∙ He might have b
                                               25∙ ∙captain

                                        Page 11                                       Page 13
∙1∙   ∙received it into evidence, it was still ∙1∙
                                                something
                                                    ∙promoted.∙
                                                            that You know, at some point, he might have
∙2∙                                            ∙2∙point
      ∙the Vance County Sheriff's Office at some    ∙a lieutenant.∙
                                                          had         Then he might have been a captain.
∙3∙   ∙control over, even though it never made ∙3∙  ∙the the
                                                it into   use of names without the rank, Shearin has do
∙4∙   ∙evidence room.                          ∙4∙ ∙it, Watkins has done it, I believe Shelton has do
∙5∙                                            ∙5∙where
      ∙ ∙ ∙ ∙ ∙ ∙And then I remember an incident    ∙it, aStainback has done it.
∙6∙                                            ∙6∙ ∙never
      ∙deputy took a gun off of somebody, and that    ∙ ∙ ∙got∙ ∙So over the years, there have been diff
∙7∙                                            ∙7∙ ∙people that ­­ along with me who have performed t
      ∙into evidence.∙ It never made it into evidence.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Why would items never make it ∙8∙
                                                into∙duties.
                                                      evidence?
∙9∙   ∙ ∙ ∙ A.∙ ∙I can't answer that.∙ I can't ∙9∙  ∙ ∙ what
                                                answer   ∙ Q.∙­­∙But it's been primarily lieutenants?
10∙                                            10∙ didn't
      ∙why somebody else did something, that they   ∙ ∙ ∙ A.∙
                                                            turn∙Primarily, the lieutenants or higher.
11∙   ∙it in.∙ I was the one responsible for it11∙
                                                 once
                                                    ∙ ∙it∙ got
                                                           Q.∙ ∙Can you help me understand just the
12∙   ∙into evidence.                          12∙ ∙structure of the Vance County Sheriff's Office.∙
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ But did situations like13∙
                                                 that  ever
                                                    ∙I'm  not in law enforcement at all.∙ Just pretend
14∙                                            14∙County?
      ∙happen before at Vance County ­­ in Vance    ∙I know nothing about law enforcement from a ­­ wh
15∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   15∙ ∙are the particular roles?∙ Lieutenant, deputy ­­
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's change gears a16∙  ∙meanbit
                                                 little    deputy, lieutenant, captain or ­­
17∙                                            17∙the
      ∙and discuss the current hiring process at    ∙ ∙Vance
                                                         ∙ A.∙ ∙So the ­­ starting from the lower level
18∙   ∙County Sheriff's Office.                18∙ ∙going up through the ranks, you may have a person
19∙   ∙ ∙ ∙ A.∙ ∙I don't know anything about the
                                               19∙current
                                                    ∙who ­­ who's hired and not gone through BLET yet.
20∙   ∙hiring process.∙ I don't ­­ I'm retired.∙
                                               20∙I ∙we
                                                     don't
                                                         would
                                                            ­­ hire that person, offer the person a job
21∙   ∙ ∙ ∙ Q.∙ ∙Well, when you were there.∙ I 21∙  ∙that
                                                don't      person may be with us and then go through BL
                                                       ­­ okay.
22∙   ∙I don't want you to speak for, you know,22∙
                                                 Sheriff   Brame that's ­­ you know, the kind of termino
                                                    ∙You know,
23∙   ∙and what he does.                       23∙ ∙for that is ­­ you know, that's, like, a candidat
24∙   ∙ ∙ ∙ A.∙ ∙Okay.                         24∙ ∙a new hire or, you know, however you want to do i
25∙   ∙ ∙ ∙ Q.∙ ∙So when you were there, what was
                                               25∙ the  typical
                                                    ∙That  person may be working with us as a sworn off




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 5 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 14..17
Weldon Wallace Bullock, 02/25/2021
                                        Page 14                                       Page 16
∙1∙   ∙but hadn't done the state basic law enforcement
                                               ∙1∙ ∙times we did and did not have a chief deputy.∙ Th
∙2∙                                            ∙2∙ ∙were
      ∙training.∙ In terms of responsibility, that's       times we had a chief deputy, and the two cap
                                                       probably
∙3∙   ∙the lowest level of responsibility.∙ And∙3∙
                                                 then  you ­­
                                                    ∙would  team up to report to the chief deputy.∙ The
∙4∙   ∙you're a deputy once you finish out that∙4∙  ∙chief And
                                                 period.∙   deputy was directly to the sheriff.
∙5∙   ∙the deputies are the ones that primarily∙5∙  ∙ ∙on∙ the
                                                 take      Q.∙ ∙And so you recently retired.
∙6∙   ∙bulk of the calls and do the ­­ serving ∙6∙
                                                the ∙papers
                                                      ∙ ∙ ∙ and
                                                             ∙ ∙What was your position when you retired
∙7∙   ∙stuff like that.                        ∙7∙ ∙ ∙ ∙ A.∙ ∙I was chief deputy.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Within that shift over time, in
                                               ∙8∙absence   of a∙Chief deputy?∙ And so as chief deputy,
                                                    ∙ ∙ ∙ Q.∙
∙9∙   ∙sergeant, then you may have what's ­­ what
                                               ∙9∙ we  refer
                                                    ∙were  overto ­­ you were one of those people who wou
10∙   ∙as a senior deputy.∙ And that's a deputy10∙
                                                 who∙hire  and make use­of­force decisions and things o
                                                      has more
11∙   ∙experience than the BLET candidate, has 11∙
                                                been∙that
                                                      around
                                                           nature?
12∙   ∙long enough to kind of understand the jobs
                                               12∙ and
                                                    ∙ ∙ roles
                                                         ∙ A.∙ ∙Say that again.
13∙   ∙of deputy, who may understand the roles 13∙
                                                of a∙ ∙ ∙ Q.∙ ∙You would hire, make hiring decisions a
14∙   ∙supervisor but not ­­ has not been officially
                                               14∙ ∙orpromoted
                                                         recommendations and use­of­force decisions?
15∙   ∙to sergeant, which is the next step up. 15∙ ∙ ∙ ∙ A.∙ ∙Well, that ­­ some of those
16∙   ∙ ∙ ∙ ∙ ∙ ∙The sergeant is the first­line16∙
                                                 supervisor
                                                    ∙recommendations I don't ­­ "decision" might not b
17∙                                            17∙ ∙right
      ∙that runs the shift, and within that shift,          word.∙ But some of those recommendations, I
                                                     there are
18∙                                            18∙shift.∙
      ∙deputies in which is he supervises on the    ∙doing In
                                                            that as a captain.
19∙   ∙the same instance where ­­ on the patrol19∙  ∙ ∙in∙ Q.∙ ∙As a captain?
                                                 side
20∙                                            20∙ ∙ ∙ ∙ who,
      ∙criminal investigations, there may be detectives    A.∙ ∙Yeah.
21∙   ∙in an instance, would have been promoted.∙
                                               21∙ If
                                                    ∙ ∙you  were∙But you were definitely doing it as a c
                                                         ∙ Q.∙
22∙                                            22∙ ∙deputy,
      ∙a deputy and you went to ­­ as a detective,   they wouldtoo, also, right, recommendations?
23∙   ∙consider that a promotion.              23∙ ∙ ∙ ∙ A.∙ ∙Yes.
24∙                                            24∙ ∙ ∙ ∙from
      ∙ ∙ ∙ ∙ ∙ ∙Some may say that the ­­ transferring     Q.∙ a∙Okay.∙ So I would like to talk more abo
25∙   ∙sergeant to a detective may be a lateral25∙  ∙Mr. White
                                                 transfer   kind specifically.∙ Can you ­­ can you expla

                                        Page 15                                       Page 17
∙1∙                                            ∙1∙ you
      ∙of because the pay is almost the same when   ∙thelook
                                                          hiring
                                                              at process when it came to Mr. White.
∙2∙   ∙whether it's a promotion or not, but you∙2∙  ∙ ∙ ∙ A.∙ ∙Just like before, he filled out an
                                                 have
∙3∙   ∙nonsupervisory employees working.∙ It's ∙3∙
                                                just∙application,
                                                      like          whether it was in­house or he had an
∙4∙                                            ∙4∙ ∙come
      ∙deputies, but they're called investigators.∙        to me.∙ I don't know which one.∙ He sat down
                                                      And then
∙5∙                                            ∙5∙ ∙a which
      ∙within investigations, you have a supervisor,   panel,isand then the panel interviewed him.∙ I w
∙6∙   ∙a sergeant, a detective sergeant.       ∙6∙ ∙the one that did his criminal background check.
∙7∙   ∙ ∙ ∙ ∙ ∙ ∙On the same line, you may have∙7∙
                                                 a civil
                                                    ∙ ∙ ∙ ∙ ∙ ∙And once we got all of that stuff toget
∙8∙                                            ∙8∙may
      ∙division.∙ Within the civil division, you    ∙then
                                                       havethe sheriff made the decision to hire him.∙
∙9∙   ∙deputies working, and then you may have ∙9∙  ∙then once he got hired, he eventually went to the
                                                a sergeant
10∙   ∙working within the civil division.      10∙ ∙patrol division.
11∙   ∙ ∙ ∙ ∙ ∙ ∙Over time there have been detectives
                                               11∙ ∙ ∙ in   the ∙Did you review his application?
                                                        ∙ Q.∙
12∙   ∙drug unit that may or may not have a sergeant
                                               12∙ ∙ ∙ ∙ A.∙ ∙Yeah.∙ I would have been the one that l
13∙   ∙supervising them.∙ Sometimes it was a sergeant,
                                               13∙ ∙at his ­­ well, yeah.∙ I think I was the first on
14∙   ∙sometimes they weren't.∙ And then after 14∙
                                                the ∙think
                                                     sergeant
                                                            I was the first officer to see his applicat
15∙   ∙level, then you have the starting of the15∙
                                                 command   staff
                                                    ∙I don't   know if the sheriff saw it before I did,
16∙   ∙of lieutenants.                         16∙ ∙had it extensively because I was the one that act
17∙                                            17∙ ∙did
      ∙ ∙ ∙ ∙ ∙ ∙In the patrol division, typically        histwo
                                                     we had    background check.
18∙   ∙lieutenants that would supervise two sergeants
                                               18∙ ∙ ∙ who
                                                        ∙ Q.∙ ∙Okay.∙ I'm going ­­ I'm going to pull u
19∙                                            19∙ was
      ∙supervised however number of deputies that   ∙application
                                                        on the     and make sure that this is what you l
20∙   ∙shift.∙ In investigation, there was a lieutenant
                                               20∙ ∙at. who
21∙   ∙supervised the sergeant, who supervised 21∙
                                                the ∙ ∙ ∙ ∙ ∙ ∙Can you take a look at this document.
22∙   ∙investigators on the shift.             22∙ ∙ ∙ ∙ A.∙ ∙It looks like what I remember to be his
23∙                                            23∙ which
      ∙ ∙ ∙ ∙ ∙ ∙Then you had a patrol commander,   ∙writing.∙
                                                           was a That's the form which we used.
24∙   ∙captain.∙ You had an admin commander, which
                                               24∙ ∙was
                                                      ∙ ∙the
                                                           Q.∙ ∙Just review it for ­­ can you scroll ­­
25∙                                            25∙ ∙you
      ∙position I served in for a while.∙ And then   thereneed
                                                            wereus ­­ can we continue to scroll?




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 6 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 18..21
Weldon Wallace Bullock, 02/25/2021
                                        Page 18                                       Page 20
∙1∙   ∙ ∙ ∙ A.∙ ∙Yeah.                         ∙1∙ ∙ ∙ ∙ A.∙ ∙I have to go through DCI and run his
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Just let us know when to
                                               ∙2∙keep   going. record, his driving record.∙ I have to g
                                                    ∙criminal
∙3∙   ∙ ∙ ∙ A.∙ ∙Keep going.∙ Okay.∙ Okay.∙ You∙3∙
                                                 can∙request
                                                      go.       from the clerk of courts anyplace he's ei
∙4∙   ∙Okay.∙ You can go.∙ Okay.∙ You can go.∙ ∙4∙  ∙lived
                                                Okay.∙   You or
                                                              canwent to school or graduated from high sc
∙5∙   ∙go.∙ Okay.∙ You can go.∙ You can go.    ∙5∙ ∙and pull the criminal records from the clerk of
∙6∙                                            ∙6∙ ∙courts.
      ∙ ∙ ∙ Q.∙ ∙That's the last page, Mr. Bullock.
∙7∙   ∙ ∙ ∙ A.∙ ∙Okay.                         ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙I think Mr. White had gotten some highe
∙8∙                                            ∙8∙ about
      ∙ ∙ ∙ Q.∙ ∙I want to ask you some questions   ∙education
                                                           this that might have been outside of North
∙9∙   ∙document.                               ∙9∙ ∙Carolina, and so I might have had to request for
10∙   ∙ ∙ ∙ A.∙ ∙Okay.                         10∙ ∙criminal histories in those places that he lived
11∙                                            11∙document.
      ∙ ∙ ∙ Q.∙ ∙So you ­­ can you identify this    ∙went to school outside of North Carolina.
12∙   ∙ ∙ ∙ A.∙ ∙It's the document that we used12∙
                                                 as ∙an∙ ∙ Q.∙ ∙So would you say ­­
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙His driving record would have been also
      ∙in­house form to gather information on potential
14∙   ∙applicants.                             14∙ ∙part of the criminal background check.
15∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And this is Mr. White's15∙
                                                 application?
                                                    ∙ ∙ ∙ Q.∙ ∙Would you say it was a pretty extensive
16∙   ∙ ∙ ∙ A.∙ ∙I believe it to be.           16∙ ∙background check?
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Michael,17∙
                                                 can∙ you
                                                       ∙ ∙ A.∙ ∙I wouldn't say it was extensive.
18∙   ∙ ∙ ∙ scroll.∙ And stop right here.      18∙ ∙ ∙ ∙ Q.∙ ∙You wouldn't say it was?
19∙   ∙BY MS. ROBINSON:                        19∙ ∙ ∙ ∙ A.∙ ∙No.
20∙   ∙ ∙ ∙ Q.∙ ∙Do you see where it says Shaw 20∙
                                                University?
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.
21∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   21∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull up
22∙   ∙ ∙ ∙ Q.∙ ∙And you see where it says "reason
                                               22∙ ∙for∙ ∙ the ­­ so we're going to mark Exhibit Number
23∙   ∙leaving"?∙ Can you read that to me.     23∙ ∙ ∙ ∙ So ­­
24∙   ∙ ∙ ∙ A.∙ ∙"Terminated."                 24∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ I don't think we marked
25∙   ∙ ∙ ∙ Q.∙ ∙And Louisburg College.∙ Can you
                                               25∙read
                                                    ∙ ∙ the
                                                         ∙ Exhibit Number 1.

                                        Page 19                                       Page 21
∙1∙   ∙reason for leaving.                     ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Well, let's mark
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ "Terminated."           ∙2∙ ∙ ∙ ∙ Exhibit Number 1 as Mr. White's application
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go to the∙3∙
                                                 next.∙
                                                    ∙ ∙ ∙Let's
                                                           employment.
∙4∙   ∙ ∙ ∙ go down a little bit more.         ∙4∙ ∙ ∙(Exhibits 1 and 2 were marked for identificatio
∙5∙   ∙BY MS. ROBINSON:                        ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ And we sent you this via
∙6∙   ∙ ∙ ∙ Q.∙ ∙So is it fair to say that Mr. ∙6∙
                                                White
                                                    ∙ ∙ ∙ email, too, Mr. Geis.
∙7∙   ∙disclosed that he had been terminated? ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Well, I didn't get the email
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙8∙ ∙ ∙ ∙ and I looked at my emails 30 minutes ago.∙ Y
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And let's go down.∙ I have
                                               ∙9∙ ∙another
                                                      ∙ ∙ perfectly willing ­­ or you're perfectly wit
10∙   ∙question I want to ask you about this document
                                               10∙ ∙ ∙ while
                                                        ∙ your rights to introduce these documents.∙ I
11∙   ∙we're up ­­ while we have it up.        11∙ ∙ ∙ ∙ think you should mark them.
12∙                                            12∙ going.
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Keep going.∙ Keep   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ All right.∙ I want you ­
13∙   ∙BY MS. ROBINSON:                        13∙ ∙ ∙ ∙ want you to have them.∙ Okay?∙ And you do ha
14∙   ∙ ∙ ∙ Q.∙ ∙Can you read the last sentence14∙
                                                 on ∙this
                                                      ∙ ∙ page.
                                                           them.∙ So if you need to take a break and ch
15∙                                            15∙ ∙ ∙contract
      ∙ ∙ ∙ A.∙ ∙"Are you willing to sign a two­year    ∙ your email, please let me know.
16∙   ∙for employment?"                        16∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ We will take a break.∙ We'll
17∙   ∙ ∙ ∙ Q.∙ ∙And what was his response?    17∙ ∙ ∙ ∙ about a ten­minute break.∙ Thank you.
18∙   ∙ ∙ ∙ A.∙ ∙Yes.                          18∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Thank you.
19∙   ∙ ∙ ∙ Q.∙ ∙I think that's it for this document.∙    I'll
                                               19∙ ∙ ∙ (Recess   in proceedings from 10:35 to 11:01 a.m
20∙   ∙get back to the contract.               20∙ ∙BY MS. ROBINSON:
21∙                                            21∙ ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, I was asking you about
      ∙ ∙ ∙ ∙ ∙ ∙So after you ­­ after you reviewed
22∙                                            22∙ ∙Mr. aWhite's background, and I asked whether or no
      ∙Mr. White's application, you said you conducted
23∙   ∙criminal background check?              23∙ ∙was extensive or not.∙ Thank you.∙ And you said t
24∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   24∙ ∙it wasn't extensive.
25∙   ∙ ∙ ∙ Q.∙ ∙What did that entail?         25∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you pull up




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 7 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 22..25
Weldon Wallace Bullock, 02/25/2021
                                        Page 22                                       Page 24
∙1∙   ∙ ∙ ∙ document that shows ­­ yes.        ∙1∙ ∙documents, this exhibit.
∙2∙   ∙BY MS. ROBINSON:                        ∙2∙ ∙ ∙ ∙ ∙ ∙ ∙And so after reaching out to all those
∙3∙   ∙ ∙ ∙ Q.∙ ∙Can you see that document?    ∙3∙ ∙counties, obtaining Mr. White's criminal record,
∙4∙                                            ∙4∙1 ∙driving
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go to Page     of it so record, and other ­­ and reviewing his
∙5∙   ∙ ∙ ∙ Chris can identify that.           ∙5∙ ∙application, what questions did you have about hi
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You need to read that.
                                               ∙6∙ ∙employment?
∙7∙   ∙BY MS. ROBINSON:                        ∙7∙ ∙ ∙ ∙ A.∙ ∙About his what?
∙8∙   ∙ ∙ ∙ Q.∙ ∙And I'm going to give you a few.∙
                                               ∙8∙ ∙It's
                                                      ∙ ∙ aQ.∙ ∙About his prospects for employment.
∙9∙                                            ∙9∙ a∙ few
      ∙23­page document, so I'm going to give you     ∙ ∙ ­­
                                                           A.∙ ∙I don't remember specific questions tha
10∙   ∙you know, as long as you like to look over
                                               10∙ it.
                                                    ∙had.∙ We, in general, go over people's work histo
11∙   ∙ ∙ ∙ A.∙ ∙Can I move towards the screen?11∙ ∙where he went to school, where he lived, any crim
12∙                                            12∙you
      ∙ ∙ ∙ Q.∙ ∙Yes, sir.∙ And, Mr. Bullock, if    ∙charges
                                                       would you may have.∙ We might talk about his
13∙   ∙just let him know when to scroll down in13∙
                                                 the∙driver's
                                                      same      history.∙ We would talk about his employ
14∙   ∙fashion.                                14∙ ∙history.∙ We might ­­ some people we give, like,
15∙   ∙ ∙ ∙ A.∙ ∙You can scroll down.∙ Okay.∙ Okay.∙   Okay. scenarios on how you will respond to a
                                               15∙ ∙little
16∙   ∙Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙
                                               16∙Okay.∙
                                                    ∙particular
                                                           Okay. scenario.
17∙                                            17∙ Okay.
      ∙Put it so I can see the top of it.∙ Okay.∙   ∙ ∙ ∙ ∙ ∙ ∙That's what's coming to mind right now.
18∙   ∙Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙ Okay.∙
                                               18∙Okay.∙
                                                    ∙ThereOkay.
                                                            may be others.
19∙   ∙Okay.∙ Okay.                            19∙ ∙ ∙ ∙ Q.∙ ∙Well, I want you to, if you can recall,
20∙                                            20∙ ∙be
      ∙ ∙ ∙ Q.∙ ∙And do you recognize this document   ­­ more
                                                          thesespecific now about Mr. White.
21∙   ∙documents?                              21∙ ∙ ∙ ∙ ∙ ∙ ∙After you performed this background che
22∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   22∙ ∙him, what was his next step in the employment pro
23∙   ∙ ∙ ∙ Q.∙ ∙And is that your signature on 23∙
                                                these
                                                    ∙ ∙ ∙ A.∙ ∙He would have been sworn in.∙ And at so
24∙   ∙documents?                              24∙ ∙point, he'll go to a shift.∙ You know, he might n
25∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   25∙ ∙have immediately gone to a shift because we're a

                                        Page 23                                       Page 25
∙1∙   ∙ ∙ ∙ Q.∙ ∙And can you identify these documents.
                                               ∙1∙ ∙small, poor county.∙ We might not have uniforms t
∙2∙   ∙ ∙ ∙ A.∙ ∙Those forms ­­ those AOC forms∙2∙
                                                 are∙at  thisinpoint.∙ Sometimes cars aren't available a
                                                      forms
∙3∙   ∙which I used to reach out to our clerks ∙3∙
                                                of courts   or
                                                    ∙this point.
∙4∙   ∙requests for criminal background information.
                                               ∙4∙ ∙ ∙ ∙ ∙ ∙ ∙Typically, what happens is there may be
∙5∙   ∙ ∙ ∙ Q.∙ ∙And for purposes of the record,
                                               ∙5∙I ∙waiting
                                                     would justperiod, depending on when that applicant
∙6∙   ∙like for you to ­­ we're going to start ∙6∙
                                                from∙in
                                                      thebecause
                                                           top    of uniforms and whatever, other
∙7∙   ∙and go to ­­ and then each county that you
                                               ∙7∙ reached   out
                                                    ∙certifications   he might have.∙ Like, he would hav
∙8∙   ∙to.                                     ∙8∙ ∙go qualify for his service work, so that had to t
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙Can you read that county.∙ Just
                                               ∙9∙read   the And so typically what we do when we have p
                                                    ∙time.∙
10∙   ∙county.                                 10∙ ∙who are kind of caught in that phase, we have ­­
11∙   ∙ ∙ ∙ A.∙ ∙Martin County, North Carolina;11∙
                                                 Merrimack
                                                    ∙we'll ­­ the sheriff's office is responsible for
12∙                                            12∙ ∙courthouse
      ∙County, New Hampshire; Hillsborough County,   New          security, and so sometimes we'll send
13∙                                            13∙ ∙people up to the X­ray for an undetermined amount
      ∙Hampshire; Hillsborough County, New Hampshire.
14∙   ∙ ∙ ∙ ∙ ∙ ∙Is that the same document?    14∙ ∙time until all these things come, and then we can
15∙   ∙ ∙ ∙ Q.∙ ∙That's the same document.     15∙ ∙him ready to go to a shift.
16∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ Wayne County, North Carolina;
                                               16∙ ∙ ∙ ∙ ∙ ∙ ∙Then once he goes ­­ if he's ­­ in his
17∙   ∙Franklin County, North Carolina; Wake County,
                                               17∙ ∙particular
                                                       North      case, he was hired to be a deputy.∙ So
18∙   ∙Carolina; Bertie County, North Carolina;18∙
                                                 Chowan
                                                    ∙know, he would be waiting for a shift assignment
19∙   ∙County, North Carolina; Pasquotank County,   ∙to a shift.∙ Some people we hire, and we have a ­
                                               19∙ North
20∙                                            20∙ ∙like
      ∙Carolina; Perquimans County, North Carolina;   Pitt an investigator's opening, and we hire an
21∙   ∙County, North Carolina; Union County, North
                                               21∙ ∙investigator.∙
                                                     Carolina.        Then an investigator would go stra
22∙   ∙ ∙ ∙ Q.∙ ∙I think that was the last county,   correct?
                                               22∙ ∙to   investigation.∙ But, again, everybody has to w
23∙   ∙ ∙ ∙ A.∙ ∙(The witness nodded.)         23∙ ∙to get qualified because of what happens at that
24∙   ∙ ∙ ∙ Q.∙ ∙And I'm going to ask you some 24∙
                                                more∙point.
25∙   ∙questions, but I think we're done with these
                                               25∙ ∙ ∙ ∙ ∙ ∙ ∙After he's sworn in, he's ­­ you know,




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 8 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 26..29
Weldon Wallace Bullock, 02/25/2021
                                        Page 26                                       Page 28
∙1∙   ∙a sworn deputy sheriff at that point. ∙1∙ ∙Mr. White specifically, I do not recall how many.
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, let's rewind.∙ Let's   rewind. of one, though.
                                               ∙2∙ ∙minimum
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙He would have had his panel interview
                                               ∙3∙ ∙ ∙ ∙before
                                                           Q.∙ ∙Why would you ever perform three panel
∙4∙   ∙you ran his background, or would that panel
                                               ∙4∙ ∙interviews?
                                                     review
∙5∙   ∙have come afterwards?                   ∙5∙ ∙ ∙ ∙ A.∙ ∙Sometimes we get information that we do
∙6∙                                            ∙6∙ ∙have
      ∙ ∙ ∙ A.∙ ∙No.∙ I would have ran his background      ahead of time sometimes.∙ Sometimes the appl
                                                        before
∙7∙   ∙the panel review.                       ∙7∙ ∙might not have information that we need when we a
∙8∙                                            ∙8∙ ∙for it.∙
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So after you ran his background,    thenThere's just various reasons why we do i
∙9∙                                            ∙9∙case,
      ∙explain what happened next in Mr. White's    ∙ ∙ ∙if∙ you
                                                             ∙ ∙And, again, a minimum of one that's bee
10∙   ∙can recall.                             10∙ ∙done.∙ For an example, what will be an example of
11∙   ∙ ∙ ∙ A.∙ ∙I can't recall specifically.∙ 11∙
                                                I can  tell you
                                                    ∙minimum   of one, let's say there was an officer wh
12∙   ∙what I generally do.∙ I can't recall specifically
                                               12∙ ∙workedwith
                                                             here before and he went and, say, worked a
13∙                                            13∙ ∙another
      ∙Mr. White.∙ But you know, I ­­ the backgrounds   come inplace and then came back shortly after.∙
14∙   ∙different forms.∙ They come in what you 14∙
                                                see ∙still
                                                     here, the
                                                            might have a one panel interview because we
15∙                                            15∙They
      ∙Administrative Office of Courts request.∙    ∙more  familiar with that particular officer.
                                                        come
16∙   ∙through DCI, they come through NCIC, and16∙
                                                 they
                                                    ∙ ∙come
                                                        ∙ ∙ ∙ ∙Sometimes we have people who we've been
17∙   ∙through DMV.                            17∙ ∙working with for years, like, at the police
18∙   ∙ ∙ ∙ ∙ ∙ ∙So I would have done all those18∙
                                                 things,
                                                    ∙department.∙
                                                          and       This is a small town, who we all ­­
19∙   ∙this stuff I may have gotten back or may19∙
                                                 not∙know,
                                                      have we know.∙ They might have an interview ­­ a
20∙   ∙gotten back.∙ I'm caught at the mercy of20∙
                                                 the∙minimum
                                                      clerks inof one.∙ And some people, for whatever
21∙   ∙terms of getting back whatever information     need to background, where they live, trying to g
                                               21∙ I∙reasons,
22∙   ∙get back.∙ And what ­­ but all this stuff
                                               22∙is∙information
                                                      ongoing,     in, you know, it's just ­­ it's no ­­
23∙   ∙and it's always compiling.              23∙ ∙no concrete reason every single time it was done
24∙   ∙ ∙ ∙ ∙ ∙ ∙Mr. White would have had to provide
                                               24∙ ∙particular
                                                       some       way.
25∙   ∙documents for us, like his degrees, his 25∙  ∙ ∙ ∙ofQ.∙
                                                ­­ copy      his∙Okay.∙ So moving on.∙ So Mr. White was

                                        Page 27                                       Page 29
∙1∙   ∙driver's license, social security card.∙∙1∙  ∙ultimately
                                                 Because   he     recommended for hire.
∙2∙                                            ∙2∙ ∙ ∙ ∙I ∙ ∙ ∙Who made that recommendation?
      ∙was a previously sworn law enforcement officer,
∙3∙   ∙would have had to have gotten his basic ∙3∙
                                                law ∙ ∙ ∙ A.∙ ∙The recommendation to hire ­­ when you
∙4∙   ∙enforcement certificate.                ∙4∙ ∙first recommended to hire, we send it to the sher
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙So at some point in time, all ∙5∙
                                                that∙or  to training
                                                      stuff  is       standards.∙ To training standards,
∙6∙                                            ∙6∙ through
      ∙being gathered and compiled as we're going   ∙made that
                                                             the recommendation.∙ It should be on a form
∙7∙   ∙process of trying to get him hired.     ∙7∙ ∙that I sent to training standards saying I recomm
∙8∙                                            ∙8∙ ∙to
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But is it safe to say that   the hire.
                                                          panel,
∙9∙                                            ∙9∙ you
      ∙the three panel, would have convened after   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So can you tell me, how does tha
10∙   ∙received all of the necessary documents?10∙ ∙process work?∙ Would you recommend him for hire t
11∙   ∙ ∙ ∙ A.∙ ∙No, no.∙ Not necessarily.∙ It 11∙
                                                wouldn't   be first and then to training standards or ­
                                                    ∙sheriff
12∙   ∙safe to say that, because, again, some of
                                               12∙this
                                                    ∙ ∙ stuff
                                                         ∙ A.∙ ∙Yeah.∙ After we finish the last panel
13∙   ∙you get back ahead of time; some of the 13∙
                                                stuff
                                                    ∙interview,
                                                       you        then a recommendation would be made to
14∙   ∙don't get back ahead of time.∙ It just depends   on when
                                               14∙ ∙sheriff    to hire or not to hire.
15∙   ∙I had time to put it out, when I sat down
                                               15∙at∙ the
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And so the recommendation ultima
16∙                                            16∙when
      ∙computer and ran the information and then    ∙washis
                                                          recommended to hire Mr. White?
17∙   ∙panel interview was.                    17∙ ∙ ∙ ∙ A.∙ ∙Not to the sheriff.
18∙   ∙ ∙ ∙ ∙ ∙ ∙Specifically to Mr. White, I can't
                                               18∙ ∙ tell   you ∙Not to the sheriff?
                                                      ∙ ∙ Q.∙
19∙   ∙how that fell in line.                  19∙ ∙ ∙ ∙ A.∙ ∙That's correct.
20∙                                            20∙ panel
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall Mr. White's   ∙ ∙ ∙ Q.∙ ∙So who recommended Mr. White for hire?
21∙                                            21∙ he
      ∙interview and how many of those interviews   ∙ ∙had?
                                                         ∙ A.∙ ∙Once the panel ­­ our recommendations i
22∙   ∙ ∙ ∙ A.∙ ∙I do not.∙ He had a minimum of22∙  ∙just
                                                 one,  but ajust
                                                              recommendation.∙ Ultimately, the sheriff h
23∙   ∙like anybody else, they could do one or 23∙  ∙the
                                                two.∙  It last
                                                           just say on whether or not we're going to swe
24∙                                            24∙three.∙
      ∙really depends.∙ And maybe sometimes even    ∙him in,Youand I get all the information to training
25∙   ∙know, it depends on certain circumstances.∙   But for
                                               25∙ ∙standards.∙    He has that final say; the panel does




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 9 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 30..33
Weldon Wallace Bullock, 02/25/2021
                                        Page 30                                       Page 32
∙1∙   ∙have that final say.                    ∙1∙ ∙ ∙ ∙ Q.∙ ∙And who was "we"?∙ Who is "we"?
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ I understand.∙ I'm just∙2∙
                                                 trying
                                                    ∙ ∙ ∙toA.∙get∙I'm ­­ you know, typically we go back i
∙3∙   ∙a timeline together.                    ∙3∙ ∙whoever was with me during the time that we
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't know the timeline.∙ I ∙4∙
                                                don't  know.
                                                    ∙interviewed    Mr. White, who ­­ the gentlemen ­­ th
∙5∙   ∙ ∙ ∙ Q.∙ ∙So ­­ but he was ultimately ­­∙5∙
                                                 we ∙three
                                                     know heof us would go back in ­­ or two of us, how
∙6∙   ∙was hired.                              ∙6∙ ∙many it was, would go back in and talk to the she
∙7∙                                            ∙7∙be∙ hired?
      ∙ ∙ ∙ ∙ ∙ ∙So the panel recommended him to      ∙ ∙ Q.∙ ∙But you don't remember who "we" was?
∙8∙                                            ∙8∙him
      ∙ ∙ ∙ A.∙ ∙No, the panel did not recommend    ∙ ∙to∙ be
                                                           A.∙ ∙No.∙ I don't remember.
∙9∙   ∙hired.                                  ∙9∙ ∙ ∙ ∙ Q.∙ ∙In this particular one, how many ­­ how
10∙   ∙ ∙ ∙ Q.∙ ∙The panel didn't recommend Mr.10∙
                                                 White  to be have you recommended in ­­ or deputies h
                                                    ∙officers
11∙   ∙hired by the sheriff?                   11∙ ∙you recommended not to be hired?
12∙   ∙ ∙ ∙ A.∙ ∙That's correct.               12∙ ∙ ∙ ∙ A.∙ ∙I don't have a number.∙ I've been doing
13∙                                            13∙ then,
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did the panel do,   ∙sinceif1997.∙
                                                               it    I couldn't ­­ there's no ­­ I have n
14∙   ∙didn't recommend him to be hired?       14∙ ∙of knowing.∙ There have been a lot we recommended
15∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ maybe I don't understand
                                               15∙ ∙tothehire.∙ There have been a lot we've recommended
16∙   ∙question.                               16∙ ∙hire.
17∙   ∙ ∙ ∙ Q.∙ ∙Yeah.∙ If the panel convened and
                                               17∙ interviewed
                                                    ∙ ∙ ∙ Q.∙ ∙Give me just a roundabout number as in
18∙   ∙Mr. White to determine if he was to be recommended
                                               18∙ ∙lot."∙ to Five?
19∙   ∙the sheriff to be hired, right, that was19∙
                                                 the∙ whole
                                                      ∙ ∙ A.∙ ∙It's ­­ if you could somehow tally up t
20∙   ∙purpose of convening the panel, correct?20∙ ∙amount of applications we've had since 1997 until
21∙   ∙ ∙ ∙ A.∙ ∙The whole purpose of the panel21∙
                                                 is ∙left  office, I mean, I cannot put a number on it
                                                     to gather
22∙   ∙information about the applicant so that 22∙
                                                we can
                                                    ∙because I have no way of formulating how many.∙ I
23∙                                            23∙to∙just
      ∙determine whether or not we recommend him           be making up something.
                                                      be hired
24∙   ∙or not.                                 24∙ ∙ ∙ ∙ Q.∙ ∙So in 1997, you were in investigation?∙
25∙                                            25∙ ∙sat on panels in 1997 also?
      ∙ ∙ ∙ Q.∙ ∙Right.∙ And that's what I'm saying.
                                        Page 31                                       Page 33
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Did this panel recommend Mr. White
                                               ∙1∙ ∙ for
                                                      ∙ ∙ A.∙ ∙I did.∙ I did.∙ As a matter of fact, th
∙2∙   ∙hiring?                                 ∙2∙ ∙forms you see, because it was so ­­ done so
∙3∙   ∙ ∙ ∙ A.∙ ∙No.∙ Not to the sheriff.      ∙3∙ ∙haphazardly before, I created these forms.∙ I'm t
∙4∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So what did the panel do,
                                               ∙4∙ then?
                                                    ∙one that started the process of coming in and goi
∙5∙                                            ∙5∙ ∙through ­­ sitting down and going through a proce
      ∙ ∙ ∙ A.∙ ∙We recommended not to hire him.
∙6∙   ∙ ∙ ∙ Q.∙ ∙You recommended the sheriff not
                                               ∙6∙to∙back
                                                      hire when I got hired and back under ­­ not Sheri
∙7∙   ∙Mr. White?                              ∙7∙ ∙White but the other sheriff.∙ You would walk in,
∙8∙   ∙ ∙ ∙ A.∙ ∙That's correct.               ∙8∙ ∙he would shake your hand when you were hired.
∙9∙   ∙ ∙ ∙ Q.∙ ∙And the sheriff went ahead and∙9∙
                                                 hired
                                                    ∙ ∙ him,
                                                         ∙ ∙ ∙ ∙I was hired that way.∙ I was hired with
10∙   ∙anyhow?                                 10∙ ∙even putting an application in.∙ He said, "You're
11∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   11∙ ∙hired."∙ I came back to get an application after
12∙                                            12∙ ∙process, and I thought that wasn't how the proces
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you tell me about that
13∙   ∙recommendation.                         13∙ ∙to be.∙ So this particular format you see here is
14∙   ∙ ∙ ∙ A.∙ ∙I think vaguely we discussed that   he had I came up with that.
                                               14∙ ∙doing.∙
15∙   ∙been fired for so many ­­ from previous 15∙
                                                positions
                                                    ∙ ∙ ∙ ∙that
                                                             ∙ ∙So I've been doing that type work since
16∙   ∙he had, and I think that was the reason 16∙
                                                why ∙1997.
                                                     we
17∙   ∙recommended not to hire him.            17∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So when you say ­­ you're
18∙                                            18∙ ∙talking
      ∙ ∙ ∙ Q.∙ ∙Did you­all put that recommendation    in    about the letter on the sheriff's letterh
19∙   ∙writing?                                19∙ ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙ ∙ ∙ A.∙ ∙I think we walked down to the 20∙
                                                sheriff
                                                    ∙ ∙ ∙and
                                                           Q.∙ ∙Not the court form?
21∙   ∙talked to him.                          21∙ ∙ ∙ ∙ A.∙ ∙No, not the court form.
22∙                                            22∙ ∙you
      ∙ ∙ ∙ Q.∙ ∙And what did the sheriff say when    ∙ ∙said
                                                           Q.∙ ∙Okay.∙ But the court form requesting th
23∙   ∙it?                                     23∙ ∙background would have been part of the hiring pro
24∙                                            24∙ president,
      ∙ ∙ ∙ A.∙ ∙He said, "Unless he's killed the   ∙ ∙ ∙ A.∙ ∙Like, if you're referring to the AOC 31
25∙   ∙I'm going to hire him."                 25∙ ∙form ­­




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 10 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 34..37
Weldon Wallace Bullock, 02/25/2021
                                        Page 34                                       Page 36
∙1∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙1∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
∙2∙   ∙ ∙ ∙ A.∙ ∙Right.∙ This is something that∙2∙
                                                 we ∙done,
                                                      ∙ ∙ Q.∙
                                                            but ∙How long had he been the sheriff at tha
∙3∙                                            ∙3∙ ∙point?
      ∙I have been at the sheriff's office's where   this
∙4∙   ∙wasn't even done.                       ∙4∙ ∙ ∙ ∙ A.∙ ∙He became sheriff in '06, I think.∙ Hol
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙5∙ ∙'06.∙ And he stopped being sheriff in 2018.
∙6∙   ∙ ∙ ∙ A.∙ ∙That's why I ­­ the process had
                                               ∙6∙started.
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said it wasn't the first
∙7∙                                            ∙7∙ ∙ ∙­­∙ when
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can ­­ when did that process       ∙ ∙ ∙Can you name an instance in which he di
∙8∙                                            ∙8∙ ∙take check
      ∙did the process of seeking a criminal background    your recommendation?
∙9∙   ∙start?∙ Do you recall that?             ∙9∙ ∙ ∙ ∙ A.∙ ∙He didn't take my recommendation for
10∙   ∙ ∙ ∙ A.∙ ∙Well, you have to ­­ you have 10∙  ∙Mr. White.
                                                to run
11∙   ∙somebody's criminal background check.∙ Training
                                               11∙ ∙ ∙ ∙ Q.∙ ∙Aside from Mr. White.
12∙   ∙standards won't allow you to submit an applicant
                                               12∙ ∙ ∙ ∙ A.∙ ∙Oh, yes.∙ There was a young lady named
13∙   ∙without a background check being done.∙ 13∙
                                                So the
                                                    ∙Kimberly Gregory from Durham.
14∙   ∙background had to be done in some form or
                                               14∙fashion.
                                                    ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ You can't talk about any
15∙   ∙ ∙ ∙ ∙ ∙ ∙The way in which it was done, 15∙
                                                you ∙know,
                                                      ∙ ∙ particular person.
16∙   ∙early on, even ­­ even through me, you would
                                               16∙ ∙ call
                                                      ∙ ∙ ∙the∙ ∙THE WITNESS:∙ Oh, okay.∙ All right.
17∙   ∙clerk up and say, "This is me.∙ Send me 17∙
                                                information
                                                    ∙ ∙ ∙ ∙ ∙ ∙Well, there was a young lady who was fr
18∙                                            18∙ they
      ∙you've got on this person right here," and   ∙ ∙ ∙would
                                                           Durham Police Department that I recommended
19∙   ∙do it.∙ But then over time, that didn't 19∙
                                                go.∙∙ That
                                                      ∙ ∙ the panel recommended to hire, and he didn't
20∙                                            20∙ ∙ ∙ request
      ∙didn't wash.∙ So over time, we had to formally   ∙ hire, which stood out.∙ The reason why that
21∙   ∙it in writing and sign it as the requester,
                                               21∙ ∙and
                                                      ∙ ∙then
                                                           stands out in my mind is because her trainin
22∙   ∙they would send us the information.     22∙ ∙ ∙ ∙ portfolio was really, really thick.∙ It was
23∙   ∙ ∙ ∙ Q.∙ ∙Was that a ­­                 23∙ ∙ ∙ ∙ thick as this right here, and I thought she
24∙   ∙ ∙ ∙ A.∙ ∙The way that started, I don't 24∙
                                                know,
                                                    ∙ ∙but  I
                                                        ∙ have   been a good hire.
25∙                                            25∙ ∙BY MS. ROBINSON:
      ∙know in the beginning, it wasn't that way.

                                        Page 35                                       Page 37
∙1∙   ∙ ∙ ∙ Q.∙ ∙Was that due to a change in policy
                                               ∙1∙ ∙ of
                                                      ∙ ∙ Q.∙ ∙Okay.∙ So I want to ­­ I want to unders
∙2∙                                            ∙2∙ ∙your role a little more.∙ I know you sat on these
      ∙training standards or policy of Vance County?
∙3∙                                            ∙3∙ ∙hiring
      ∙ ∙ ∙ A.∙ ∙No.∙ That was just my own personal   taking panels, and that was probably one aspect o
∙4∙                                            ∙4∙ I∙your
      ∙the bull by the horns and doing it because          role at the time of Mr. White's employment,
                                                      didn't
∙5∙   ∙like the way it was done.               ∙5∙ ∙particular.∙ And I've asked you some about it, bu
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So Mr. White was∙6∙
                                                 not∙would ­­ you said that you were in a different
∙7∙   ∙recommended but was hired.              ∙7∙ ∙division.
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Do you recall Mr. White when he
                                               ∙8∙started
                                                    ∙ ∙ ∙ ∙at∙ ∙What division were you in?
∙9∙   ∙the sheriff's department?∙ Do you recall∙9∙
                                                 any∙ ­­
                                                      ∙ ∙any
                                                           A.∙ ∙I was in charge of the administration
10∙   ∙specifics about his employment?         10∙ ∙division and the divisions that are under me.
11∙   ∙ ∙ ∙ A.∙ ∙No.∙ Once I ­­ because he's not
                                               11∙coming
                                                    ∙ ∙ ∙ to
                                                           Q.∙my∙So what does "administrative" mean,
12∙   ∙division, I don't ­­ I wouldn't see him 12∙
                                                on a∙"administrative division"?
13∙   ∙day­to­day basis, or I wouldn't interact13∙
                                                 with
                                                    ∙ ∙him  on a∙I'm responsible for records, like for t
                                                         ∙ A.∙
14∙   ∙day­to­day basis.∙ You know, I ­­ once all
                                               14∙ the
                                                    ∙DCI records, gun permits, concealed handgun permi
15∙   ∙paperwork is gone, I don't ­­ you know, 15∙
                                                I don't
                                                    ∙civilhave
                                                            papers, criminal investigations, evidence,
16∙   ∙anything more in terms of directly interacting
                                               16∙ ∙background
                                                        with      information, fingerprints.∙ I was in c
17∙   ∙him on a day­to­day basis.∙ I don't have17∙  ∙of court
                                                 anything   thatdivision.
18∙   ∙I recall that I could add.              18∙ ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, walk me through, like,
19∙                                            19∙ ∙typical
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ How did that make you feel   when the day in your life when ­­ at the time of
20∙                                            20∙ ∙Mr. White's employment.
      ∙sheriff did not take your recommendation?
21∙                                            21∙of∙ way.
      ∙ ∙ ∙ A.∙ ∙It didn't make me feel any kind      ∙ ∙ A.∙ ∙I don't know.∙ I don't know if I can sa
22∙   ∙That ­­ it wouldn't be the first time he22∙
                                                 didn't   take day.∙ I don't know if ­­
                                                    ∙typical
23∙   ∙my recommendation.                      23∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Objection.∙ Relevance.
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ How long had he been the    ∙BY MS.atROBINSON:
                                               24∙sheriff
25∙   ∙that point?                             25∙ ∙ ∙ ∙ Q.∙ ∙You can answer the question.∙ Please an




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 11 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 38..41
Weldon Wallace Bullock, 02/25/2021
                                        Page 38                                       Page 40
∙1∙   ∙the question.                           ∙1∙ ∙incident report for that.∙ I don't know.
∙2∙                                            ∙2∙ ∙do∙ my
      ∙ ∙ ∙ A.∙ ∙I would come to work, and I would      ∙ Q.∙ ∙You wouldn't have to do that at all, ri
∙3∙                                            ∙3∙ reports.
      ∙duties as ­­ you know, I would go over the   ∙That's notI part of your job.∙ You know, when is t
∙4∙                                            ∙4∙ were
      ∙would look at them.∙ It was there ­­ there   ∙ ∙ ∙times
                                                           A.∙ ∙If debris was in the road big enough to
∙5∙   ∙that I might not come to work because I ∙5∙
                                                was ∙that
                                                     out onwould
                                                             a    impede traffic, then, yeah, you would
∙6∙   ∙homicide the night before.              ∙6∙ ∙been expected to stop and get that stuff out of t
∙7∙   ∙ ∙ ∙ Q.∙ ∙What type of reports would you∙7∙
                                                 go ∙road
                                                     over? and move it over to the side.
∙8∙   ∙ ∙ ∙ A.∙ ∙I would go over the incident reports.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what is an incident∙9∙  ∙ ∙ ∙ A.∙ ∙You wouldn't write a report for that.
                                                 report?
10∙                                            10∙ ∙ when
      ∙ ∙ ∙ A.∙ ∙It's reports generated by officers   ∙ ∙ Q.∙ ∙Okay.∙ So you mentioned incident report
11∙   ∙they're assigned a department number to 11∙
                                                a particular
                                                    ∙You mentioned use of force.
12∙   ∙incident, a particular record.          12∙ ∙ ∙ ∙ ∙ ∙ ∙Tell me about your involvement in
13∙   ∙ ∙ ∙ Q.∙ ∙By "incident" and "record," what
                                               13∙ does  that
                                                    ∙use­of­force   engagements or investigations.
14∙                                            14∙ ∙it∙ mean
      ∙­­ does it mean something went wrong?∙ Does      ∙ A.∙ ∙Some use­of­force reports would come th
15∙                                            15∙ ∙on
      ∙something went right?∙ What does that mean,   an the days that I was working.∙ I would take a l
16∙   ∙"incident report"?                      16∙ ∙at them.∙ I would try to contact the person's
17∙   ∙ ∙ ∙ A.∙ ∙It means that the sheriff's department    was
                                               17∙ ∙supervisor    and sort of engage what was going on w
18∙                                            18∙ ∙that.∙
      ∙involved in something that required a report   to be And then if I felt that it was necessary f
19∙   ∙written.∙ The reports could be on forms 19∙
                                                that's
                                                    ∙to called
                                                        generate an administration investigation, I wo
20∙                                            20∙ ∙start
      ∙investigation incident reports.∙ The reports   can bean administrative investigation.
21∙   ∙something on a form called operation reports.∙
                                               21∙ ∙ ∙ It's
                                                        ∙ Q.∙ ∙So would all use­of­force reports go th
22∙                                            22∙ ∙you?
      ∙just ­­ they have numbers that you can track   them and
23∙   ∙see, you know, who was assigned to it.∙ 23∙  ∙ ∙ ∙ A.∙ ∙No.∙ Not necessarily.∙ They would ­­
                                                If the
24∙   ∙information was generated through 911, a24∙
                                                 report
                                                    ∙depending
                                                         number on who ­­ you know, how extensive they
25∙                                            25∙ out
      ∙that could be trackable and kind of figure   ∙Something
                                                        what     in which someone was hurt, that would c

                                        Page 39                                       Page 41
∙1∙   ∙happened, what went on.∙ And the deputies
                                               ∙1∙would
                                                    ∙to me.∙
                                                          writeSomething that you drew your gun and you
∙2∙   ∙those reports.∙ And in the mornings, I would
                                               ∙2∙ ∙didn't
                                                      come in,
                                                             do anything else but drew your gun, that
∙3∙   ∙and I would look at those.              ∙3∙ ∙wouldn't come to me.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Are there any instances in which
                                               ∙4∙ an
                                                    ∙ ∙incident
                                                        ∙ Q.∙ ∙Okay.∙ So officers are required to repo
∙5∙   ∙report is required to be written?       ∙5∙ ∙when they draw their gun?
∙6∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes.
∙7∙   ∙ ∙ ∙ Q.∙ ∙What are those instances?     ∙7∙ ∙ ∙ ∙ Q.∙ ∙And what would that ­­ that would be a
∙8∙   ∙ ∙ ∙ A.∙ ∙A murder, you have to write an∙8∙
                                                 incident
                                                    ∙use­of­force report?
∙9∙   ∙report.∙ A break­in, you got to write an∙9∙  ∙ ∙ ∙ A.∙ ∙Use­of­force report and an investigatio
                                                 incident
10∙                                            10∙ ∙incident
      ∙report.∙ A rape, you got to write an incident   report. report.
11∙   ∙A chase, you got to write an incident report.∙
                                               11∙ ∙ ∙ Use   of ∙Okay.∙ And so you said the typical proc
                                                         ∙ Q.∙
12∙   ∙force, you got to write an incident report.∙   If yoube for you to contact the person's supervis
                                               12∙ ∙would
13∙   ∙got bit by a dog, you got to write an incident
                                               13∙ ∙ ∙ report.
                                                         ∙ A.∙ ∙Yeah.∙ I would have a conversation abou
14∙   ∙ ∙ ∙ ∙ ∙ ∙There's a lot more than I could
                                               14∙probably
                                                    ∙what the officer writes, and I want to kind of ge
15∙   ∙name.                                   15∙ ∙feel and let the supervisor know what was going o
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         16∙ ∙want to make sure the supervisor knew, and it may
17∙   ∙ ∙ ∙ A.∙ ∙Those are just examples.      17∙ ∙something as simple as a telephone call.∙ And
18∙                                            18∙when
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what are examples of    ∙depending
                                                        you      on when you were working, I just may ha
19∙   ∙don't have to write an incident report? 19∙ ∙them come to my office.∙ I may walk up to where t
20∙                                            20∙question.
      ∙ ∙ ∙ A.∙ ∙I don't know how to answer that    ∙are and just say, "Hey, do you know about this?∙
21∙   ∙What are examples of when you don't?∙ I 21∙
                                                don't
                                                    ∙you
                                                       know
                                                          know what happened?"
22∙   ∙that I can answer that question.∙ It's not   ∙ ∙like,
                                               22∙ ­­    ∙ Q.∙if∙Okay.∙ And what would you do next typic
23∙   ∙you're driving down the road and you see23∙  ∙ ∙trash
                                                 some    ∙ A.∙in∙If it rose to the level of an administr
24∙   ∙the road and you get out of your car and24∙
                                                 you∙investigation,
                                                      get the         I would start an administrative
25∙   ∙trash out of the road, you wouldn't have25∙
                                                 to ∙investigation.
                                                     write an




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 12 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 42..45
Weldon Wallace Bullock, 02/25/2021
                                        Page 42                                       Page 44
∙1∙   ∙ ∙ ∙ Q.∙ ∙And that would consist of what?∙
                                               ∙1∙ Explain
                                                    ∙ ∙ ∙ ∙ ∙ ∙And the recommendation would be to ­­ w
∙2∙   ∙what an administrative investigation is.∙2∙ ∙this is?
∙3∙                                            ∙3∙ ∙ ∙ ∙the
      ∙ ∙ ∙ A.∙ ∙I would gather information concerning     A.∙ ∙It could be to exonerate.∙ It could be
∙4∙                                            ∙4∙ statements
      ∙particular incident, whether it be witness   ∙suspend with pay.∙ It could be to demote.∙ It cou
∙5∙                                            ∙5∙out
      ∙or ­­ it may be having another officer go    ∙toand
                                                        tell  them their services are no longer needed.
                                                            talk
∙6∙   ∙to a person while I do something else.∙ ∙6∙
                                                Eventually,
                                                    ∙ ∙ ∙ Q.∙it∙Was there a particular continuum?∙ So,
∙7∙                                            ∙7∙ was
      ∙will come down to talk to the officer that   ∙a ­­
                                                        thelike, a ­­ if ­­ say an officer had ­­ Offic
∙8∙   ∙subject of that particular use of force.∙8∙ ∙had been involved in an incident report before, a
∙9∙   ∙ ∙ ∙ Q.∙ ∙And, typically, how long does ∙9∙  ∙use­of­force report before, was there any type of
                                                those
10∙   ∙investigations take to be resolved?     10∙ ∙escalation, any type of process?
11∙   ∙ ∙ ∙ A.∙ ∙There's no typical.∙ It depends
                                               11∙on∙ the
                                                      ∙ ∙ A.∙ ∙I don't know that I understand.
12∙   ∙circumstances.                          12∙ ∙ ∙ ∙ Q.∙ ∙Were there ­­ were there steps to the
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         13∙ ∙consequences or ­­ to your recommendation?∙ Did t
14∙   ∙ ∙ ∙ A.∙ ∙So I can't tell you what ­­ how
                                               14∙long
                                                    ∙progressively get worse?
15∙   ∙typically they last, and I don't have a 15∙  ∙ ∙ ∙frame
                                                working    A.∙ ∙Oh, did the recommendation steps get wo
16∙   ∙of, you know, how long these things take.∙
                                               16∙ I∙based
                                                      don't on what they did before?
17∙                                            17∙ ∙ ∙ ∙ Q.∙ ∙Yes.
      ∙have that committed to any type of memory.
18∙   ∙ ∙ ∙ Q.∙ ∙On average?                   18∙ ∙ ∙ ∙ A.∙ ∙No.∙ I just ­­ my recommendation is bas
19∙                                            19∙shoot
      ∙ ∙ ∙ A.∙ ∙You know, we've had officers to    ∙the incident I had before me.
20∙                                            20∙ ∙We∙ had
      ∙people, so that takes a little bit longer.∙      ∙ Q.∙ ∙Okay.∙ So it could be a first­time inci
21∙   ∙officers to do something a lot less than21∙
                                                 shoot  people,
                                                    ∙that  if you felt like it was egregious enough, th
22∙   ∙and they will be a little shorter, but I22∙
                                                 don't
                                                    ∙ ∙ have
                                                        ∙ A.∙a ∙That's correct.
23∙   ∙working memory of how long they take. 23∙ ∙ ∙ ∙ Q.∙ ∙So I want to ­­ are you familiar with t
24∙                                            24∙ ∙you're familiar with the use­of­force policy, cor
      ∙ ∙ ∙ ∙ ∙ ∙Things can be delayed by getting
25∙                                            25∙somebody
      ∙information, and things can be delayed by    ∙ ∙ ∙ A.∙not∙I don't have it to memory now because I

                                        Page 43                                       Page 45
∙1∙   ∙working or somebody in place.∙ I don't have
                                               ∙1∙ ∙haven't
                                                    a ­­ I looked at it in a long, long time.∙ So ­­
∙2∙                                            ∙2∙ long
      ∙don't have a working memory of what ­­ how  ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we get the
∙3∙   ∙something like that would take.         ∙3∙ ∙ ∙ ∙ use­of­force policy pulled up.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you tell me about the steps?∙  Was MS.
                                               ∙4∙ ∙BY    there
                                                              ROBINSON:
∙5∙   ∙any set number of steps that you would take    ∙ ∙ aQ.∙ ∙Take a moment to look over it, if you w
                                               ∙5∙ ∙from
∙6∙   ∙report to completion?                   ∙6∙ ∙ ∙ ∙ A.∙ ∙Okay.
∙7∙                                            ∙7∙ What
      ∙ ∙ ∙ A.∙ ∙I don't know that I understand.∙  ∙ ∙ ∙doQ.∙you∙Okay.∙ Can you read the name at the bot
∙8∙   ∙mean by "steps"?                        ∙8∙ ∙of this policy, Vance County.
∙9∙   ∙ ∙ ∙ Q.∙ ∙Any way in which you would operate
                                               ∙9∙ ∙ to
                                                      ∙ ∙ A.∙ ∙Vance County Sheriff's Office Policy Ma
10∙   ∙investigate a case?∙ Would you convene a10∙ ∙ ∙ ∙ Would
                                                 panel?∙   Q.∙ ∙Okay.∙ And then can you identify this
11∙   ∙you ­­ you know, you talked about meeting
                                               11∙with
                                                   ∙policy.
                                                        a
12∙   ∙supervisor.                             12∙ ∙ ∙ ∙ A.∙ ∙Like, read from the bottom line?
13∙                                            13∙ ∙ ∙ I∙ Q.∙ ∙No.∙ At the directive.∙ Which directive
      ∙ ∙ ∙ A.∙ ∙So, no, I wouldn't convene a panel.
14∙   ∙would, again, interview any witnesses, interview
                                               14∙ ∙this?∙ anyLook in the top right­hand corner, Mr. Bul
15∙   ∙victims.∙ I would gather data from 911.∙15∙
                                                 I would
                                                   ∙ ∙ ∙ A.∙ ∙Oh, I can't see the top right­hand corn
16∙                                            16∙ ∙to∙ the
      ∙gather data from the officer.∙ I would talk      ∙ Q.∙ ∙Oh, you don't have it in front of you?
17∙                                            17∙ ∙to∙ ∙ A.∙ ∙Directive B.9.
      ∙officer.∙ Any documentation that's relevant
18∙   ∙whatever happened, I would gather those 18∙
                                                documents.
                                                   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what's the effective date of
19∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And would you then make19∙
                                                 a ∙policy?
20∙   ∙recommendation to the ­­                20∙ ∙ ∙ ∙ A.∙ ∙7­15­2009.
21∙   ∙ ∙ ∙ A.∙ ∙After I had finished everything
                                               21∙that
                                                   ∙ ∙ I∙ know
                                                           Q.∙ ∙And so it's safe to say this is Vance
22∙                                            22∙ ∙County's use­of­force policy?
      ∙to do, then I would make a recommendation.
23∙   ∙ ∙ ∙ Q.∙ ∙And who would you make a recommendation
                                               23∙ ∙ ∙ ∙ A.∙to? ∙(The witness nodded head.)
24∙   ∙ ∙ ∙ A.∙ ∙To the sheriff.               24∙ ∙ ∙ ∙ Q.∙ ∙Have you had a chance to review the che
25∙   ∙ ∙ ∙ Q.∙ ∙To the sheriff?               25∙ ∙agents section of this policy on Page 1?




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 13 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 46..49
Weldon Wallace Bullock, 02/25/2021
                                        Page 46                                       Page 48
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Is this an exhibit ∙1∙
                                                that's
                                                    ∙BY marked?
                                                         MS. ROBINSON:
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ This is Exhibit∙2∙  ∙ ∙ ∙3.Q.∙ ∙Mr. Bullock, you've had an opportunity
                                                 Number
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ It would be ∙3∙  ∙review
                                                helpful   to this document?
∙4∙   ∙ ∙ ∙ mark these exhibits.               ∙4∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ They will be.∙ ∙5∙
                                                You ∙know,
                                                      ∙ ∙ Q.∙ ∙Okay.∙ And can you define what this doc
∙6∙   ∙ ∙ ∙ honest to God, you­all didn't mark ∙6∙
                                                any ∙is.
                                                     exhibits.
∙7∙   ∙ ∙ ∙ I will say that.                   ∙7∙ ∙ ∙ ∙ A.∙ ∙It's the documents that contained some
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ It would be helpful∙8∙
                                                 to ∙information
                                                     mark the     from my administrative investigation
∙9∙   ∙ ∙ ∙ exhibits so we know what we're talking   about. White's actions pertaining to use of force
                                               ∙9∙ ∙Deputy
10∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We will.∙ We will.
                                               10∙ ∙against Latwanya Oliver.
11∙   ∙ ∙ ∙ ∙(Exhibit 3 was marked for identification.)
                                               11∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Let the record re
12∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ If you could put Number
                                               12∙ ∙ 3∙ on  the the witness has identified what should
                                                         ∙ that
13∙   ∙ ∙ ∙ bottom of that.∙ Do you need a pen?13∙ ∙ ∙ ∙ marked as Exhibit 4.
14∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           14∙ ∙ ∙ ∙ ∙(Exhibit 4 was marked for identification.)
15∙   ∙BY MS. ROBINSON:                        15∙ ∙BY MS. ROBINSON:
16∙   ∙ ∙ ∙ Q.∙ ∙Have you had a chance to review
                                               16∙the
                                                    ∙ ∙chemical
                                                         ∙ Q.∙ ∙Do you recall this incident?∙ Do you re
17∙   ∙agents?                                 17∙ ∙drafting this document?
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   18∙ ∙ ∙ ∙ A.∙ ∙Yes.
19∙   ∙ ∙ ∙ Q.∙ ∙And do you mind reading that second
                                               19∙ ∙ ∙bullet?
                                                         ∙ Q.∙ ∙Okay.∙ Can you explain to me the proces
20∙                                            20∙Capsicum
      ∙ ∙ ∙ A.∙ ∙"Prior to issuance of Oleoresin    ∙which you employed when conducting this investiga
21∙                                            21∙ ∙ training
      ∙Spray (OC Spray), all deputies shall receive   ∙ ∙ A.∙ ∙I gathered up the use­of­force report,
22∙   ∙in its use, which will include instruction
                                               22∙ and
                                                    ∙incident
                                                        actual report, the information that was obtaine
23∙                                            23∙ ∙from Ms.
      ∙application to afford the deputy an understanding    of Oliver, the information that was obtaine
24∙   ∙the effects.∙ Any use of OC Spray other 24∙
                                                than∙from
                                                      in a the hospital.∙ I listened to the 911 tapes,
25∙   ∙training situation or spraying of animals
                                               25∙for
                                                    ∙recordings.∙ I conducted interviews.

                                        Page 47                                       Page 49
∙1∙                                            ∙1∙ ∙ ∙ by
      ∙self­protection shall be reported, as required    ∙ Q.∙
                                                             this∙So Ms. Oliver filed a complaint?∙ Is th
∙2∙   ∙policy."                                ∙2∙ ∙what you're saying?
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And as someone who evaluates
                                               ∙3∙ ∙ ∙use    of ∙Yes.∙ Ms. Oliver filed a complaint.
                                                         ∙ A.∙
∙4∙                                            ∙4∙those
      ∙force, what does that sentence mean ­­ or    ∙ ∙ ∙ Q.∙ ∙Okay.∙ When did she ­­ do you recall wh
∙5∙   ∙sentences mean?                         ∙5∙ ∙she filed that complaint, that written complaint?
∙6∙   ∙ ∙ ∙ A.∙ ∙That you can only carry the mace
                                               ∙6∙ that
                                                    ∙ ∙ ∙theA.∙ ∙I don't know the day.
∙7∙                                            ∙7∙to∙ have
      ∙sheriff's office issues you, and you have             some∙On the date of the incident, the date a
                                                       ∙ ∙ Q.∙
∙8∙   ∙proof that you've been trained, and you ∙8∙
                                                can't
                                                    ∙thespray
                                                          incident?
∙9∙   ∙animals.                                ∙9∙ ∙ ∙ ∙ A.∙ ∙It was within that same week, but I don
10∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ I want to ­­ I'm10∙
                                                 going
                                                    ∙knowto exactly
                                                             come    when she did it.
11∙   ∙back to this policy, so just kind of leave
                                               11∙ it
                                                    ∙ ∙out,
                                                         ∙ Q.∙if ∙Okay.∙ So after she filed a written
12∙   ∙you will.                               12∙ ∙complaint, what occurred next?∙ How was this comp
13∙                                            13∙ about
      ∙ ∙ ∙ ∙ ∙ ∙But for now, I want to talk some   ∙processed?
                                                           the
14∙   ∙incident that you investigated in terms 14∙  ∙ ∙ White.
                                                of Mr.   ∙ A.∙ ∙She may have talked to Captain Watkins.
15∙   ∙Okay?                                   15∙ ∙would have talked to Mr. White.∙ I talked to his
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we16∙
                                                 get∙supervisors.∙
                                                      that            I gathered the documents that I jus
17∙   ∙ ∙ ∙ report up.                         17∙ ∙mentioned before.
18∙   ∙BY MS. ROBINSON:                        18∙ ∙ ∙ ∙ Q.∙ ∙So who do you recall speaking to?
19∙   ∙ ∙ ∙ Q.∙ ∙Can you take a minute and review
                                               19∙ that
                                                    ∙ ∙ ∙ A.∙ ∙I recall speaking to Mr. White.∙ I reca
20∙   ∙document, please.                       20∙ ∙speaking to Lieutenant Goolsby, Sergeant Welborn,
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Chris, while he's
                                               21∙ reviewing
                                                    ∙Captain Watkins, Ms. Oliver.
22∙   ∙ ∙ ∙ that document, I'm just going to go22∙
                                                 get∙ a∙ refill
                                                         ∙ ∙ ∙ ∙In order to get the reports from 911, I
23∙   ∙ ∙ ∙ on coffee.                         23∙ ∙would have spoken to somebody at 911, but I don't
24∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.              24∙ ∙who.∙ I'm sure at some point in time, I talked to
25∙   ∙ ∙ (Recess in proceedings from 11:50 to 25∙
                                                11:55   a.m.)
                                                    ∙sheriff.




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 14 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 50..53
Weldon Wallace Bullock, 02/25/2021
                                        Page 50                                       Page 52
∙1∙   ∙ ∙ ∙ Q.∙ ∙Let's go to ­­ I think it should
                                               ∙1∙ be
                                                    ∙have
                                                       Pagethat
                                                             2 conversation?
∙2∙   ∙and 3 of that report.∙ I'm going to come∙2∙
                                                 back
                                                    ∙ ∙and  ask ∙Sometime between me getting the inciden
                                                        ∙ A.∙
∙3∙   ∙you questions about these conversations,∙3∙
                                                 but∙report
                                                      I want and use­of­force report and submitting the
∙4∙   ∙you to go to Page 2 and 3 of the report.∙
                                               ∙4∙It∙conclusion.∙ I don't know exactly what day and ti
∙5∙   ∙illustrates what you based your decision∙5∙
                                                 on.∙that was on there.∙ I don't know the exact date a
∙6∙                                            ∙6∙ listed?
      ∙ ∙ ∙ ∙ ∙ ∙Do you see Mr. White's statement   ∙time.
∙7∙   ∙ ∙ ∙ A.∙ ∙It seems like the first ­­ are∙7∙
                                                 you∙ referring
                                                      ∙ ∙ Q.∙ ∙Okay.∙ That's fair.∙ What ­­ how ­­ wha
∙8∙   ∙to when he first said, "All hell broke loose"?
                                               ∙8∙ ∙occurred during that conversation?∙ What transpir
∙9∙                                            ∙9∙ ∙ ∙ ∙ A.∙ ∙He ­­ he sat down in my office and told
      ∙ ∙ ∙ Q.∙ ∙No.∙ Page 2 and 3 where it says
10∙   ∙"illustrations," your conclusion.       10∙ ∙what he had ­­ you know, his point of view of wha
11∙   ∙ ∙ ∙ A.∙ ∙All right.                    11∙ ∙happened.∙ And I listened, and then we ­­ I conti
12∙   ∙ ∙ ∙ Q.∙ ∙Right above your conclusions. 12∙ ∙on with the investigation.
13∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ And what was the question?
                                               13∙ ∙ ∙ ∙ Q.∙ ∙Did you take notes?
14∙   ∙ ∙ ∙ Q.∙ ∙The question is, this isn't ­­14∙  ∙ ∙ are
                                                 these  ∙ A.∙ ∙I would imagine that I did.∙ I don't ha
15∙                                            15∙ ∙anyon,
      ∙illustrations of which you based your decision     notes, but I would imagine that I did, but I
16∙   ∙correct?                                16∙ ∙know that to be factual.∙ I might have been typin
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙the time.∙ I don't know.∙ I don't remember.
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you see Mr. White's 18∙
                                                statement
                                                    ∙ ∙ ∙ Q.∙ ∙But there would have been typewritten n
19∙   ∙listed?                                 19∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
20∙   ∙ ∙ ∙ A.∙ ∙Yes.                          20∙ ∙ ∙ ∙ Q.∙ ∙There would have been typewritten notes
21∙                                            21∙ ∙ ∙ ∙ A.∙ ∙I'm saying I might have been ­­ I don't
      ∙ ∙ ∙ Q.∙ ∙Where is Mr. White's statement?
22∙                                            22∙ use
      ∙ ∙ ∙ A.∙ ∙It's ­­ what he wrote was in the   ∙if I was typing little snippets at the time.∙ I j
23∙   ∙report ­­ use of ­­ I mean the incident 23∙  ∙don't remember.∙ I don't know if I was typing or
                                                report
24∙   ∙1801­3870 and a use­of­force report.    24∙ ∙writing.∙ I don't remember.
25∙                                            25∙ ∙ ∙ ∙ that
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So are those the investigations    Q.∙ ∙And what did he say occurred?
                                        Page 51                                       Page 53
∙1∙   ∙you had with Mr. White?                 ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't know that I can summarize it.
∙2∙   ∙ ∙ ∙ A.∙ ∙Are those the what?           ∙2∙ ∙don't know verbatim.∙ You know, he basically saw
∙3∙   ∙ ∙ ∙ Q.∙ ∙Investigations that you had with
                                               ∙3∙ Mr. White. the day before.∙ He turned around on it.
                                                   ∙speeding
∙4∙   ∙ ∙ ∙ A.∙ ∙I don't understand your question.
                                               ∙4∙ ∙think he ran the registration.∙ He confronted the
∙5∙   ∙ ∙ ∙ Q.∙ ∙Did you have direct conversations  with
                                               ∙5∙ ∙driver   about her speeding.∙ She became verbal wit
∙6∙   ∙Mr. White, or did you base it on these use­of­force
                                               ∙6∙ ∙and walked off.∙ I think she ­­ he got back out,
∙7∙   ∙reports and the incident report?        ∙7∙ ∙to the office.∙ He realized there was warrants.∙
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ I had direct conversation
                                               ∙8∙with
                                                   ∙went to the house to try to serve the warrants or
∙9∙   ∙Mr. White.                              ∙9∙ ∙to the house to try to make contact with her.∙ I
10∙   ∙ ∙ ∙ Q.∙ ∙But your conclusion wasn't based
                                               10∙ on
                                                   ∙hethat
                                                       called it an investigation at first.∙ He did n
11∙   ∙direct conversation?                    11∙ ∙make contact.∙ His shift ended.
12∙                                            12∙ gotten,
      ∙ ∙ ∙ A.∙ ∙It was based on everything I had  ∙ ∙ ∙ ∙ ∙ ∙He came back the following shift or the
13∙   ∙either through talking or whatever was written.∙   It
                                               13∙ ∙following   ­­ the next day or night.∙ He went ther
14∙   ∙was based on everything that I compiled 14∙
                                                in order
                                                   ∙checktoon the warrants.∙ She seemed cooperative at
15∙   ∙produce this report and make a recommendation.
                                               15∙ ∙first.∙ He tried to put the handcuffs on her.∙ I
16∙   ∙ ∙ ∙ Q.∙ ∙But it's not noted on this document;
                                               16∙ ∙he is
                                                       saidthat
                                                              something about she wouldn't let him get
17∙   ∙fair to say?                            17∙ ∙handcuffs on her, and he ­­ he said he performed
18∙   ∙ ∙ ∙ A.∙ ∙Is what not noted?            18∙ ∙takedown maneuver.
19∙   ∙ ∙ ∙ Q.∙ ∙Your conversations with Mr. White.
                                               19∙ ∙ ∙ ∙ ∙ ∙ ∙I asked him what takedown maneuver he
20∙   ∙ ∙ ∙ A.∙ ∙It's not fair to say because I20∙
                                                 quote some of and he couldn't tell me.
                                                   ∙performed,
21∙   ∙the things he said.                     21∙ ∙ ∙ ∙ Q.∙ ∙And how long did this conversation last
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to your
                                               22∙statements
                                                   ∙ ∙ ∙ A.∙ ∙I don't recall.
23∙   ∙with ­­ or your conversations with, you 23∙
                                                said,
                                                   ∙ ∙ ∙ Q.∙ ∙Was it a half day?∙ Was it an hour
24∙   ∙Mr. White.∙ Let's start with Mr. White. 24∙ ∙conversation?
25∙   ∙ ∙ ∙ ∙ ∙ ∙How did that conversation go?∙25∙
                                                 When
                                                   ∙ ∙did  you ∙I don't know.
                                                       ∙ A.∙




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 15 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 54..57
Weldon Wallace Bullock, 02/25/2021
                                        Page 54                                       Page 56
∙1∙   ∙ ∙ ∙ Q.∙ ∙Was Mr. White the first person∙1∙
                                                 who∙ you
                                                       ∙ ∙ spoke
                                                           A.∙ ∙When you say "they," who are you referr
∙2∙   ∙to about this incident?                 ∙2∙ ∙to?
∙3∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙3∙ ∙ ∙ ∙ Q.∙ ∙Welborn, Goolsby.
∙4∙   ∙ ∙ ∙ Q.∙ ∙Who was the first person?     ∙4∙ ∙ ∙ ∙ A.∙ ∙No.∙ I don't remember what they said to
∙5∙                                            ∙5∙ ∙I or
      ∙ ∙ ∙ A.∙ ∙It might have been Sergeant Welborn    don't remember what I said.∙ You know, again, a
∙6∙   ∙Lieutenant Goolsby.                     ∙6∙ ∙part of my ­­ during this investigation, I always
∙7∙   ∙ ∙ ∙ Q.∙ ∙What did they tell you?       ∙7∙ ∙checked with the supervisors to make sure they ar
∙8∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't remember
                                               ∙8∙what   theyof what's going on, but I don't know exactl
                                                    ∙aware
∙9∙   ∙told me.∙ I have the incident report.∙ You
                                               ∙9∙ know,
                                                    ∙what like
                                                           they said.
10∙                                            10∙ supervisor
      ∙as a standard practice, I checked with the   ∙ ∙ ∙ Q.∙ ∙Got you.∙ Well, you said you spoke to
11∙   ∙to make sure they were aware of it and ­­
                                               11∙but
                                                    ∙Mr.I don't
                                                          Watkins.
12∙   ∙remember what they told me.             12∙ ∙ ∙ ∙ ∙ ∙ ∙What did that conversation ­­
13∙   ∙ ∙ ∙ Q.∙ ∙Was it an in­person meeting or13∙  ∙ ∙ ∙ call?
                                                 a phone   A.∙ ∙I don't remember the details, but what
14∙   ∙ ∙ ∙ A.∙ ∙I don't remember.             14∙ ∙remember about Mr. Watkins' conversation is he wa
15∙   ∙ ∙ ∙ Q.∙ ∙You don't remember?∙ You don't15∙  ∙one that
                                                 remember   for initially spoke to Ms. Oliver, and that'
16∙   ∙either of them?                         16∙ ∙I remember about that.
17∙                                            17∙ were
      ∙ ∙ ∙ A.∙ ∙No.∙ At some point in time, they   ∙ ∙ ∙both
                                                           Q.∙ ∙Okay.∙ You said you had a conversation
18∙   ∙in my office talking, but whether or not18∙
                                                 that   was theWhite?
                                                    ∙Sheriff
19∙   ∙first time or not, I don't know.∙ And they
                                               19∙ were
                                                    ∙ ∙ ∙inA.∙the∙Yes.
20∙   ∙office talking when Mr. White was in the20∙  ∙ ∙ ∙with
                                                 office    Q.∙ ∙Do you recall that conversation?
21∙                                            21∙ ∙ when
      ∙me.∙ I mean, they were in the office present    ∙ ∙ A.∙ ∙As I complete the investigation, I let
22∙   ∙Mr. White was in the office with me.    22∙ ∙know that I've completed it.∙ I let him know I
23∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So your testimony is that
                                               23∙ Welborn
                                                    ∙completedand it, and then I turn it over to him, and
24∙   ∙Goolsby were ­­ Welborn and Goolsby and 24∙
                                                Mr. ∙I
                                                     White,
                                                        walk you
                                                              away.
25∙   ∙spoke to them all at once?              25∙ ∙ ∙ ∙ Q.∙ ∙So that was the extent of your conversa
                                        Page 55                                       Page 57
∙1∙   ∙ ∙ ∙ A.∙ ∙At some point in time, I was ­­
                                               ∙1∙at∙ some
                                                      ∙ ∙ A.∙ ∙When I do these investigations, I let h
∙2∙                                            ∙2∙ ∙know.∙
      ∙point in time, they were in my office together         He knows that I was doing it, because it's
                                                         at some
∙3∙   ∙point in time.∙ That's the point in time∙3∙
                                                 that
                                                    ∙a Ipart of my standard operating procedure to do t
∙4∙                                            ∙4∙ ∙things.∙ But when I'm done, I let him know that I
      ∙actually spoke to Goolsby and Welborn without
∙5∙   ∙Mr. White being in my presence.∙ Whether∙5∙  ∙done.∙
                                                 that   was onI go in, and he'll ­­ you know, I'll say t
∙6∙   ∙the phone or in my office or in their office,    I just
                                               ∙6∙ ∙recommendation,    and he'll flip through it as I'm
∙7∙   ∙don't recall when.                      ∙7∙ ∙talking to him.∙ And I tell him what the
∙8∙                                            ∙8∙to∙recommendation
      ∙ ∙ ∙ Q.∙ ∙What did you say when you spoke      them            is, and then I leave.∙ I didn't ha
∙9∙   ∙outside of Mr. White's presence?        ∙9∙ ∙anything to do with it after that ­­
10∙   ∙ ∙ ∙ A.∙ ∙I don't recall what I said. 10∙ ∙ ∙ ∙ Q.∙ ∙Okay.
11∙                                            11∙ ∙ about
      ∙ ∙ ∙ Q.∙ ∙Can you tell me what you do recall   ∙ ∙ A.∙ ∙­­ except this report.
12∙   ∙this investigation.∙ Just kind of walk me
                                               12∙through   it. ∙Okay.∙ Well, we spoke generally.∙ I'm t
                                                    ∙ ∙ ∙ Q.∙
13∙   ∙ ∙ ∙ A.∙ ∙I remember having knowledge of13∙
                                                 the∙to  speak more specifically about this incident.∙
                                                      incident
14∙   ∙report.∙ I remember having seen a statement   by
                                               14∙ ∙what   you can recall you said to Sheriff White, wh
15∙   ∙Ms. Oliver.∙ I remember talking to Captain
                                               15∙ Watkins.     I
                                                    ∙you can recall   you did.
16∙                                            16∙ ∙ I∙ ∙ A.∙ ∙I recall letting him know that I've
      ∙can remember talking to Lieutenant Goolsby.
17∙   ∙remember talking to Sergeant Welborn.∙ I17∙
                                                 can∙completed
                                                      remember it, and I recall giving it to him.
18∙   ∙talking to Mr. White in my office with Lieutenant
                                               18∙ ∙ ∙ ∙ Q.∙ ∙And he didn't ask you what's your ­­ di
19∙   ∙Goolsby and Sergeant Welborn, and I can 19∙  ∙ask you what the outcome was?
                                                remember
20∙   ∙gathering the documents for this report.20∙ ∙ ∙ ∙ A.∙ ∙As we're ­­ as he's talking, he saw wha
21∙   ∙ ∙ ∙ ∙ ∙ ∙And I remember taking ­­ once 21∙  ∙recommendation
                                                I finished   it,      is.∙ You know, I pointed out what
22∙   ∙taking the report to the sheriff with the
                                               22∙ ∙recommendation is as it reads.
23∙   ∙recommendation.                         23∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And what did he say?
24∙                                             what∙ you
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But you can't remember 24∙    ∙ ∙ said
                                                           A.∙ ∙I don't know what he said.
25∙   ∙to them or what they said to you?       25∙ ∙ ∙ ∙ Q.∙ ∙You don't know?




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 16 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 58..61
Weldon Wallace Bullock, 02/25/2021
                                        Page 58                                       Page 60
∙1∙   ∙ ∙ ∙ A.∙ ∙I don't remember staying around
                                               ∙1∙to∙control
                                                      talk     or technique that would be in standards w
∙2∙   ∙about anything.                         ∙2∙ ∙any training that law enforcement officers have.
∙3∙   ∙ ∙ ∙ Q.∙ ∙So you recommended that ­­ you∙3∙
                                                 recommended
                                                    ∙We're not trained to slam people down on the grou
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Tell me about some of those subj
      ∙that Deputy White be terminated, correct?
∙5∙                                            ∙5∙ ∙control
      ∙ ∙ ∙ A.∙ ∙I don't use those terms, so that's   not      techniques.
∙6∙   ∙correct.                                ∙6∙ ∙ ∙ ∙ A.∙ ∙He could have done an arm bar takedown.
∙7∙   ∙ ∙ ∙ Q.∙ ∙What term did you use?∙ Well, ∙7∙
                                                let's  read have
                                                    ∙could   the done a leg sweep.∙ He could have done
∙8∙                                            ∙8∙please.
      ∙recommendation.∙ So pull up the document,    ∙bent wrist come­along.
∙9∙   ∙Let's read your ­­ can you, please, read∙9∙  ∙ ∙ ∙ Q.∙ ∙Can you explain to me what's an arm bar
                                                 your
10∙   ∙recommendation.                         10∙ ∙technique.
11∙   ∙ ∙ ∙ A.∙ ∙"It is the recommendation of Captain
                                               11∙ ∙ ∙ ∙ A.∙ ∙Basically, when you have a person by th
12∙   ∙Watkins, Lieutenant Goolsby, Sergeant Welborn,
                                               12∙ ∙arm,andthe
                                                             thearm straight, you then kind of actually
13∙   ∙investigator officer that Deputy Justin 13∙
                                                White's
                                                    ∙on to the arm and put them down on the ground and
14∙   ∙service with the Vance County Sheriff's 14∙  ∙cuff
                                                Office  is them.
                                                            no
15∙   ∙longer needed."                         15∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you know ­­ do you know if
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So the effect is termination,
                                               16∙ ∙Mr.right?
                                                          White did not perform an arm bar technique?
17∙   ∙ ∙ ∙ A.∙ ∙Yes.                          17∙ ∙ ∙ ∙ A.∙ ∙Yes, I do.∙ He slammed her down on the
18∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And can you explain to 18∙  ∙ground.∙
                                                me how  you     The arm bar technique doesn't require yo
19∙   ∙reached this recommendation, this conclusion.
                                               19∙ ∙slam anybody.
20∙                                            20∙her
      ∙ ∙ ∙ A.∙ ∙He slammed the victim and broke        ∙ Q.∙ ∙Who said Mr. White slammed Ms. Oliver t
                                                    ∙ ∙arm.
21∙   ∙ ∙ ∙ Q.∙ ∙So what did you base your decision   on?∙ WhatHow did you make that conclusion?∙ How d
                                               21∙ ∙ground?∙
22∙   ∙rule?∙ What policy?                     22∙ ∙you conclude that?
23∙   ∙ ∙ ∙ A.∙ ∙Use­of­force, Directive B.9I. 23∙ ∙ ∙ ∙ A.∙ ∙Ms. Oliver said that Mr. White slammed
24∙   ∙ ∙ ∙ Q.∙ ∙And how did you come to the conclusion
                                               24∙ ∙to the that
                                                             ground.
25∙   ∙he violated that policy?                25∙ ∙ ∙ ∙ Q.∙ ∙So I asked you earlier about how many

                                        Page 59                                       Page 61
∙1∙                                            ∙1∙ ∙use­of­force
      ∙ ∙ ∙ A.∙ ∙He slammed the lady to the ground   and broke      investigations have you conducted.∙
∙2∙   ∙her arm.                                ∙2∙ ∙said very many, correct?
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Earlier you testified that
                                               ∙3∙ ∙you
                                                      ∙ ∙ A.∙ ∙Yes.
∙4∙                                            ∙4∙ ∙ ∙before,
      ∙investigated brandishing and actual shootings     ∙ Q.∙ ∙Do you substantiate the majority of the
∙5∙   ∙correct?                                ∙5∙ ∙based on a suspect's testimony or statement?
∙6∙   ∙ ∙ ∙ A.∙ ∙That's correct.               ∙6∙ ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't have a working m
∙7∙   ∙ ∙ ∙ Q.∙ ∙All right.∙ Let's talk about some   of those.
                                               ∙7∙ ∙of   how many are substantiated and how many
∙8∙                                            ∙8∙ ∙unsubstantiated.∙
      ∙ ∙ ∙ ∙ ∙ ∙Do you always recommend departure   or                  I have not kept ­­ there have b
∙9∙   ∙separation ­­ let's call it separation since   you don't
                                               ∙9∙ ∙people    who have been exonerated.∙ There have been
10∙   ∙like "termination" ­­ separation from employment
                                               10∙ ∙people when
                                                              who have been substantiated.∙ Like, I don'
11∙   ∙someone is injured?                     11∙ ∙know the ­­ you know, the difference.∙ I don't kn
12∙   ∙ ∙ ∙ A.∙ ∙I don't always recommend it. 12∙ ∙the tally.
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ When do you recommend separation?
                                               13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Have ­­ did you discuss this
14∙   ∙ ∙ ∙ A.∙ ∙When I feel that they violated14∙
                                                 policy.
                                                    ∙investigation with anyone other than those person
15∙   ∙ ∙ ∙ Q.∙ ∙You just feel it?             15∙ ∙you identified?
16∙   ∙ ∙ ∙ A.∙ ∙Sorry?                        16∙ ∙ ∙ ∙ A.∙ ∙Yes.
17∙                                            17∙a ∙feeling,
      ∙ ∙ ∙ Q.∙ ∙You just feel it?∙ You just get      ∙ ∙ Q.∙ ∙Who?
18∙   ∙"I'm ­­"                                18∙ ∙ ∙ ∙ A.∙ ∙I discussed it with Mr. Geis, and I
19∙   ∙ ∙ ∙ A.∙ ∙No.∙ I didn't say "feeling."∙ 19∙
                                                I said   when
                                                    ∙discussed   it with Lawrence Bullock.
20∙   ∙they ­­ when I see that they violated policy.
                                               20∙ ∙ ∙ ∙ Q.∙ ∙I don't want to know what you told Mr.
21∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And in your opinion, what
                                               21∙ could
                                                    ∙at all.
22∙   ∙Mr. White have done differently?        22∙ ∙ ∙ ∙ ∙ ∙ ∙But what discussions did you have with
23∙                                            23∙ ∙Bullock?
      ∙ ∙ ∙ A.∙ ∙He certainly shouldn't have slammed    her and
24∙                                            24∙ ∙to∙ try
      ∙broke her arm.∙ He could have used his mace       ∙ A.∙
                                                             to ∙After this suit came out, you know, he
25∙   ∙get her under control, or he could have 25∙
                                                used∙called
                                                      a ­­ such
                                                              me and said, "Hey, you know, J.J., why are




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 17 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 62..65
Weldon Wallace Bullock, 02/25/2021
                                        Page 62                                       Page 64
∙1∙   ∙suing us?"                              ∙1∙ ∙force.
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙I said, "For what?"           ∙2∙ ∙ ∙ ∙ Q.∙ ∙Deadly force?
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙He said, "Well, you talked about
                                               ∙3∙ ­­
                                                    ∙ ∙you
                                                         ∙ A.∙ ∙Uh­huh.
∙4∙   ∙talked about this."∙ But I'm not ­­ you ∙4∙  ∙ ∙I ∙don't
                                                know,      Q.∙ ∙But even if it's just brandished, you s
∙5∙                                            ∙5∙­­∙have
      ∙know what thing he was saying, because he           to report it?
                                                      I didn't
∙6∙                                            ∙6∙it∙ at
      ∙get it at the same time he got it.∙ I got      ∙ ∙a A.∙ ∙No.∙ Because the deputy wears a uniform
∙7∙                                            ∙7∙he∙the
      ∙later ­­ you know, I live out of town, so      got gun
                                                           it is seen all the time, so that ­­ to see i
∙8∙   ∙before I got it, before they got it.    ∙8∙ ∙simply wouldn't be something you have to report.
∙9∙   ∙ ∙ ∙ ∙ ∙ ∙So he was wherever before I got
                                               ∙9∙it,
                                                    ∙ ∙so∙ we
                                                           Q.∙ ∙Okay.
10∙   ∙discussed it in that manner.∙ That's it.10∙ ∙ ∙ ∙ A.∙ ∙Just if you see a gun.∙ But if you were
11∙   ∙ ∙ ∙ Q.∙ ∙What did you­all say?         11∙ ∙put your hands on it and draw it, then that would
12∙                                            12∙to∙something
      ∙ ∙ ∙ A.∙ ∙"Hey, we're being sued.∙ We got      go to       you would have to report.
13∙   ∙talk ­­"∙ You know, I think we ­­ arrangements
                                               13∙ ∙ ∙ were
                                                         ∙ Q.∙ ∙Okay.∙ Okay.∙ And that was something th
14∙   ∙made for us to meet with our attorney. 14∙ ∙would be run by you also?
15∙   ∙ ∙ ∙ ∙ ∙ ∙That's about the gist of it. 15∙ ∙ ∙ ∙ A.∙ ∙Say that again.
16∙                                            16∙ ∙ ∙ ∙ Q.∙ ∙That report would be run through you in
      ∙ ∙ ∙ Q.∙ ∙Do you recall the length of that
17∙   ∙conversation?                           17∙ ∙cases or in certain cases?
18∙   ∙ ∙ ∙ A.∙ ∙I don't.                      18∙ ∙ ∙ ∙ A.∙ ∙What report?
19∙   ∙ ∙ ∙ Q.∙ ∙Do you recall ­­              19∙ ∙ ∙ ∙ Q.∙ ∙If an officer drew a gun.
20∙   ∙ ∙ ∙ A.∙ ∙It would ­­ it would ­­ no.∙ I20∙
                                                 don't
                                                    ∙ ∙ recall
                                                         ∙ A.∙ ∙Not necessarily.
21∙   ∙that conversation.                      21∙ ∙ ∙ ∙ Q.∙ ∙Not ­­ okay.∙ So we talked about this
22∙   ∙ ∙ ∙ Q.∙ ∙How many times have you­all discussed    the
                                               22∙ ∙continuum.∙     So when are soft hands to be used?
23∙   ∙suit since?                             23∙ ∙Because you said you got a presence, you had a ve
24∙   ∙ ∙ ∙ A.∙ ∙The times we've discussed the 24∙
                                                suit∙you  have
                                                      since   thesoft hands, pepper spray, force, and dea
25∙                                            25∙ times
      ∙first time he told me about it is how many   ∙force.that

                                        Page 63                                       Page 65
∙1∙   ∙I've met with him and Mr. Geis and Mr. ­­
                                               ∙1∙and
                                                    ∙ ∙Sheriff
                                                        ∙ A.∙ ∙Soft hands would be the ­­ grabbing
∙2∙   ∙White.∙ I don't know how many times that's
                                               ∙2∙ been.
                                                    ∙somebody's wrist or hand, placing their hands beh
∙3∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙3∙ ∙their back and handcuffing them.∙ That would be a
∙4∙   ∙ ∙ ∙ A.∙ ∙All the discussions have been ∙4∙  ∙example
                                                during  that of soft hands.∙ Sometimes deputies place
∙5∙   ∙time.                                   ∙5∙ ∙handcuffs on the front of somebody.∙ That would b
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ And those are the
                                               ∙6∙only  persons
                                                    ∙soft  hands.∙ Soft hands could be you're guiding
∙7∙   ∙who you discussed this incident with? ∙7∙ ∙somebody, just holding their shoulder and just wa
∙8∙                                            ∙8∙ ∙with this
      ∙ ∙ ∙ A.∙ ∙Those are the only persons I discussed    them.∙ That could be soft hands.
∙9∙   ∙incident with.                          ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ And according to the continuum,
10∙                                            10∙ ∙hands is less intrusive than lethal weapons, such
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Are you familiar with the
11∙   ∙use­of­force continuum?                 11∙ ∙batons and Tasers and pepper spray; is that corre
12∙   ∙ ∙ ∙ A.∙ ∙Vaguely.∙ Again, over time, I 12∙
                                                have∙ lost
                                                      ∙ ∙ A.∙
                                                            ­­ ∙What's the question?
13∙   ∙that stuff has faded out of my memory.∙ 13∙  ∙ ∙ ∙quote
                                                I can't    Q.∙ ∙Are soft­hand techniques ­­ according t
14∙   ∙it to you exactly.∙ I know it, and I recognize   it, and a soft­hand technique is less intrusiv
                                               14∙ ∙continuum,
15∙   ∙I can see it.∙ I recognize it.          15∙ ∙less of a measure than weapons such as batons, Ta
16∙                                            16∙ it
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ I don't want you to quote   ∙and
                                                       to pepper
                                                           me.   spray?
17∙                                            17∙ ∙ ∙ ∙ as
      ∙I just kind of want you to explain the continuum    A.∙ ∙Ma'am, I don't have that continuum to ­
18∙   ∙someone who made use­of­force calls.    18∙ ∙can't answer that without actually looking at the
19∙   ∙ ∙ ∙ A.∙ ∙The continuum starts with presence   and
                                               19∙ ∙continuum.∙   My law enforcement time has ended, an
20∙   ∙verbal and then soft hands, hard hands.∙20∙  ∙don't
                                                 Then       keep things in memory.∙ I will have to look
                                                       you got
21∙                                            21∙ ∙it.
      ∙other, like, techniques like mace and pepper   spray,
22∙   ∙and then you have deadly force.         22∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ When did your law enforce
23∙                                            23∙of∙time
      ∙ ∙ ∙ Q.∙ ∙Where does a firearm fit in all      this end?
                                                            on
24∙   ∙the continuum?                          24∙ ∙ ∙ ∙ A.∙ ∙I retired in April 2019.
25∙                                            25∙deadly
      ∙ ∙ ∙ A.∙ ∙If it's discharged, it would be    ∙ ∙ ∙ Q.∙ ∙And you lost 20­something years of




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 18 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 66..69
Weldon Wallace Bullock, 02/25/2021
                                        Page 66                                       Page 68
∙1∙   ∙experience?                             ∙1∙ ∙soft­hand technique other than the one at issue?
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ I don't ­­ I can't keep ∙2∙
                                                in my    ∙ A.∙ ∙I don't know if you consider a person o
                                                    ∙ ∙head
∙3∙   ∙every little thing that has happened and∙3∙
                                                 that  I
                                                    ∙ground  as a soft­hand technique, so I can't compa
∙4∙   ∙learned over the years.∙ I know what the∙4∙
                                                 use∙that  to what I consider to be a soft­hand techniq
                                                      ­­ what
∙5∙   ∙it looks like, but I don't know that I'm∙5∙  ∙ ∙ ∙them
                                                 naming    Q.∙ ∙Okay.∙ Okay.∙ Well, let's just ask a mo
∙6∙   ∙in the exact order.                     ∙6∙ ∙general question.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ So does the Vance
                                               ∙7∙County
                                                    ∙ ∙ ∙ ∙ ∙ ∙Have you ever or can you recall an inci
∙8∙                                            ∙8∙ ∙inabout
      ∙Sheriff's Office follow the BLET?∙ You talked     which you recommended separation when an offic
∙9∙   ∙BLET training.                          ∙9∙ ∙employed a soft­hand technique?
10∙   ∙ ∙ ∙ A.∙ ∙Yes.                          10∙ ∙ ∙ ∙ A.∙ ∙I don't recall any right now.
11∙   ∙ ∙ ∙ Q.∙ ∙The Vance County Sheriff's Office
                                               11∙ ∙does
                                                      ∙ ∙ Q.∙ ∙Have you ever recommended separation wh
12∙   ∙follow BLET?∙ Okay.∙ I'm going to pull up
                                               12∙the  BLET employed a soft­hand technique?
                                                    ∙officer
13∙   ∙policy, and I want to ­­ I just want to 13∙  ∙ ∙ you
                                                direct   ∙ A.∙
                                                             to ∙I don't recall that right now.
14∙                                            14∙ has
      ∙a certain page of it.∙ Okay?∙ And Mr. Geis   ∙ ∙ it.
                                                         ∙ Q.∙ ∙You ­­ let's go back to what was marked
15∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Which exhibit is this?∙   Which Number 4, and that is your report.
                                               15∙ ∙Exhibit
16∙   ∙ ∙ ∙ number?                            16∙ ∙ ∙ ∙ A.∙ ∙I have it.
17∙                                            17∙ ∙as∙ ∙ Q.∙ ∙You have your report in front of you?
      ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ We're marking this
18∙   ∙ ∙ ∙ Exhibit Number 5.                  18∙ ∙ ∙ ∙ A.∙ ∙I have it.
19∙                                            19∙ ∙ ∙ ∙ Q.∙ ∙You have it?∙ Okay.∙ You said that in y
      ∙ ∙ ∙ ∙(Exhibit 5 was marked for identification.)
20∙   ∙BY MS. ROBINSON:                        20∙ ∙conclusion ­­ do you mind reading that next ­­ th
21∙   ∙ ∙ ∙ Q.∙ ∙If you can just turn to Page 37.
                                               21∙ ∙next to the last sentence where it says, "Deputy
22∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can we22∙
                                                 go ∙could  have used other options."
                                                     up a page.
23∙   ∙ ∙ ∙ I want to see something right quick.∙   ∙ ∙ going
                                               23∙ I'm   ∙ A.∙ ∙"Deputy White could have used other opt
24∙   ∙ ∙ ∙ to start at 36 and 37.             24∙ ∙prior to slamming Oliver to the ground.∙ Deputy W
25∙                                            25∙ you­all,
      ∙ ∙ ∙ ∙ ∙ ∙And, Mr. Geis, if it's okay with   ∙has mace at his disposal but believed it to be

                                        Page 67                                       Page 69
∙1∙   ∙ ∙ ∙ once I wrap this up, can we take a ∙1∙
                                                lunch
                                                    ∙ineffective
                                                       break?      because Oliver was wearing glasses an
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Yes.               ∙2∙ ∙moving uncontrollably.∙ Deputy White's takedown
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.          ∙3∙ ∙maneuver was contrary to policy in that it caused
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Are you ready?     ∙4∙ ∙fracture of the humerus bone in her left arm."
∙5∙                                            ∙5∙ I'm
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.∙ I'm sorry.∙   ∙ ∙ ready.
                                                         ∙ Q.∙ ∙Okay.∙ So let's tease that apart a litt
∙6∙   ∙BY MS. ROBINSON:                        ∙6∙ ∙bit.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So this is a ­­ this policy
                                               ∙7∙ ∙ ­­
                                                      ∙ ∙can
                                                           ∙ ∙ ∙Was the maneuver contrary to policy bec
∙8∙   ∙you tell us what this policy describes. ∙8∙ ∙it caused a fracture?
∙9∙   ∙ ∙ ∙ A.∙ ∙I don't know this to be a policy.
                                               ∙9∙ ∙ ∙ ∙ A.∙ ∙The maneuver was a slamming, and we don
10∙   ∙ ∙ ∙ Q.∙ ∙Technique.∙ What this technique
                                               10∙describes.
                                                    ∙have anything in our policy or training that allo
11∙   ∙ ∙ ∙ A.∙ ∙On Page 36, it starts off with11∙
                                                 shin  kick.
                                                    ∙you  to slam anybody.
12∙   ∙ ∙ ∙ ∙ ∙ ∙Is that what you're referring 12∙
                                                to? ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, this doesn't say that the
13∙   ∙ ∙ ∙ Q.∙ ∙The quick takes.              13∙ ∙maneuver was a slamming and is contrary to policy
14∙   ∙ ∙ ∙ A.∙ ∙The first one is bent wrist.∙ 14∙
                                                The ∙does
                                                     seconditone
                                                              not?
15∙   ∙is arm bar.∙ The third one is multiple­officer
                                               15∙ ∙ ∙ ∙ A.∙ ∙No.
16∙   ∙takedown.∙ The fourth one is close quarter   ∙ ∙ ∙ Q.∙ ∙Okay.∙ This makes it seem as if the inj
                                               16∙ control.
17∙   ∙ ∙ ∙ Q.∙ ∙And isn't it true that someone17∙
                                                 can∙is
                                                      be what was contrary to policy.∙ I have ­­ I want
18∙   ∙accidentally injured in any of these methods?
                                               18∙ ∙ask you about mace.∙ You said that Deputy White c
19∙   ∙ ∙ ∙ A.∙ ∙In a few.                     19∙ ∙have used mace or pepper spray.
20∙   ∙ ∙ ∙ Q.∙ ∙Have a deputy ­­ has a deputy 20∙  ∙ ∙ ∙ ∙ ∙ ∙Are there any dangers associated with t
                                                accidentally
21∙   ∙injured a citizen under your leadership?21∙ ∙use of pepper spray?
22∙   ∙ ∙ ∙ A.∙ ∙I don't have anything coming to
                                               22∙mind
                                                    ∙ ∙ right
                                                         ∙ A.∙ ∙I have never experienced any danger tha
23∙   ∙now.                                    23∙ ∙associated with the use of mace.∙ I have not
24∙                                            24∙ you
      ∙ ∙ ∙ Q.∙ ∙Can you recall an incident where   ∙experienced that.
25∙                                            25∙used
      ∙recommended separation for an officer who    ∙ ∙ a∙ Q.∙ ∙You haven't?∙ So you have ­­ you've use




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 19 of 68
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 70..73
Weldon Wallace Bullock, 02/25/2021
                                       Page 70                                       Page 72
∙1∙   ∙force.                                  ∙1∙ ∙control arrest continuum?
∙2∙   ∙ ∙ ∙ ∙ ∙ ∙Have you completed an excessive
                                               ∙2∙force
                                                    ∙ ∙ ∙report
                                                           A.∙ ∙No.∙ I'm not saying that.∙ I answered t
∙3∙   ∙before?                                 ∙3∙ ∙question about the ­­ Vance County following BLET
∙4∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙4∙ ∙training.∙ I said yes.
∙5∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ We'll get back to that.∙5∙ ∙ ∙ ∙ Q.∙ ∙Okay.
∙6∙                                            ∙6∙ ∙reaction
      ∙ ∙ ∙ ∙ ∙ ∙Has a citizen ever had an adverse    ∙ ∙ A.∙ ∙Just the way you phrased it to me, does
∙7∙   ∙to pepper spray?                        ∙7∙ ∙Vance County deputies go to BLET training, and I
∙8∙                                            ∙8∙ ∙yes.
      ∙ ∙ ∙ A.∙ ∙I don't know of any citizen having   an
∙9∙   ∙adverse reaction to pepper spray that I ∙9∙
                                                have∙ been
                                                      ∙ ∙ Q.∙ ∙Okay.∙ Well, let me ask this question.
10∙                                            10∙ of
      ∙involved in.∙ Do I ­­ do I ­­ I don't know   ∙ ∙any
                                                         ∙ ∙that
                                                             ∙ ∙Does the Vance County Sheriff's Office
11∙   ∙comes to mind right now that I am aware 11∙
                                                of anybody
                                                    ∙follow the BLET subject control arrest techniques
12∙   ∙having other than sometimes you ­­ they 12∙
                                                get ∙continuum?
                                                     ­­ what is
13∙                                            13∙ ∙ ∙ ∙ A.∙ ∙Yes.
      ∙it?∙ I'm at a loss of words.∙ Not hyperventilate
14∙   ∙but ­­ I can't think of the word that I 14∙
                                                want∙ to
                                                      ∙ ∙use.
                                                           Q.∙ ∙Okay.∙ Does Vance County follow the BLE
15∙   ∙Over excitedly and panic ­­ panic, yeah.∙
                                               15∙Panic
                                                    ∙policies and procedures?
16∙   ∙attacks.                                16∙ ∙ ∙ ∙ A.∙ ∙I don't know what their policies and
17∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And if ­­ even if someone
                                               17∙ had,   say,
                                                    ∙procedures  are.
18∙   ∙asthma, that could be harmful, correct? 18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said that you have been
19∙                                            19∙ ∙involved in use of force ­­ the subject of a
      ∙ ∙ ∙ A.∙ ∙I don't know that to be the case.
20∙   ∙ ∙ ∙ Q.∙ ∙You don't know that to be ­­ 20∙ ∙use­of­force investigation yourself?
21∙   ∙ ∙ ∙ A.∙ ∙I don't know if anybody who had
                                               21∙asthma
                                                    ∙ ∙ ∙ has
                                                           A.∙ ∙Yes.
22∙   ∙been sprayed that had a harmful effect.∙22∙  ∙ ∙ ∙ know
                                                 I don't   Q.∙ ∙Can you explain that to me.∙ How many t
23∙                                            23∙ ∙How many times have you been the subject of a
      ∙of anybody.∙ I don't have any personal knowledge.
24∙                                            24∙up∙use­of­force
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you ­­ I want to pull      the          investigation?
25∙   ∙use­of­force policy up again, so ­­     25∙ ∙ ∙ ∙ A.∙ ∙Between 5 and 15.

                                       Page 71                                       Page 73
∙1∙   ∙ ∙ ∙ A.∙ ∙Is it Number 3?               ∙1∙ ∙ ∙ ∙ Q.∙ ∙5 and 15 times?∙ Can you explain those
∙2∙   ∙ ∙ ∙ Q.∙ ∙Yes, that's Exhibit Number 3. ∙2∙ ∙incidents to me.
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's go down.∙∙3∙  ∙ ∙ scroll
                                                 Let's   ∙ ∙ ∙ ∙What occurred?
∙4∙                                            ∙4∙I'm
      ∙ ∙ ∙ down some, Michael.∙ That's not what         ∙ A.∙ ∙I pepper­sprayed people.∙ That caused m
                                                    ∙ ∙looking
∙5∙                                            ∙5∙up.∙
      ∙ ∙ ∙ for.∙ Hold on.∙ Go back up.∙ Go back    ∙have  to be the subject of use of force.∙ There wa
                                                         Right
∙6∙   ∙ ∙ ∙ here.∙ Up, up, up.∙ Right ­­ right ∙6∙
                                                there.∙
                                                    ∙timeGive
                                                           that I had ­­ I was trying to do a clavicle
∙7∙   ∙ ∙ ∙ me a second to find the exact sentence.
                                               ∙7∙ ∙strike on an individual, and I hit him in the hea
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙Let's pull up the BLET policy,∙8∙
                                                 and∙ that
                                                       ∙ ∙ ∙ ∙ ∙Those were the times.
∙9∙   ∙ ∙ ∙ is Exhibit Number 5.               ∙9∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Let's unpack that some.
10∙   ∙BY MS. ROBINSON:                        10∙ ∙ ∙ ∙ ∙ ∙ ∙So you were saying you were trying to d
11∙   ∙ ∙ ∙ Q.∙ ∙We already discussed that the 11∙
                                                use ∙clavicle
                                                     of a      strike?
12∙   ∙chemical dispersant was not a substitute12∙
                                                 for∙ a∙ soft
                                                         ∙ A.∙ ∙Yes.
13∙   ∙technique, correct?                     13∙ ∙ ∙ ∙ Q.∙ ∙Explain what that is.
14∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ I don't recall ­­ I14∙
                                                 don't
                                                    ∙ ∙ recall
                                                         ∙ A.∙ ∙I was trying to get a subject under con
15∙   ∙that.                                   15∙ ∙by striking him in the clavicle.∙ That's no longe
16∙   ∙ ∙ ∙ Q.∙ ∙On the continuum of force.    16∙ ∙allowed.∙ That was my early training that initial
17∙   ∙ ∙ ∙ A.∙ ∙I don't recall saying that. 17∙ ∙allowed it, and now it's no longer allowed.
18∙   ∙ ∙ ∙ Q.∙ ∙But you do recall saying that 18∙
                                                Vance
                                                    ∙ ∙County
                                                         ∙ Q.∙ ∙So you struck the individual in the hea
19∙   ∙employs the BLET's techniques in subject19∙
                                                 control
                                                    ∙ ∙ ∙ A.∙ ∙Yes.
20∙   ∙arrests?                                20∙ ∙ ∙ ∙ Q.∙ ∙Was the individual injured?
21∙                                            21∙ ∙ follow
      ∙ ∙ ∙ A.∙ ∙No.∙ You asked me did Vance County    ∙ ∙ A.∙ ∙No.
22∙   ∙the training, have BLET training, follow22∙  ∙ ∙ ∙ Q.∙ ∙Did the individual complain?
                                                 BLET
23∙   ∙training.∙ And I said yes to that.      23∙ ∙ ∙ ∙ A.∙ ∙No.∙ I had to report it as a part of my
24∙                                            24∙ ∙reporting.
      ∙ ∙ ∙ Q.∙ ∙So are you saying that Vance County
25∙                                            25∙subject
      ∙Sheriff's Office does not follow the BLET    ∙ ∙ ∙ Q.∙ ∙And so you used pepper spray on individ




                                                                                               YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 20 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 74..77
Weldon Wallace Bullock, 02/25/2021
                                        Page 74                                       Page 76
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Can you tell me about those instances.
                                               ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙I have to go to the restroom.∙ Do you k
∙2∙                                            ∙2∙ to
      ∙ ∙ ∙ A.∙ ∙I've had several occasions tried   ∙how   much longer?
                                                        arrest
∙3∙   ∙people who resisted, and I had to pepper∙3∙  ∙ ∙ them.
                                                 spray   ∙ Q.∙ ∙No.∙ We can actually break for lunch no
∙4∙                                            ∙4∙Did
      ∙ ∙ ∙ Q.∙ ∙By "resist," what do you mean?∙    ∙Howthelong ­­ can we go of the record.
∙5∙   ∙people attack you?                      ∙5∙ ∙ ∙ (Recess in proceedings from 12:53 to 2:06 p.m.
∙6∙                                            ∙6∙ incidents.
      ∙ ∙ ∙ A.∙ ∙I mean, there have been multiple   ∙BY MS. ROBINSON:
∙7∙                                            ∙7∙ ∙ somebody.
      ∙I've had a situation where I tried to arrest    ∙ ∙ Q.∙ ∙Mr. Bullock, I think we ­­ we left off
∙8∙   ∙I tried to get them to push off of me, and
                                               ∙8∙ then
                                                    ∙the I­­ at your investigations in which you were t
∙9∙   ∙sprayed them.∙ There's been incidents where,   you know,
                                               ∙9∙ ∙subject    of an excessive force investigation, and
10∙                                            10∙They
      ∙I tried to get the subject out of a car.∙           like to do is to shift a little bit into ­­ a
                                                    ∙I'drefused
11∙   ∙to come out of the car, and I had to spray
                                               11∙ them.
                                                    ∙you familiar with the concept of 20/20 hindsight?
12∙                                            12∙ techniques
      ∙ ∙ ∙ Q.∙ ∙Have you ever used any soft­hand   ∙ ∙ ∙ A.∙ ∙Can you explain it.
13∙   ∙over chemical dispersants?              13∙ ∙ ∙ ∙ Q.∙ ∙So, typically ­­ and it might be in som
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙your policies.∙ You know, some of the policies fo
15∙   ∙ ∙ ∙ Q.∙ ∙Can you explain those instances.
                                               15∙ ∙Vance County quote Supreme Court authority.∙ But
16∙                                            16∙put
      ∙ ∙ ∙ A.∙ ∙Ma'am, I've arrested ­­ I can't        a number ­­ and Mr. Geis can tell you this too ­
                                                    ∙hindsight
17∙                                            17∙them
      ∙on the people I've arrested and I grabbed    ∙is by
                                                         ­­ the
18∙   ∙hand, put their arms behind their back, 18∙
                                                and ∙I ∙arrested
                                                         ∙ ∙ ∙ ∙MR. GEIS:∙ Here we go now.
19∙   ∙them.∙ That's one of the soft­hand approaches.∙
                                               19∙ ∙ ∙ ∙And ∙ ∙ ∙MS. ROBINSON:∙ Huh?
20∙                                            20∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Oh, nothing.
      ∙I've put my hands on people to arrest them.
21∙                                            21∙ ∙BY MS. ROBINSON:
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ But that's pretty common.
22∙   ∙ ∙ ∙ A.∙ ∙Yes.                          22∙ ∙ ∙ ∙ Q.∙ ∙­­ is a concept in which you, looking b
23∙   ∙ ∙ ∙ Q.∙ ∙Do you put your hands on ­­ 23∙ ∙could have maybe done something differently but
24∙   ∙ ∙ ∙ A.∙ ∙For me.                       24∙ ∙weren't necessarily unreasonable.
25∙                                            25∙ ∙ ∙ ∙ ∙ ∙ ∙Are you familiar with that concept?
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ Did any of these use­of­force
                                        Page 75                                       Page 77
∙1∙   ∙instances in which you were a subject in∙1∙
                                                 result
                                                    ∙ ∙ ∙inA.∙
                                                             any∙I understand how you explained it to me
∙2∙   ∙type of investigation?                  ∙2∙ ∙understand what you're saying.
∙3∙                                            ∙3∙ I∙ had
      ∙ ∙ ∙ A.∙ ∙When I was a deputy at the time,     ∙ ∙ to
                                                           Q.∙ ∙Okay.∙ Okay.∙ Did that at all factor in
∙4∙                                            ∙4∙ ∙your
      ∙write a use­of­force report.∙ I had to talk   to theevaluation of Mr. White?
∙5∙   ∙captain at the time, and then I haven't ∙5∙  ∙ ∙anything
                                                heard   ∙ A.∙ ∙No.
∙6∙   ∙else from it since those ­­ then.       ∙6∙ ∙ ∙ ∙ Q.∙ ∙No?∙ Okay.∙ Why not?
∙7∙   ∙ ∙ ∙ Q.∙ ∙And this occurred at the Vance∙7∙
                                                 County
                                                    ∙ ∙ ∙ A.∙ ∙You're asking me about the concept of 2
∙8∙   ∙Sheriff's Office, correct?              ∙8∙ ∙hindsight.∙ At the time I did Mr. White's
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙9∙ ∙investigation, 20/20 hindsight wasn't in my mind.
10∙   ∙ ∙ ∙ Q.∙ ∙Does the Vance County Sheriff's
                                               10∙Office  train no bearing on my decision ­­ on my
                                                    ∙it played
11∙   ∙officers on the use of force?           11∙ ∙recommendation.∙ Not decision, but recommendation
12∙   ∙ ∙ ∙ A.∙ ∙We have BLET update that mandate
                                               12∙ training
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Another question I had ­­ we tal
13∙                                            13∙ officer
      ∙that we go through, and we have a training   ∙about the reports that you relied on or the state
14∙   ∙that takes us through those legal updates.∙   That'syou relied on.
                                               14∙ ∙that
15∙   ∙what it was when I was here.∙ I don't know
                                               15∙ what
                                                    ∙ ∙ ∙it∙ is
                                                             ∙ ∙Did ­­ were they all written statements
16∙   ∙now.                                    16∙ ∙Goolsby and Welborn made written statements, prov
17∙   ∙ ∙ ∙ Q.∙ ∙All right.∙ Who was the training
                                               17∙ officer?
                                                    ∙written statements?
18∙   ∙ ∙ ∙ A.∙ ∙It's Captain Shelton.         18∙ ∙ ∙ ∙ A.∙ ∙I believe they did.
19∙   ∙ ∙ ∙ Q.∙ ∙And what would he train the officers
                                               19∙ ∙ ∙ on?
                                                        ∙ Q.∙ ∙Okay.∙ Earlier in the morning, probably
20∙   ∙What techniques?                        20∙ ∙early in the morning, you talked about the use of
21∙   ∙ ∙ ∙ A.∙ ∙He would go through the arm bar
                                               21∙techniques.
                                                    ∙canines in conjunction with incident reports.
22∙   ∙You know, the chin strike has to be a little
                                               22∙ ∙ bit
                                                      ∙ ∙ A.∙ ∙I don't recall using the word "canines.
23∙   ∙simulated because it's ­­ you don't want23∙  ∙ ∙ ∙ Q.∙ ∙Well, is a canine a use of force or
                                                 anybody's
24∙   ∙chin being struck.∙ We would go through 24∙
                                                the ∙subject
                                                     two­man ­­ would the use of a canine be subject t
25∙   ∙takedown subject control techniques.    25∙ ∙incident report?




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 21 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 78..81
Weldon Wallace Bullock, 02/25/2021
                                        Page 78                                       Page 80
∙1∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙1∙ ∙the canines ­­ some of the canines also had a dua
∙2∙   ∙ ∙ ∙ Q.∙ ∙Okay.                         ∙2∙ ∙purpose in which they were used for drug­sniffing
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, can you
                                               ∙3∙­­∙purposes
                                                      I have to apprehend.
∙4∙   ∙ ∙ ∙ some questions.                    ∙4∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ How do you­all train the canines
∙5∙   ∙BY MS. ROBINSON:                        ∙5∙ ∙sniff for drugs?
∙6∙                                            ∙6∙ ∙ Office
      ∙ ∙ ∙ Q.∙ ∙So does the Vance County Sheriff's    ∙ ∙ A.∙ ∙Say that again.∙ I'm sorry?
∙7∙   ∙employ canine units and canine handlers?∙7∙ ∙ ∙ ∙ Q.∙ ∙How do you train the canines to sniff o
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.∙ We did back then.       ∙8∙ ∙identify drugs?
∙9∙   ∙ ∙ ∙ Q.∙ ∙Back then?∙ Okay.∙ And so let ∙9∙  ∙ ∙let
                                                me ­­    ∙ A.∙
                                                            me ∙I don't know, ma'am.∙ I don't have any
10∙   ∙clarify this too.∙ And I'll go on the record   saying
                                               10∙ ∙knowledge    of that at all.
11∙   ∙this, you know, as clearly as possible.∙11∙
                                                 Nothing
                                                    ∙ ∙ ∙ you
                                                           Q.∙ ∙That was just a stray question.
12∙   ∙say will be outside of the scope of your12∙
                                                 tenure
                                                    ∙ ∙ ∙there.
                                                           ∙ ∙ ∙Were any of the incidents known suspect
13∙   ∙Okay?                                   13∙ ∙that you can recall of?
14∙   ∙ ∙ ∙ A.∙ ∙Okay.                         14∙ ∙ ∙ ∙ A.∙ ∙In what incidents?
15∙                                            15∙ that
      ∙ ∙ ∙ Q.∙ ∙So just feel free, understanding   ∙ ∙ ∙all
                                                           Q.∙of∙Where the canine has attacked someone,
16∙                                            16∙your
      ∙your answers speak for your knowledge and    ∙theytenure
                                                           just ­­ were there any nonsuspects?
17∙   ∙there.∙ Okay?                           17∙ ∙ ∙ ∙ A.∙ ∙Yes.∙ A canine has bitten a handler.
18∙   ∙ ∙ ∙ ∙ ∙ ∙And so do the deputies control18∙
                                                 their
                                                    ∙ ∙ ∙ Q.∙ ∙And that's the only kind of nonsuspect
19∙   ∙animals?                                19∙ ∙situation?
20∙                                            20∙ ∙is∙ ∙ A.∙ ∙I don't ­­ you know, what's ­­ what's f
      ∙ ∙ ∙ A.∙ ∙The canine handler ­­ each animal
21∙                                            21∙ ∙in my memory is that, you know, we had a dog who
      ∙assigned to one handler, and it's the handler's
22∙   ∙responsibility to control that dog.     22∙ ∙often bite his handler.∙ So that's fresh in my me
23∙   ∙ ∙ ∙ Q.∙ ∙And those handlers are trained23∙
                                                 to ∙I
                                                     control
                                                        think there's ­­ I don't remember the details,
24∙   ∙their dogs?                             24∙ ∙think a lady got bit by a dog during a building s
25∙   ∙ ∙ ∙ A.∙ ∙Yes.                          25∙ ∙or doing an area search at an old school supply p

                                        Page 79                                       Page 81
∙1∙   ∙ ∙ ∙ Q.∙ ∙Has there ever been an incident
                                               ∙1∙when   a
                                                    ∙That's   sort of fresh in my mind, where the office
∙2∙   ∙canine unit injured a citizen?          ∙2∙ ∙thought the place was vacant and someone had got
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙ ∙ ∙ Q.∙ ∙Was ­­ did you investigate that handler
∙4∙   ∙ ∙ ∙ Q.∙ ∙Can you describe these incidents
                                               ∙4∙ to
                                                    ∙ ∙me.
                                                         ∙ A.∙ ∙I don't ­­ I don't think that came to m
∙5∙   ∙ ∙ ∙ A.∙ ∙We've had ­­ in the process of∙5∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you recall if that handler wa
                                                 taking
∙6∙                                            ∙6∙ ∙terminated?
      ∙subjects into custody where the ­­ the criteria    met
∙7∙   ∙where the canine could be released to try
                                               ∙7∙to∙ take  the ∙I do not.
                                                      ∙ ∙ A.∙
∙8∙   ∙subject in custody, the dog has bitten subjects.
                                               ∙8∙ ∙ ∙ ∙ Q.∙ ∙Have there been instances in ­­ where t
∙9∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you said the dog has∙9∙  ∙use of a canine has been considered excessive for
                                                 bitten
10∙   ∙subjects?                               10∙ ∙ ∙ ∙ A.∙ ∙It has not come to me, no.∙ Not where i
11∙   ∙ ∙ ∙ A.∙ ∙Yes.                          11∙ ∙arose where it came to me.
12∙   ∙ ∙ ∙ Q.∙ ∙Is there a certain heightened 12∙
                                                situation
                                                    ∙ ∙ ∙ Q.∙
                                                            in ∙But you've conducted investigations of
13∙   ∙which a canine unit will be brought out,13∙
                                                 like
                                                    ∙canine
                                                       a      handlers?
14∙   ∙misdemeanor, a felony, or ­­            14∙ ∙ ∙ ∙ A.∙ ∙No.
15∙   ∙ ∙ ∙ A.∙ ∙We've taken canines on situations
                                               15∙ ∙where
                                                      ∙ ∙ Q.∙ ∙You have not?
16∙                                                 ∙ ∙ off
                                               16∙ run
      ∙we've had to hunt for felons that may have        ∙ A.∙in ∙No.
17∙   ∙the woods.∙ And we've called out and gave
                                               17∙them
                                                    ∙ ∙ ample
                                                         ∙ Q.∙ ∙So that would go to someone else?
18∙   ∙time to turn themselves in and say we're18∙
                                                 going
                                                    ∙ ∙ to
                                                         ∙ A.∙ ∙Yes.
19∙                                             goes∙ in
      ∙release the canine, and then the canine 19∙    ∙ ∙and
                                                           Q.∙ ∙Like who?
20∙   ∙he's bitten people.                     20∙ ∙ ∙ ∙ A.∙ ∙Probably the commander, whatever ­­ wha
21∙                                            21∙ ∙shift
      ∙ ∙ ∙ ∙ ∙ ∙We've had cases where we've taken          commander that would ­­ would have been wor
                                                     a canine
22∙   ∙with us on drug raids.∙ I can't recall any
                                               22∙ specific
                                                    ∙at the time who was supervising that officer.
23∙   ∙incident where, you know, they've bitten23∙  ∙ ∙ ∙inQ.∙
                                                 people       the∙Why wouldn't it rise to you?∙ Why would
24∙   ∙drug raids, but we use them there.∙ And 24∙
                                                then∙it
                                                      therise to the level of you?
25∙   ∙deputies use canines sometimes on traffic
                                               25∙stops
                                                    ∙ ∙ ∙toA.∙­­ ∙It has never been put in practice.∙ I m




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 22 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             Pages 82..85
Weldon Wallace Bullock, 02/25/2021
                                        Page 82                                       Page 84
∙1∙                                            ∙1∙ ∙that
      ∙there hasn't been an incident where we felt    ∙ ∙ ­­
                                                           Q.∙I ∙Okay.∙ Michael has pulled up ­­ and thi
∙2∙   ∙felt that a handler has used a canine in∙2∙  ∙will
                                                 such  an be Exhibit 6.
∙3∙   ∙egregious way that it would rise to me. ∙3∙ ∙ ∙ ∙ ∙(Exhibit 6 was marked for identification.)
∙4∙   ∙ ∙ ∙ Q.∙ ∙But canines have bitten people∙4∙
                                                 and∙BY
                                                      bitten
                                                         MS. ROBINSON:
∙5∙   ∙suspects and injured them, but it hasn't∙5∙
                                                 made      Q.∙ ∙The canines.∙ Do you have that policy i
                                                    ∙ ∙it∙ to
∙6∙   ∙your desk?                              ∙6∙ ∙front of you?
∙7∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ That's the ­­ that's
                                               ∙7∙ ∙posted
                                                      ∙ ∙ A.∙ by ∙Yes, ma'am.
∙8∙   ∙the suspects.                           ∙8∙ ∙ ∙ ∙ Q.∙ ∙Just take a moment and skim that policy
∙9∙                                            ∙9∙ excessive
      ∙ ∙ ∙ Q.∙ ∙How many civil suits result from   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Slow down.∙ Let's go som
10∙   ∙force in Vance County?                  10∙ ∙ ∙ ∙ more.
11∙   ∙ ∙ ∙ A.∙ ∙I have no idea.               11∙ ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.
12∙   ∙ ∙ ∙ Q.∙ ∙No idea?∙ If there were, would12∙
                                                 you∙BY  MS. ROBINSON:
                                                      know
13∙   ∙about it?                               13∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So are you familiar with this po
14∙   ∙ ∙ ∙ A.∙ ∙Not necessarily.              14∙ ∙ ∙ ∙ A.∙ ∙I know that it exists.∙ I'm not intimat
15∙                                            15∙ ∙familiar with it, but I know that it exists.
      ∙ ∙ ∙ Q.∙ ∙What does "not necessarily" mean?
16∙                                            16∙ talking
      ∙ ∙ ∙ A.∙ ∙If I pick it up or hear somebody   ∙ ∙ ∙ Q.∙ ∙And you've reviewed it?
17∙   ∙about it.∙ But they wouldn't come to me 17∙
                                                and ∙say,
                                                      ∙ ∙ "Hey,
                                                           A.∙ ∙I said I know that it does exist.∙ I'm
18∙   ∙there's a civil suit because of this."∙ 18∙
                                                It's∙intimately
                                                      ­­ I         familiar with it, but I do know that i
19∙   ∙wouldn't have anything to do with that. 19∙ ∙exists.
20∙   ∙ ∙ ∙ Q.∙ ∙I do want to kind of go back to
                                               20∙how    ∙ Q.∙ ∙Okay.∙ Well, my follow­up question is t
                                                    ∙ ∙these
21∙   ∙canines are trained because, you know, those   are
                                               21∙ ∙you're    comfortable now with your review of it?
22∙   ∙considered weapons, correct?            22∙ ∙ ∙ ∙ A.∙ ∙I'll answer questions based on what's h
23∙   ∙ ∙ ∙ A.∙ ∙Those are considered what?    23∙ ∙before me.
24∙   ∙ ∙ ∙ Q.∙ ∙They're considered ­­ they're 24∙
                                                considered
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Thank you.∙ There are approximat
25∙   ∙utensils of the sheriff's.              25∙ ∙12 pages in front of you.
                                        Page 83                                       Page 85
∙1∙                                            ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙Can you go to Page 4, please.
      ∙ ∙ ∙ A.∙ ∙No, ma'am.∙ I think they're considered
∙2∙                                            ∙2∙ ∙ training.
      ∙canines.∙ I don't know anything about canine   ∙ ∙ A.∙ ∙Okay.
∙3∙   ∙ ∙ ∙ Q.∙ ∙You don't know anything about ∙3∙
                                                it, ∙but
                                                      ∙ ∙youQ.∙ ∙I would like for you to read that first
∙4∙   ∙can ­­                                  ∙4∙ ∙bullet point.
∙5∙                                            ∙5∙ ∙ ∙have
      ∙ ∙ ∙ A.∙ ∙All I know is that a canine officer     ∙ A.∙to ∙"Controlled substances used as training
∙6∙   ∙go through training in order to become a∙6∙
                                                 canine
                                                    ∙will be obtained through the courts after final
∙7∙   ∙handler.∙ I don't know anything about the
                                               ∙7∙specifics    of of the cases.∙ A court order must be
                                                    ∙disposition
∙8∙   ∙their training.                         ∙8∙ ∙prepared by the presiding judge of the case.∙ The
∙9∙   ∙ ∙ ∙ Q.∙ ∙Do you know something about the
                                               ∙9∙use  of the
                                                    ∙order   will designate the controlled substance fro
10∙   ∙canine?                                 10∙ ∙case to be used by the Vance County Sheriff's Off
11∙   ∙ ∙ ∙ A.∙ ∙Yes.                          11∙ ∙for canine training.∙ All controlled substances w
12∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Do you keep ­­ do they 12∙
                                                keep∙be  obtained from cases in which the Sheriff's Off
                                                      records?
13∙   ∙ ∙ ∙ ∙ ∙ ∙Who's in charge of canine training?∙
                                               13∙ ∙or Who's
                                                         a federal agency was the arresting entity.∙ Pr
14∙   ∙responsible?                            14∙ ∙to obtaining these training aids, they must be te
15∙                                            15∙over
      ∙ ∙ ∙ A.∙ ∙There would be different people    ∙andtime,
                                                          weighted by an approved laboratory."
16∙                                            16∙ ∙particular
      ∙and I don't know who they were in any given    ∙ ∙ Q.∙ ∙So does Vance County used controlled
17∙   ∙time.∙ Once ­­ Lieutenant Shearin has been
                                               17∙ in  charge
                                                    ∙substances    to train their canines?
18∙   ∙of canine records.∙ There's an Officer Swilley
                                               18∙ ∙ ∙ who
                                                         ∙ A.∙ ∙I'm not familiar with it, ma'am.
19∙   ∙used to be in charge of canine records. 19∙ ∙ ∙ ∙ Q.∙ ∙Would you be surprised if a canine bit
20∙   ∙ ∙ ∙ ∙ ∙ ∙But over time, I don't know who
                                               20∙were   in
                                                    ∙suspect   ­­
21∙   ∙charge at all in a particular time.     21∙ ∙ ∙ ∙ A.∙ ∙No, ma'am, I would not be surprised if
22∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ So you talked about the22∙
                                                 use∙canine
                                                      of      bit a suspect.
23∙   ∙canines during a drug bust.             23∙ ∙ ∙ ∙ Q.∙ ∙­­ who had a controlled substance that
24∙   ∙ ∙ ∙ ∙ ∙ ∙Have you ever used them personally?
                                               24∙ ∙canine was trained and used to detect, based on u
25∙                                            25∙ ∙of drugs?
      ∙ ∙ ∙ A.∙ ∙No.∙ I never used a canine personally.




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 23 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 86..89
Weldon Wallace Bullock, 02/25/2021
                                        Page 86                                       Page 88
∙1∙   ∙ ∙ ∙ A.∙ ∙Can you repeat that.∙ I don't ∙1∙
                                                ­­ ∙ ∙ ∙ A.∙ ∙No, ma'am.∙ Not at all.
∙2∙   ∙ ∙ ∙ Q.∙ ∙That's fine.∙ I want to ­­    ∙2∙ ∙ ∙ ∙ Q.∙ ∙But you were a certified gun trainer, r
∙3∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's bring up ∙3∙
                                                ­­ pull
                                                    ∙ ∙ ∙upA.∙
                                                             the∙No, I'm not.
∙4∙   ∙ ∙ ∙ incident with the canine.          ∙4∙ ∙ ∙ ∙ Q.∙ ∙Huh?
∙5∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ What exhibit?      ∙5∙ ∙ ∙ ∙ A.∙ ∙No, I'm not.
∙6∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ I don't know what
                                               ∙6∙exhibit   that∙You weren't a gun instructor?∙ You didn
                                                    ∙ ∙ ∙ Q.∙
∙7∙   ∙ ∙ ∙ you're referring to.               ∙7∙ ∙have any ­­
∙8∙   ∙BY MS. ROBINSON:                        ∙8∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
∙9∙                                            ∙9∙ not
      ∙ ∙ ∙ Q.∙ ∙No, no.∙ I'm talking to Michael,   ∙ ∙ you,
                                                        ∙ Q.∙ ∙Okay.∙ But you don't have a problem
10∙   ∙sir.                                    10∙ ∙deploying and using your gun?
11∙   ∙ ∙ ∙ A.∙ ∙Oh, I'm sorry.                11∙ ∙ ∙ ∙ A.∙ ∙For what situation?∙ To train with?
12∙                                            12∙ ∙ ∙this
      ∙ ∙ ∙ Q.∙ ∙Are you ­­ take a minute and review    ∙ Q.∙ ∙To train, to apprehend.
13∙                                            13∙ ∙ 7.
      ∙document.∙ Let's mark this as Exhibit Number   ∙ ∙ A.∙ ∙I don't have a problem with the use of
14∙   ∙ ∙ ∙ ∙(Exhibit 7 was marked for identification.)
                                               14∙ ∙weapon.
15∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           15∙ ∙ ∙ ∙ Q.∙ ∙And by "weapon," we mean gun, correct?
16∙   ∙BY MS. ROBINSON:                        16∙ ∙ ∙ ∙ A.∙ ∙I mean the weapon that was assigned to
17∙   ∙ ∙ ∙ Q.∙ ∙Are you familiar with this? 17∙ ∙the Vance County Sheriff's Office.∙ I mean the
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ That's what I referred   to
                                               18∙ ∙customary    weapon that I qualified with under the
19∙   ∙earlier when you asked me about incidents
                                               19∙of∙direction
                                                      people     of the Vance County Sheriff's Office.
20∙   ∙being bit.                              20∙ ∙ ∙ ∙ Q.∙ ∙You said what?∙ Repeat that.∙ I'm sorry
21∙   ∙ ∙ ∙ Q.∙ ∙So what occurred?             21∙ ∙ ∙ ∙ A.∙ ∙I don't have a problem with the use of
22∙   ∙ ∙ ∙ A.∙ ∙The officer had the dog out at22∙
                                                 one∙weapon
                                                      of the that's been assigned to me by the Vance Co
23∙                                            23∙vacant,
      ∙warehouses.∙ He thought the warehouse was    ∙Sheriff's
                                                            and Office, and any personal weapon that I
24∙   ∙a lady was out there working, and the dog
                                               24∙got
                                                    ∙used
                                                       bit.to Itrain with under the direction of the Van
25∙   ∙mean, it bit the lady.∙ The dog bit the 25∙  ∙County Sheriff's Office I have no problem using.
                                                lady.

                                        Page 87                                       Page 89
∙1∙   ∙ ∙ ∙ Q.∙ ∙So this was a civilian?       ∙1∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Chris, Mr. Geis, can you
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   ∙2∙ ∙ ∙ ∙ up and mark it as Exhibit 8.
∙3∙   ∙ ∙ ∙ Q.∙ ∙Was she injured?              ∙3∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Mark what?
∙4∙                                            ∙4∙ ∙ ∙ I∙ don't
      ∙ ∙ ∙ A.∙ ∙I imagine she was.∙ I wasn't there.∙      ∙ ∙ ∙MS. ROBINSON:∙ Mr. Bullock's gun traini
∙5∙   ∙know the details of it.∙ I just know it ∙5∙  ∙ ∙ ∙ ∙It∙ ∙MR. GEIS:∙ Do you have that?∙ It's from
                                                existed.∙
∙6∙   ∙happened.∙ I don't know to the extent of∙6∙
                                                 her∙ injuries.
                                                      ∙ ∙ personnel record.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you know if she went to the∙7∙
                                                 hospital?
                                                    ∙ ∙ ∙ ∙(Exhibit 8 was marked for identification.)
∙8∙   ∙ ∙ ∙ A.∙ ∙I do not know.                ∙8∙ ∙BY MS. ROBINSON:
∙9∙   ∙ ∙ ∙ Q.∙ ∙Do you know if this officer was
                                               ∙9∙reprimanded
                                                    ∙ ∙ ∙ Q.∙ ∙So we actually might need a second over
10∙   ∙in any other way?                       10∙ ∙to pull that document up.
11∙   ∙ ∙ ∙ A.∙ ∙I don't know.∙ I don't know if11∙
                                                 he ∙was
                                                      ∙ ∙ ∙ ∙ ∙Mr. Bullock, have you had a chance to r
12∙   ∙reprimanded in any other way.           12∙ ∙what has been marked as Exhibit 8?
13∙   ∙ ∙ ∙ Q.∙ ∙Did the officer remain on the 13∙
                                                Vance
                                                    ∙ ∙County
                                                         ∙ A.∙ ∙Yes, ma'am.
14∙   ∙Sheriff's Office payroll in the office? 14∙ ∙ ∙ ∙ Q.∙ ∙And this is an accurate record of your
15∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I think he did. 15∙ ∙training, correct?
16∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ I saw that you are
                                               16∙ ­­
                                                    ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
17∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Let's pull up ­­
                                               17∙Michael,
                                                    ∙ ∙ ∙ Q.∙ ∙And are you familiar with the firearms
18∙   ∙ ∙ ∙ let's pull up Mr. Bullock's training
                                               18∙­­∙policy
                                                      gun    for Vance County?
19∙   ∙ ∙ ∙ training record.                   19∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I'm somewhat familiar with
20∙   ∙BY MS. ROBINSON:                        20∙ ∙Not ­­ again, not intimately familiar with it, bu
21∙   ∙ ∙ ∙ Q.∙ ∙Mr. Bullock, you are ­­ you're21∙  ∙somewhat
                                                 kind  of like familiar with it.∙ Yes, ma'am.
22∙   ∙a gun specialist, correct?              22∙ ∙ ∙ ∙ Q.∙ ∙And this is your ­­ you know, your Clas
23∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    23∙ ∙requirement for the use of your firearm, correct?
24∙                                            24∙a ∙gun
      ∙ ∙ ∙ Q.∙ ∙No?∙ You wouldn't call yourself      ∙ ∙ A.∙ ∙What you're showing up now is ­­ you're
25∙   ∙specialist?                             25∙ ∙asking me that?




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 24 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 90..93
Weldon Wallace Bullock, 02/25/2021
                                        Page 90                                       Page 92
∙1∙   ∙ ∙ ∙ Q.∙ ∙Yes.                          ∙1∙ ∙subsection only when it is or appears to be reaso
∙2∙                                            ∙2∙ ∙necessarily
      ∙ ∙ ∙ A.∙ ∙This is actually the field portion.∙   This is thereby to defend himself or a third
∙3∙   ∙not the (audio interference) portion. ∙3∙ ∙person from what he reasonably believes to [be] t
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙THE REPORTER:∙ What portion? ∙4∙ ∙use of imminent use of deadly physical force; to
∙5∙                                            ∙5∙ ∙effect
      ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Field portion, actual   going an arrest or prevent the escape from the
∙6∙                                            ∙6∙ ∙custody
      ∙ ∙ ∙ out into the range and using the range.∙   Field of a person who he reasonably believes is
∙7∙   ∙ ∙ ∙ and range are used interchangeably.∙7∙ ∙attempting to escape by means of a deadly weapon
∙8∙                                            ∙8∙ ∙who by his conduct or any other means indicates t
      ∙ ∙ ∙ (Off­the­record statement by the reporter.)
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙he presents an imminent threat of death or seriou
10∙   ∙ ∙ ∙ Q.∙ ∙So, Mr. Bullock, what we have 10∙
                                                on the  screen injury to others unless apprehended with
                                                    ∙physical
11∙                                            11∙ ∙delay; or to prevent the escape of a person from
      ∙now is your signature on the use­of­deadly­force
12∙   ∙handout.                                12∙ ∙custody imposed upon him as a result of [a] convi
13∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   13∙ ∙for a felony."
14∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you read "C" for us,
                                               14∙please.
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's go back to what was mar
15∙   ∙Well, first, before you do this, review 15∙
                                                the ∙as Exhibit 4, which was your investigation to
                                                     document.
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Michael, please16∙  ∙Ms. down
                                                 scroll  Oliver's complaint.
17∙                                            17∙ ∙ down
      ∙ ∙ ∙ so he can review this document.∙ Scroll   ∙ ∙ A.∙
                                                           so ∙Okay.
18∙   ∙ ∙ ∙ we can see his signature.∙ I can't 18∙
                                                ­­ ∙ ∙ ∙ Q.∙ ∙Mr. White was serving two felony warran
19∙   ∙ ∙ ∙ ∙ ∙ ∙THE WITNESS:∙ Okay.           19∙ ∙correct?
20∙   ∙BY MS. ROBINSON:                        20∙ ∙ ∙ ∙ A.∙ ∙Yes.
21∙   ∙ ∙ ∙ Q.∙ ∙Is that your signature?       21∙ ∙ ∙ ∙ Q.∙ ∙Mr. White informed you that Ms. Oliver
22∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   22∙ ∙assaulted him, correct?
23∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Exhibit 9.     23∙ ∙ ∙ ∙ A.∙ ∙Yes.
24∙                                            24∙ ∙ ∙ ∙ Q.∙ ∙And under that policy that you just rea
      ∙ ∙ ∙ ∙(Exhibit 9 was marked for identification.)
25∙   ∙BY MS. ROBINSON:                        25∙ ∙could have used deadly force, correct?
                                        Page 91                                       Page 93
∙1∙   ∙ ∙ ∙ Q.∙ ∙And do you recognize this document?
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
∙2∙                                            ∙2∙ ∙which
      ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ This is the document    ∙ ∙ Q.∙
                                                            we ∙She was a felon under "C."∙ Read
∙3∙                                            ∙3∙ the
      ∙have found the training on about September   ∙Subsection
                                                        6th,     C.
∙4∙   ∙2018, where Instructor Bartholomew signed
                                               ∙4∙it∙ and
                                                      ∙ ∙ where
                                                           A.∙ ∙Under "C," ma'am, "to prevent the escap
∙5∙   ∙I signed it as a student.               ∙5∙ ∙a person from custody imposed upon him as a resul
∙6∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And can you read "C."∙ ∙6∙
                                                Well,
                                                    ∙[alet's
                                                         felony conviction]."
∙7∙   ∙read ­­ let's go back to the ­­         ∙7∙ ∙ ∙ ∙ ∙ ∙ ∙She hadn't been convicted, and this is,
∙8∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Scroll up some,∙8∙
                                                 Michael.
                                                    ∙or less, used for people who are ­­ has a sentenc
∙9∙   ∙BY MS. ROBINSON:                        ∙9∙ ∙imposed on them, like in the prison system.∙ To s
10∙   ∙ ∙ ∙ Q.∙ ∙So this is the deadly force policy
                                               10∙ ∙aand
                                                       nonviolent felony warrant is not justification
11∙   ∙handout?                                11∙ ∙use deadly force.
12∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ This is what the 12∙
                                                instructor
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.
13∙   ∙gives us to sign when we're in the classroom
                                               13∙ ∙ portion
                                                      ∙ ∙ A.∙ ∙And she hasn't been convicted of any fe
14∙   ∙of the firearms qualification.          14∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's talk about that.∙ That
15∙                                            15∙force
      ∙ ∙ ∙ Q.∙ ∙Okay.∙ So let's read the use of    ∙backinto your memory very well, so let's see if al
16∙   ∙arrest.∙ It says, "A law enforcement officer..."∙
                                               16∙ ∙these Ifother conversations come back to your memor
17∙   ∙you can't finish ­­ can you finish that 17∙
                                                sentence   for way.
                                                    ∙the same
18∙   ∙me.∙ On here it's "C," so ­­            18∙ ∙ ∙ ∙ ∙ ∙ ∙So you said that you interviewed Goolsb
19∙   ∙ ∙ ∙ A.∙ ∙Start with "C"?               19∙ ∙correct?
20∙   ∙ ∙ ∙ Q.∙ ∙We want to read where it says,20∙
                                                 "A ∙law
                                                      ∙ ∙ A.∙ ∙No, ma'am.∙ I never said I interviewed
21∙   ∙enforcement officer...." and then end with   ∙Goolsby.∙
                                               21∙ "C,"   that I said I talked with him.∙ I said I tal
22∙   ∙sentence.                               22∙ ∙with him, I talked with Sergeant Welborn, and I t
23∙   ∙ ∙ ∙ A.∙ ∙"A law enforcement officer is 23∙  ∙with Captain
                                                justified   in      Watkins.∙ I never said I interviewed
24∙   ∙using deadly physical force upon another24∙  ∙them.
                                                 person   for
25∙   ∙[the] purpose specified in Subdivision 125∙
                                                 of ∙this
                                                      ∙ ∙ Q.∙ ∙Okay.∙ Well, you talked with them.




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 25 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            Pages 94..97
Weldon Wallace Bullock, 02/25/2021
                                        Page 94                                       Page 96
∙1∙   ∙ ∙ ∙ ∙ ∙ ∙Are any of those conversations∙1∙
                                                 coming
                                                    ∙for back
                                                          two murder suspects that had committed murder
∙2∙   ∙to memory?                              ∙2∙ ∙our county and a neighboring county.
∙3∙   ∙ ∙ ∙ A.∙ ∙No.                           ∙3∙ ∙ ∙ ∙ Q.∙ ∙Had they been convicted of murder?
∙4∙   ∙ ∙ ∙ Q.∙ ∙None?                         ∙4∙ ∙ ∙ ∙ A.∙ ∙I don't know what their convictions wer
∙5∙   ∙ ∙ ∙ A.∙ ∙None.                         ∙5∙ ∙ ∙ ∙ Q.∙ ∙No, no.∙ You said "committed."
∙6∙                                            ∙6∙ ∙ ∙ ∙ ∙ ∙ ∙Had they been convicted at that time?
      ∙ ∙ ∙ Q.∙ ∙Welborn isn't coming back to memory?
∙7∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    ∙7∙ ∙ ∙ ∙ A.∙ ∙Not on those particular murder charges.
∙8∙   ∙ ∙ ∙ Q.∙ ∙Watkins?                      ∙8∙ ∙had warrants for murder.
∙9∙   ∙ ∙ ∙ A.∙ ∙The only thing I can say before
                                               ∙9∙­­∙ the
                                                       ∙ ∙ only
                                                            Q.∙ ∙Okay.
10∙   ∙thing from Watkins I remember is he was 10∙
                                                the ∙one
                                                       ∙ ∙that
                                                            A.∙ ∙And the deputy came upon the vehicle th
11∙   ∙initially spoke with Ms. Oliver.∙ That's11∙
                                                 what's
                                                    ∙werecoming
                                                            in, and a chase ensued.∙ And when the deputy
12∙   ∙back to my ­­ to memory with.           12∙ ∙out of the car, they fired.∙ The deputy returned
13∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.∙ That's fair.∙ In13∙  ∙That
                                                 your   ­­ Iwas another deadly force use that was exoner
14∙                                            14∙in∙ an
      ∙calculated from 1997 until 2018, you were       ∙ ∙ ∙ ∙ ∙And then the last one that's coming to
15∙   ∙administrative role.                    15∙ ∙is there was a chase that ensued, and the vehicle
16∙   ∙ ∙ ∙ ∙ ∙ ∙How many officers had used deadly   force in
                                               16∙ ∙tried    to run over one of the officers.∙ And he fi
17∙   ∙your tenure?                            17∙ ∙and he was exonerated.
18∙   ∙ ∙ ∙ A.∙ ∙I don't know, ma'am.∙ I would 18∙
                                                say ∙­­∙ oh,
                                                         ∙ Q.∙how∙Tell me about that vehicle chase.
19∙   ∙many used deadly force?                 19∙ ∙ ∙ ∙ A.∙ ∙The last one I was referring to?
20∙   ∙ ∙ ∙ Q.∙ ∙Right.                        20∙ ∙ ∙ ∙ Q.∙ ∙Uh­huh.
21∙   ∙ ∙ ∙ A.∙ ∙Is that what you said?∙ Okay.∙21∙
                                                 Oh,∙ yes.
                                                       ∙ ∙ A.∙ ∙There was a chase.∙ I don't know the re
22∙   ∙Three are coming to mind that I can recall
                                               22∙ right   now chase, but there was a chase.∙ The vehicl
                                                    ∙for the
23∙   ∙as we're talking, at least three.       23∙ ∙went to the lake area and got into, like, a woode
24∙   ∙ ∙ ∙ Q.∙ ∙And what were those instances?24∙ ∙area.∙ And the deputies thought that he was going
25∙                                            25∙ ∙jump
      ∙ ∙ ∙ A.∙ ∙We had a deputy who was assisting          and run from the vehicle.∙ They started runn
                                                     the animal

                                        Page 95                                       Page 97
∙1∙   ∙control unit to take somebody's dog, and∙1∙
                                                 the∙into
                                                      lady the
                                                            camewoods.∙ As they were running to the wood
∙2∙                                            ∙2∙times
      ∙out with shotgun.∙ And the deputy several    ∙cametold
                                                           out of woods.∙ He saw one of the deputies.∙
∙3∙                                            ∙3∙ ∙turned
      ∙her to "Drop the shotgun, drop the shotgun,   drop thetowards the deputy and accelerated at a hi
∙4∙                                            ∙4∙ ∙ratethe
      ∙shotgun."∙ And when the person started lowering     of speed towards the deputy, and the deputy
∙5∙                                            ∙5∙ ∙fired.
      ∙shotgun towards him pointing, he shot her.∙   That's one
∙6∙   ∙incident.                               ∙6∙ ∙ ∙ ∙ Q.∙ ∙And the deputy was exonerated?
∙7∙                                            ∙7∙ ∙in∙ a∙ car
      ∙ ∙ ∙ ∙ ∙ ∙Another incident is where we were         A.∙ ∙Yes, ma'am.
∙8∙   ∙chase.                                  ∙8∙ ∙ ∙ ∙ Q.∙ ∙Was the person injured?
∙9∙   ∙ ∙ ∙ Q.∙ ∙Was the outcome of that?∙ Was ∙9∙
                                                that∙ deadly
                                                      ∙ ∙ A.∙ ∙Yes.
10∙   ∙force investigated?                     10∙ ∙ ∙ ∙ Q.∙ ∙How so?
11∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   11∙ ∙ ∙ ∙ A.∙ ∙He was grazed in the shoulder.
12∙   ∙ ∙ ∙ Q.∙ ∙And what was the outcome?     12∙ ∙ ∙ ∙ Q.∙ ∙How long did it take before that deputy
13∙   ∙ ∙ ∙ A.∙ ∙He was exonerated.            13∙ ∙exonerated?∙ Do you recall?
14∙                                            14∙ ∙ ∙ one
      ∙ ∙ ∙ Q.∙ ∙Exonerated?∙ Okay.∙ And then another    ∙ A.∙
                                                             was∙I don't know.∙ I don't know how long it
15∙   ∙what?                                   15∙ ∙any of them to be exonerated, because all of them
16∙   ∙ ∙ ∙ ∙ ∙ ∙That person was shot?∙ That citizen   was
                                               16∙ ∙involved    also the SBI having to come in and do th
17∙   ∙shot?                                   17∙ ∙investigation ­­ do an investigation as well.
18∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   18∙ ∙ ∙ ∙ Q.∙ ∙Well, I'm glad you mentioned that becau
19∙   ∙ ∙ ∙ Q.∙ ∙And injured, dead or alive? 19∙ ∙was wondering if you acted as your own internal
20∙   ∙ ∙ ∙ A.∙ ∙They didn't die.              20∙ ∙affairs department or if the SBI gets involved or
21∙   ∙ ∙ ∙ Q.∙ ∙They didn't die.∙ But no fatality,   no ­­process
                                               21∙ ∙that     but    looks like in your use of force.
22∙   ∙shot?                                   22∙ ∙ ∙ ∙ A.∙ ∙Any officer­involved shooting, the SBI
23∙   ∙ ∙ ∙ A.∙ ∙No, no.∙ She wasn't ­­ she wasn't   killed.
                                               23∙ ∙called.
24∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ And ­­ okay.∙ And the other
                                               24∙ ∙ instance?
                                                      ∙ ∙ Q.∙ ∙Any?∙ Okay.∙ That's the policy, the
25∙                                            25∙were
      ∙ ∙ ∙ A.∙ ∙There's an incident in which we    ∙practice?
                                                        looking




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 26 of 68
WHITE vs VANCE COUNTY, NC, et al.                                           Pages 98..101
Weldon Wallace Bullock, 02/25/2021
                                        Page 98                                      Page 100
∙1∙   ∙ ∙ ∙ A.∙ ∙That's the practice.          ∙1∙ ∙it was after I had started helping the captain wi
∙2∙   ∙ ∙ ∙ Q.∙ ∙Does Vance County have an internal   affairs
                                               ∙2∙ ∙those   type of investigations.
∙3∙   ∙department, or are you it?              ∙3∙ ∙ ∙ ∙ Q.∙ ∙And for the most part, you conducted th
∙4∙                                            ∙4∙ there
      ∙ ∙ ∙ A.∙ ∙I conduct most of them, and then   ∙investigations
                                                           have       as a single individual?
∙5∙                                            ∙5∙size
      ∙been occasions in where, depending on the    ∙ ∙ of
                                                         ∙ A.∙
                                                            it, ∙For the most part, yes, ma'am.
∙6∙   ∙I've had to rely on other officers, other
                                               ∙6∙detectives
                                                    ∙ ∙ ∙ Q.∙ ∙Did you ever request help?
∙7∙                                            ∙7∙ ∙ it
      ∙that's appointed by the sheriff.∙ Typically,   ∙ ∙may
                                                           A.∙be∙I'm sorry?
∙8∙   ∙a detective and another officer.        ∙8∙ ∙ ∙ ∙ Q.∙ ∙Did you ever request help?
∙9∙                                            ∙9∙have?
      ∙ ∙ ∙ Q.∙ ∙What training do those officers    ∙ ∙ ∙ A.∙ ∙Help has been had.∙ You know, the ­­ in
10∙   ∙ ∙ ∙ A.∙ ∙I don't know what training ­­ 10∙  ∙earlier
                                                I don't   know part of my ­­ doing these investigations,
11∙   ∙what their training is.                 11∙ ∙captain has had other officers helping some of th
12∙                                            12∙ a∙times.∙
      ∙ ∙ ∙ Q.∙ ∙I do want to talk about training     little When you have an officer­involved shootin
13∙   ∙bit.                                    13∙ ∙then I request help from the SBI.
14∙   ∙ ∙ ∙ ∙ ∙ ∙What training did you have to 14∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ And not within your department?
                                                conduct
15∙   ∙use­of­force investigations?            15∙ ∙ ∙ ∙ A.∙ ∙I'm sorry?
16∙                                            16∙of∙ my
      ∙ ∙ ∙ A.∙ ∙I've only ­­ you know, in terms      ∙ ∙ Q.∙ ∙Not within your department?∙ You don't
17∙   ∙training, my training was early on in my17∙
                                                 ­­ ∙request
                                                     in my     help within your department?
18∙   ∙career when I first started doing these 18∙  ∙ ∙ ∙ A.∙ ∙There have been a rare occasion.∙ Again
                                                administrative
19∙   ∙investigations.∙ The other training has 19∙
                                                been∙and that's ­­ for the most part, it's been early
20∙                                            20∙ ∙over
      ∙through ­­ going through, having done these    ∙ ∙ time.
                                                           Q.∙ ∙Did you ­­ can you recall a time in whi
21∙   ∙When I first started doing this internal21∙
                                                 affairs
                                                    ∙you had, like, a panel of investigators?
22∙   ∙investigation, I was under the supervision
                                               22∙ of
                                                    ∙ ∙­­∙ at
                                                           A.∙ ∙Yes.∙ There was an officer who was a pa
23∙   ∙the time, the captain at the time.      23∙ ∙deputy working an area of the county in which his
24∙   ∙ ∙ ∙ Q.∙ ∙What time ­­                  24∙ ∙in­laws lived, and it was determined that he went
25∙                                            25∙my∙broke
      ∙ ∙ ∙ A.∙ ∙My training came through ­­ and            into the in­laws' house, burglarized their
                                                      training

                                        Page 99                                      Page 101
∙1∙   ∙came through him as far as the on­the­job
                                               ∙1∙training.
                                                    ∙And then when the alarm ­­ or when the call was m
∙2∙   ∙ ∙ ∙ Q.∙ ∙So you said when you "first started
                                               ∙2∙ ∙hedoing
                                                         went back down there to do the investigation o
∙3∙   ∙these."                                 ∙3∙ ∙that break­in, and it was determined that he was
∙4∙   ∙ ∙ ∙ ∙ ∙ ∙And "doing these," you mean use­of­force
                                               ∙4∙ ∙one that actually did the break­in.
∙5∙   ∙investigations?                         ∙5∙ ∙ ∙ ∙ ∙ ∙ ∙More than one investigator worked that
∙6∙   ∙ ∙ ∙ A.∙ ∙I mean internal affairs investigations.
                                               ∙6∙ ∙me.
∙7∙   ∙ ∙ ∙ Q.∙ ∙Internal affairs, which would ∙7∙
                                                encompass   use ∙Tell me about that.∙ What do you mean m
                                                    ∙ ∙ ∙ Q.∙
∙8∙   ∙of force?                               ∙8∙ ∙than one worked it?∙ What did they do?
∙9∙   ∙ ∙ ∙ A.∙ ∙Some of them encompass use of ∙9∙  ∙ ∙ ∙ A.∙ ∙I ­­ a minimum of three people, maybe f
                                                force.
10∙   ∙ ∙ ∙ Q.∙ ∙What year did you start that? 10∙ ∙helped with that investigation.∙ That officer was
11∙   ∙ ∙ ∙ A.∙ ∙1997.                         11∙ ∙ended up being fired and criminally charged.
12∙   ∙ ∙ ∙ Q.∙ ∙1997?∙ Okay.∙ And you were trained
                                               12∙ ∙ by∙ ∙the
                                                           Q.∙ ∙That's, like, a common theme right now,
13∙   ∙captain ­­                              13∙ ∙right, in Vance County?
14∙   ∙ ∙ ∙ A.∙ ∙Yes.                          14∙ ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Don't answer.
15∙   ∙ ∙ ∙ Q.∙ ∙­­ at the time?               15∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Did you object, Chris?
16∙   ∙ ∙ ∙ ∙ ∙ ∙Did you take any classes?     16∙ ∙ ∙ ∙ think I heard you say something.
17∙   ∙ ∙ ∙ A.∙ ∙I can only remember one time going
                                               17∙ ∙BYto MS.
                                                          a ROBINSON:
18∙   ∙class in internal affairs investigation,18∙
                                                 and∙ I∙ don't
                                                         ∙ Q.∙ ∙You said more than one investigator
19∙   ∙remember going any time but one time. 19∙ ∙worked ­­ let me just make a note, and this is ­­
20∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ What time ­­ what ­­ do20∙
                                                 you∙is
                                                      recall
                                                         ­­ let's go off the record for this.
21∙   ∙what year?                              21∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ (Discussion off the record.)
22∙                                            22∙you
      ∙ ∙ ∙ A.∙ ∙It would ­­ it would have been,    ∙ ∙know,
                                                         ∙(Recess in proceedings from 2:57 to 3:01 p.m.
23∙                                            23∙ ∙BY
      ∙shortly thereafter in 1997, but I ­­ I don't   know
                                                         MS.ifROBINSON:
24∙   ∙it was in 1998 or ­­ you know, I don't know
                                               24∙ ∙how∙ ∙long.
                                                           Q.∙ ∙Mr. Bullock?
25∙   ∙I just don't ­­ I don't remember the exact
                                               25∙ year,
                                                    ∙ ∙ ∙ but
                                                           A.∙ ∙Yes, ma'am.




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 27 of 68
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 102..105
Weldon Wallace Bullock, 02/25/2021
                                       Page 102                                      Page 104
∙1∙   ∙ ∙ ∙ Q.∙ ∙Did you just have a conversation
                                               ∙1∙ off   the it was before ­­ it was between 19­ ­­ I me
                                                    ∙think
∙2∙   ∙record?                                 ∙2∙ ∙between 1997 and 2001.∙ It was somewhere in that
∙3∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙3∙ ∙range.
∙4∙                                            ∙4∙ ∙ ∙ ∙ Q.∙ ∙But it was significant enough for you t
      ∙ ∙ ∙ Q.∙ ∙Was it about your questions, responses?
∙5∙   ∙ ∙ ∙ A.∙ ∙No, ma'am.                    ∙5∙ ∙remember?
∙6∙   ∙ ∙ ∙ Q.∙ ∙What was it about?            ∙6∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ Because I had an officer ­
∙7∙                                            ∙7∙ ∙yes.∙
      ∙ ∙ ∙ A.∙ ∙It was about how long ­­ how much   longer That was very significant.
∙8∙   ∙it's going to take for us to finish this∙8∙
                                                 and∙ ­­
                                                      ∙ ∙ Q.∙ ∙Why was it significant?
∙9∙   ∙ ∙ ∙ Q.∙ ∙I got an answer for you.      ∙9∙ ∙ ∙ ∙ A.∙ ∙I considered him a friend.
10∙   ∙ ∙ ∙ A.∙ ∙Oh.                           10∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Can you recall the number of cit
11∙                                            11∙ ∙who
      ∙ ∙ ∙ Q.∙ ∙I'm going to get you out of here.∙       have complained to Vance County or filed
                                                      Okay?
12∙   ∙I'm almost done.                        12∙ ∙grievances or any of that nature?
13∙   ∙ ∙ ∙ A.∙ ∙Okay.                         13∙ ∙ ∙ ∙ A.∙ ∙No, ma'am.
14∙                                            14∙ really,
      ∙ ∙ ∙ Q.∙ ∙I'm almost done.∙ Okay.∙ And we,   ∙ ∙ ∙ Q.∙ ∙Would you say it's a lot, a little?
15∙                                            15∙ I∙ can
      ∙might be approaching done.∙ Now, you know,     ∙ ∙ hold
                                                           A.∙ ∙I don't ­­ again, I just don't have a ­
16∙   ∙you for seven hours and question, question,   question,
                                               16∙ ∙don't    have anything to go on.∙ I don't have anyth
17∙   ∙but I ­­                                17∙ ∙significant to go on with that for me ­­ for it t
18∙   ∙ ∙ ∙ A.∙ ∙It's totally okay.∙ You have a18∙  ∙youtoknow,
                                                 right      do flare up in my memory.
19∙   ∙it.∙ I'm okay with it.                  19∙ ∙ ∙ ∙ ∙ ∙ ∙There could have been complaints that w
20∙   ∙ ∙ ∙ Q.∙ ∙No.∙ I asked you some about Mr.
                                               20∙White
                                                    ∙directed to an officer's supervisor, and that wou
21∙                                            21∙ ∙have
      ∙earlier, and I think you told me you didn't         gone on.∙ And someone would have looked into
                                                     have very
22∙   ∙much interaction with him, correct?     22∙ ∙that, and that supervisor would have handled that
23∙   ∙ ∙ ∙ A.∙ ∙That's correct.               23∙ ∙know, outside my knowledge.∙ So I ­­ and even wit
24∙   ∙ ∙ ∙ Q.∙ ∙And you didn't hear much about24∙
                                                 him,  either?
                                                    ∙ones  that I ­­ did eventually come to my desk, I
25∙   ∙ ∙ ∙ A.∙ ∙No, ma'am, I didn't.∙ He was from   anotherhave a working number on how many that coul
                                               25∙ ∙don't

                                       Page 103                                      Page 105
∙1∙   ∙division from me, so he wasn't in my direct
                                               ∙1∙ ∙have
                                                     line ofbeen.
∙2∙   ∙command.∙ So other than seeing him in the    ∙ ∙ ∙ Q.∙ ∙Okay.∙ Well, you just don't appear to m
                                               ∙2∙office,
∙3∙   ∙passing through the office, it was just ∙3∙  ∙like aHeperson who would scare easily; is that tru
                                                nominal.∙
∙4∙                                            ∙4∙ ∙ ∙ and
      ∙would come ­­ he's walked by my office before,    ∙ A.∙ ∙I'm scared of snakes and dogs.
∙5∙                                            ∙5∙ ∙ ∙ ∙But,
      ∙he's poked in, and, you know, we spoke before.∙      Q.∙ ∙Okay.∙ But you can handle complaints wh
∙6∙   ∙again, it was so far and few between. ∙6∙ ∙you're doing your job?
∙7∙   ∙ ∙ ∙ Q.∙ ∙Okay.∙ We were talking about the
                                               ∙7∙ ∙ ∙ ∙ A.∙ ∙I can handle what?
∙8∙   ∙investigations that you completed at Vance
                                               ∙8∙ County.
                                                    ∙ ∙ ∙ Q.∙ ∙Complaints when you're doing your job.
∙9∙   ∙And from what I understand, most of them∙9∙
                                                 were
                                                    ∙ ∙one
                                                         ∙ A.∙ ∙Yes, ma'am.
10∙   ∙person.∙ And you were telling me about the
                                               10∙ time
                                                    ∙ ∙ ∙inQ.∙ ∙So you ­­ do you have a working knowled
11∙                                            11∙ ∙the
      ∙which there was more than one investigator,        number of times the county sheriff's departme
                                                     and that
12∙   ∙situation involved an incident in which 12∙
                                                an officer    had
                                                    ∙has succumbed   to, like, threats of suit?∙ Is that
13∙   ∙behaved, you know, badly.               13∙ ∙ ∙ ∙ A.∙ ∙I don't know what ­­ threats of soup?
14∙   ∙ ∙ ∙ ∙ ∙ ∙Did you seek assistance in that
                                               14∙ ∙ ∙ ∙ Q.∙ ∙How many people ­­ how many citizens
15∙   ∙investigation, or did ­­ was assistance 15∙
                                                provided
                                                    ∙threatened
                                                           to     to sue the sheriff's office?
16∙   ∙you?                                    16∙ ∙ ∙ ∙ A.∙ ∙Oh, I have no idea.
17∙   ∙ ∙ ∙ A.∙ ∙At the time I was captain ­­ there
                                               17∙ ∙ was
                                                      ∙ ∙ aQ.∙ ∙Has any citizen threatened to sue you i
18∙   ∙captain that was doing those investigations   too.∙ That
                                               18∙ ∙didn't    investigate?
19∙   ∙particular case was assigned to me, and 19∙  ∙ ∙ ∙the
                                                he made     A.∙ ∙No, ma'am.∙ You know, I don't ­­ you kn
20∙   ∙decision as to what other officers would20∙  ∙I've been sued before, but I don't know the numbe
                                                 help.
21∙                                            21∙ you
      ∙ ∙ ∙ Q.∙ ∙So that was around the 1997 when   ∙people
                                                        were who have threatened to sue the sheriff's
22∙   ∙telling me you had been trained?        22∙ ∙office.∙ And I've never been threatened to, "If y
23∙   ∙ ∙ ∙ A.∙ ∙Well, no.∙ It was ­­ it might 23∙
                                                have∙don't
                                                      been indo something, I'm going to sue you."
24∙   ∙200­ ­­ I mean, a significant ­­ you know,
                                               24∙ it
                                                    ∙ ∙might
                                                         ∙ ∙ ∙ ∙I've never had that to happen.
25∙   ∙have ­­ it wasn't early on.∙ It was, you25∙  ∙ ∙­­∙ IQ.∙ ∙Or sue the sheriff's office?
                                                 know




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 28 of 68
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 106..109
Weldon Wallace Bullock, 02/25/2021
                                       Page 106                                      Page 108
∙1∙   ∙ ∙ ∙ A.∙ ∙Or sue the sheriff's office.∙ ∙1∙
                                                I mean,
                                                    ∙ ∙ ∙ ∙ ∙ ∙I got sued one time where a fight had
∙2∙   ∙people ­­ you know, I ­­ you know, it is∙2∙
                                                 ­­ ∙happened
                                                     it is ­­ at a club.∙ An officer put a suspect in
∙3∙   ∙it's a ­­ it's a common thing for people∙3∙
                                                 to ∙back
                                                     say, "Oh,
                                                           of a car.∙ The suspect kicked out the glass.
∙4∙   ∙I'm going to sue you."∙ But I ­­ you know,
                                               ∙4∙ for
                                                    ∙officers
                                                         me ­­ tried to get the suspect out of the car.
∙5∙   ∙for me, there's nothing that has an effect
                                               ∙5∙ on
                                                    ∙They
                                                       me to
                                                           started fighting with him, like, from the in
∙6∙   ∙say, "Oh, my God.∙ This person will sue ∙6∙
                                                me.∙∙of  the car.∙ He was kicking officers, kicking
                                                      I better
∙7∙   ∙do X, Y, Z."∙ I don't ­­ I don't have a ∙7∙  ∙officers.
                                                ­­ that
∙8∙                                            ∙8∙heard
      ∙doesn't sway me one way or another.∙ I've    ∙ ∙ ∙the
                                                           ∙ ∙ ∙Another officer sprayed him with mace,
∙9∙   ∙words "I'm going to sue you" a lot.∙ You∙9∙  ∙his"I'm
                                                 know,    foot was broke.∙ We don't know if it was brok
10∙   ∙going to sue you­all" a lot.∙ But you have
                                               10∙ a∙aright  to of him kicking the glass out or kicking
                                                        result
11∙   ∙sue, so ­­                              11∙ ∙officers or what, but that person sued me and all
12∙                                            12∙ ∙other officers there.
      ∙ ∙ ∙ Q.∙ ∙So ­­ but you've been sued before?
13∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   13∙ ∙ ∙ ∙ ∙ ∙ ∙And then I think two occasions I've bee
14∙   ∙ ∙ ∙ Q.∙ ∙How many times?               14∙ ∙sued for people who were dead at the jail.
15∙   ∙ ∙ ∙ A.∙ ∙I would say four other times, 15∙
                                                four∙ or
                                                      ∙ ∙five
                                                           Q.∙ ∙Okay.∙ Thank you.∙ Thank you for explai
16∙   ∙other times.                            16∙ ∙those situations.
17∙   ∙ ∙ ∙ Q.∙ ∙Do you recall those instances?17∙ ∙ ∙ ∙ ∙ ∙ ∙The only question I have is if you ­­ t
18∙   ∙ ∙ ∙ A.∙ ∙Oh, yes, ma'am.∙ That's significant   in my you are able to share, what were the outco
                                               18∙ ∙extent
19∙   ∙memory.∙ So yes.                        19∙ ∙ ∙ ∙ A.∙ ∙I guess the correct word ­­ I don't kno
20∙   ∙ ∙ ∙ Q.∙ ∙Can you explain them to me. 20∙ ∙don't know the legal term, but I considered it as
21∙   ∙ ∙ ∙ A.∙ ∙Okay.∙ There was a time that I21∙
                                                 was∙exonerated.∙
                                                      a deputy,     I was exonerated on all of them.
22∙   ∙that I had ­­ I was driving north on the22∙  ∙ ∙ ∙ Q.∙ ∙Okay.∙ So I want to ­­ I want to get ­­
                                                 interstate,
23∙   ∙and then a highway patrolman was working23∙  ∙want that
                                                 a wreck   to make sure I understand this.
24∙                                            24∙ ∙ the
      ∙had already occurred.∙ And I stopped because   ∙ ∙ road
                                                           ∙ ∙ ∙There is no board review ­­ no standard
25∙                                            25∙ the
      ∙was partially blocked by the ambulance and   ∙board review on use­of­force incidents?
                                       Page 107                                      Page 109
∙1∙   ∙trooper's car and the ­­ one of the victims'
                                               ∙1∙ ∙ cars.∙
                                                      ∙ ∙ A.∙So∙There is no standard board review?
∙2∙                                            ∙2∙out
      ∙I stopped and backed up and put on ­­ put    ∙ ∙flares,
                                                        ∙ Q.∙ ∙So there is no board that will convene
∙3∙                                            ∙3∙ ∙saying, you know, this member must be a part of t
      ∙put on my traffic vest.∙ And I start directing
∙4∙                                            ∙4∙ wreck
      ∙traffic, slowing traffic down, because the   ∙board,wasthat member; you get an amount of time to
∙5∙                                            ∙5∙ ∙respond; there is ­­
      ∙kind of a little bit over a slight decline.
∙6∙                                            ∙6∙ traffic
      ∙ ∙ ∙ ∙ ∙ ∙And I had been out there slowing   ∙ ∙ ∙ A.∙ ∙That wasn't a practice.
∙7∙                                            ∙7∙a ∙person
      ∙down for about 20 minutes or so, and then      ∙ ∙ Q.∙ ∙It wasn't a practice?∙ Was it a practic
∙8∙   ∙pulling a mobile home, like a transport ∙8∙
                                                truck
                                                    ∙a pulling
                                                       ­­ was there a standard number of complaints th
∙9∙                                            ∙9∙ ∙must
      ∙a mobile home, came through at a very, very         be had before an officer is dismissed?
                                                     high rate
10∙   ∙of speed and was not obeying my traffic 10∙  ∙ ∙signals
                                                ­­ my   ∙ A.∙ ∙No, ma'am.∙ Each thing is done, you kno
11∙   ∙for him to slow down.∙ And then at the last   minute,
                                               11∙ ∙per        he
                                                          incident.∙  It wasn't, like, a buildup of anyt
12∙   ∙looked up, and he locked the brakes.∙ The
                                               12∙trailer
                                                    ∙ ∙ ∙ ∙came
                                                              ∙ ∙I'm going to stand up.∙ My back is hurt
13∙   ∙off and just wiped out the ambulance and13∙
                                                 other  cars.
                                                    ∙me.∙  I'm going to stand up and stretch.∙ I can st
14∙   ∙ ∙ ∙ ∙ ∙ ∙And so that was one time.     14∙ ∙here.∙ I just need to stand up.
15∙   ∙ ∙ ∙ Q.∙ ∙What did he sue you for?      15∙ ∙ ∙ ∙ Q.∙ ∙Mr. Bullock, if you want to take a
16∙   ∙ ∙ ∙ A.∙ ∙I guess it was, like, failure 16∙  ∙ten­minute break ­­
                                                to discharge
17∙                                            17∙that
      ∙my duty, causing that wreck.∙ But that ­­    ∙ ∙ ended
                                                        ∙ A.∙ ∙No, no, no.∙ I don't.∙ I don't.
18∙   ∙up ­­ it didn't get far.                18∙ ∙ ∙ ∙ Q.∙ ∙Okay.∙ Okay.
19∙   ∙ ∙ ∙ ∙ ∙ ∙Another time I was working the19∙  ∙ ∙ ∙ A.∙ ∙I just didn't want you to say, "What ar
                                                 evidence
20∙   ∙room, and I was leaving to go to lunch.∙20∙
                                                 And∙doing?"∙
                                                      a deputy I just needed to stretch.
21∙   ∙and a city officer had a person stopped 21∙
                                                on a∙ traffic
                                                      ∙ ∙ Q.∙ ∙Okay.∙ That's fine.
22∙   ∙stop.∙ I drove up and said, "You­all got22∙  ∙ ∙ ∙ ∙ ∙ ∙Is there a certain threshold that incre
                                                 everything?"
23∙                                            23∙ ∙the
      ∙ ∙ ∙ ∙ ∙ ∙And they said "yeah."∙ And I drove   off,likelihood
                                                            and       to be dismissed from ­­
24∙   ∙then that person sued me as a result of 24∙
                                                what∙ had
                                                      ∙ ∙ A.∙ ∙I don't understand that question.
25∙   ∙transpired in that traffic stop.        25∙ ∙ ∙ ∙ Q.∙ ∙So is a severity of a deputy's actions,




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 29 of 68
WHITE vs VANCE COUNTY, NC, et al.                                          Pages 110..113
Weldon Wallace Bullock, 02/25/2021
                                       Page 110                                      Page 112
∙1∙   ∙increases his or her likelihood to be dismissed?
                                               ∙1∙ ∙ ∙ ∙ A.∙ ∙I don't remember any.
∙2∙   ∙ ∙ ∙ A.∙ ∙We work at the pleasure of the∙2∙  ∙ ∙ ∙ Q.∙
                                                 sheriff.    I ∙How much discretion does an officer hav
∙3∙   ∙can't answer that question.             ∙3∙ ∙enforce the law, would you say?
∙4∙   ∙ ∙ ∙ Q.∙ ∙Well, for your recommendation.∙4∙ ∙ ∙ ∙ A.∙ ∙I don't know if I can put a quantitativ
∙5∙   ∙ ∙ ∙ A.∙ ∙My recommendation is done on a∙5∙  ∙number on how much discretion an officer has.∙ An
                                                 case­by­case
∙6∙   ∙basis.                                  ∙6∙ ∙officer has some discretion.∙ An officer is not
∙7∙   ∙ ∙ ∙ Q.∙ ∙Do you find that different sheriffs   have discretion.∙ An officer doesn't have unli
                                               ∙7∙ ∙without
∙8∙   ∙different thresholds?                   ∙8∙ ∙discretion.
∙9∙   ∙ ∙ ∙ A.∙ ∙I don't know how to apply that∙9∙
                                                 question.
                                                    ∙ ∙ ∙ Q.∙ ∙Are there instances in which an officer
10∙                                            10∙ ∙noatdiscretion
      ∙It's apples to oranges, in a way.∙ By working      the       to enforce the law?
11∙   ∙pleasure of sheriff, I can't apply that.11∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.∙ I believe there are instan
12∙                                            12∙ ∙that
      ∙ ∙ ∙ Q.∙ ∙Now I'm asking you, would soliciting      an officer has no discretion to enforce the
                                                        sexual
13∙                                            13∙ ∙ ∙ ∙ Q.∙ ∙What are those instances?
      ∙favors from citizens be a serious complaint?
14∙   ∙ ∙ ∙ A.∙ ∙I think that it would.        14∙ ∙ ∙ ∙ A.∙ ∙If a person murdered someone in front o
15∙                                            15∙ is
      ∙ ∙ ∙ Q.∙ ∙And just so I can understand it,   ∙officer,
                                                       ­­ this I think the officer doesn't have any
16∙   ∙is you.                                 16∙ ∙discretion to enforce the law.∙ I think he would
17∙   ∙ ∙ ∙ ∙ ∙ ∙Is assault a serious infraction?
                                               17∙ ∙to enforce the law.
18∙   ∙ ∙ ∙ A.∙ ∙Assaults can mean ­­ have a range,
                                               18∙ ∙ so
                                                      ∙ ∙itQ.∙ ∙So if a sheriff's officer shot a citize
19∙   ∙depends on the range of the assault.    19∙ ∙they should be placed under arrest immediately?∙
20∙                                            20∙ ∙andreport
      ∙ ∙ ∙ Q.∙ ∙Is it a requirement that supervisors    killed.
21∙                                              in ∙domestic
      ∙instances in which deputies are involved21∙    ∙ ∙ A.∙ ∙No, ma'am.∙ It depends on the circumsta
22∙   ∙violence?                               22∙ ∙In the first incident, I said "murder."∙ If a
23∙   ∙ ∙ ∙ A.∙ ∙I don't know when you say supervisor   ­­ is officer shot somebody and it wasn't mur
                                               23∙ ∙sheriff's
24∙   ∙it a requirement for supervisors to report.∙   If a ­­
                                               24∙ ∙then,   no, they shouldn't be arrested.∙ If they sh
25∙   ∙if a ­­ if a deputy is called to a house25∙  ∙them
                                                 where     in self­defense, then they shouldn't be arre
                                                        another

                                       Page 111                                      Page 113
∙1∙   ∙deputy is involved in domestic violence,∙1∙
                                                 there
                                                    ∙If should
                                                        a sheriff's officer murdered somebody in front
∙2∙                                            ∙2∙ ∙another
      ∙have been an incident report generated from   that.    officer, then I think the arresting offic
∙3∙   ∙ ∙ ∙ Q.∙ ∙There should have been an incident?
                                               ∙3∙ ∙doesn't have any discretion.
∙4∙                                            ∙4∙ report,
      ∙ ∙ ∙ A.∙ ∙Uh­huh.∙ If it's a substantiated   ∙ ∙ ∙ Q.∙a ∙So self­defense plays a role in
∙5∙   ∙substantiatable (sic) report.           ∙5∙ ∙the scenario?
∙6∙   ∙ ∙ ∙ Q.∙ ∙Were you made aware of any instances
                                               ∙6∙ ∙ ∙ in
                                                        ∙ A.∙ ∙Yes, ma'am.∙ And in that scenario, yes,
∙7∙   ∙which deputies were involved in domestic∙7∙
                                                 violence?
                                                    ∙ma'am.
∙8∙   ∙ ∙ ∙ A.∙ ∙Yes.                          ∙8∙ ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I think we can take a
∙9∙   ∙ ∙ ∙ Q.∙ ∙Tell me about those instances ∙9∙
                                                or that
                                                    ∙ ∙ ∙ five­minute break.∙ I want to just review so
10∙   ∙incident.                               10∙ ∙ ∙ ∙ things and then see if ­­ you know, can we g
11∙   ∙ ∙ ∙ A.∙ ∙I don't ­­ there's an officer 11∙
                                                that∙ had
                                                      ∙ ∙ gone
                                                           the record.
12∙   ∙out of town, for some reason, with another
                                               12∙ officer.
                                                    ∙ ∙ ∙(Recess in proceedings from 3:26 to 3:33 p.m.
13∙                                            13∙ ∙BYthat
      ∙And when he got back into town, he discovered    MS. his
                                                             ROBINSON:
14∙   ∙wife was with another gentleman at the Cracker
                                               14∙ ∙ ∙ Barrel.
                                                        ∙ Q.∙ ∙Mr. Bullock, I have, like, a couple
15∙   ∙And because of the way he conducted himself,   his
                                               15∙ ∙follow­up   questions, and this is just for my own
16∙                                            16∙ was
      ∙service was no longer needed.∙ His conduct   ∙clarification.∙
                                                        towards        We talked about the canine incide
17∙   ∙his wife.                               17∙ ∙and the ­­ a report shows that it was Adam Hight,
18∙                                            18∙ ∙you
      ∙ ∙ ∙ Q.∙ ∙Is that the only one you can think   of? said the canine bit a woman.
19∙                                            19∙ ∙to∙ mind
      ∙ ∙ ∙ A.∙ ∙That's the only one that's coming      ∙ ∙ ∙ ∙And that was the woman who was in the
20∙   ∙right now, and I'm not saying that's the20∙
                                                 only  one.
                                                    ∙warehouse,  correct?
21∙   ∙That's what's coming to mind right now. 21∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
22∙                                            22∙ ∙ ∙ ∙ Q.∙ ∙A civilian?
      ∙ ∙ ∙ Q.∙ ∙Did you make that recommendation?
23∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                   23∙ ∙ ∙ ∙ A.∙ ∙Yes, ma'am.
24∙   ∙ ∙ ∙ Q.∙ ∙Were there any criminal charges
                                               24∙brought
                                                    ∙ ∙ ∙ Q.∙ ∙Okay.∙ It wasn't Adam Hight.
25∙   ∙against that individual?                25∙ ∙ ∙ ∙ ∙ ∙ ∙You also mentioned the domestic ­­ we t




                                                                                                YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 30 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                             Pages 114..117
Weldon Wallace Bullock, 02/25/2021
                                                 Page 114                                                   Page 116
∙1∙ ∙about the domestic violence situation.               ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ERRATA PAGE
                                                          List any corrections by page and line number on this
∙2∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              sheet.∙ If additional pages are necessary please
                                                          furnish same and attach them to this errata page.∙ You
∙3∙   ∙ ∙ ∙ Q.∙ ∙And you recommended separation from      are allowed 30 days within which to complete the
∙4∙   ∙employment?                                        witness certification and errata pages.∙ After
                                                          completing these pages, please return them to:
∙5∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Advanced One Legal
                                                          ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ 1600 Market Street
∙6∙   ∙ ∙ ∙ Q.∙ ∙Was that recommendation received?        ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ Suite 1700
                                                          ∙ ∙ ∙ ∙ ∙ Philadelphia, Pennsylvania∙ 19103
∙7∙   ∙ ∙ ∙ A.∙ ∙I gave a recommendation to the sheriff. Case Name:∙ White vs. Vance County, NC, et al.
                                                          Witness Name:∙ WELDON WALLACE BULLOCK
∙8∙   ∙ ∙ ∙ Q.∙ ∙And the sheriff separated employment?    Deposition Date:∙ February 25, 2021
∙9∙   ∙ ∙ ∙ A.∙ ∙Yes, ma'am.                              Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
10∙   ∙ ∙ ∙ Q.∙ ∙Do you recall the year of that?          Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
11∙   ∙ ∙ ∙ A.∙ ∙I do not.                                ______________________________________________________
                                                          Reason for Change ____________________________________
12∙   ∙ ∙ ∙ Q.∙ ∙Was that Sheriff White?                  Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
13∙   ∙ ∙ ∙ A.∙ ∙Yes.                                     Reason for Change ____________________________________
14∙   ∙ ∙ ∙ Q.∙ ∙That was Sheriff White?                  Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
15∙   ∙ ∙ ∙ A.∙ ∙Yes.                                     Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
16∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ I don't think I have any ______________________________________________________
                                                          Reason for Change ____________________________________
17∙   ∙ ∙ ∙ further questions at this moment.             Page _____ Line _____ Change _________________________
18∙   ∙ ∙ ∙ ∙ ∙ ∙MR. GEIS:∙ Okay.∙ I have no questions at ______________________________________________________
                                                          Reason for Change ____________________________________
19∙   ∙ ∙ ∙ all.∙ I guess we'll just reconvene tomorrow   Page _____ Line _____ Change _________________________
                                                          ______________________________________________________
20∙   ∙ ∙ ∙ morning for Sheriff White's deposition.       Reason for Change ____________________________________
                                                          Page _____ Line _____ Change _________________________
21∙   ∙ ∙ ∙ ∙ ∙ ∙MS. ROBINSON:∙ Okay.∙ Well, thank you.   ______________________________________________________
                                                          Reason for Change ____________________________________
22∙   ∙ ∙ ∙ (Whereupon, at 3:35 p.m., the taking of the deposition
                                                          Page _____ Line _____ Change _________________________
23∙   ∙ceased.∙ Signature was reserved.)                  ______________________________________________________
                                                          Reason for Change ____________________________________
24                                                        Page _____ Line _____ Change _________________________
                                                          Reason for Change ____________________________________
25                                                        __________________∙ ∙_________________________________
                                                          DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WELDON WALLACE BULLOCK

                                                 Page 115                                                   Page 117
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ WITNESS CERTIFICATION                       ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙CERTIFICATE OF REPORTER
                                                            STATE OF NORTH CAROLINA∙ ∙ )
∙ ∙ ∙I hereby acknowledge that I have read the
                                                            COUNTY OF MECKLENBURG∙ ∙ ∙ )
foregoing transcript of my deposition testimony, and
                                                            ∙ ∙ ∙According to the emergency video notarization
that my answers to the questions propounded, with the       requirements contained in NCGS 10B­25, I, Janet Cooper

attached corrections or changes, if any, are true and       Haas, RPR, Notary Public, do hereby certify that the
                                                            identity of WELDON WALLACE BULLOCK was confirmed by me
correct.
                                                            over Zoom, that the witness was located in Vance
_______________∙ ∙ ∙ ________________________________
                                                            County,∙ that the witness was remotely sworn by me
DATE∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙WELDON WALLACE BULLOCK                 prior to the taking of the foregoing deposition, that

________________________________                            the parties were present as stated, that said
                                                            deposition was taken and transcribed under my
PRINTED NAME
                                                            supervision and direction, and that I am not of
∙ ∙ ∙Subscribed and sworn to on the ______ day of
                                                            counsel for or in the employment of any of the parties
________________________ 20______ before me.                to this action, nor am I interested in the outcome of
                                                            this action.
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙_____________________________
                                                            ∙ ∙ ∙Additionally, I certify that the foregoing
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙Notary Public, in and for the
                                                            114 pages constitute a true and accurate transcript of
∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙State of ____________________        the testimony, and that the witness reserved signature.

WHITE                                                       ∙ ∙ ∙This the 5th day of March 2021.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ __________________________________
vs.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ JANET COOPER HAAS, RPR
VANCE COUNTY, NC, et al.
                                                            ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ ∙ NOTARY PUBLIC #19973240043




                                                                                                                       YVer1f




      Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 31 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙118
Weldon Wallace Bullock, 02/25/2021                                Index: $20..according
                        11:01 21:19            2:06 76:5
      Exhibits                                                                 9
                        11:50 47:25            2:57 101:22
 Exhibit 1 3:7 20:25    11:55 47:25                                   9 90:23,24
  21:2                                                    3
                        12 84:25                                      911 38:24 43:15
 Exhibit 2 3:8 20:22                                                   48:24 49:22,23
                        12:53 76:5             3 46:2,11,12 50:2,4,
 Exhibit 3 3:9 46:2,                            9 71:1,2
                        15 72:25 73:1
  11 71:2                                                                      A
                        1801­3870 50:24        30 21:8
 Exhibit 4 3:10
                        19­ 104:1              31 33:24               a.m. 21:19 47:25
  48:13,14 68:15
  92:15                 1967 5:9               36 66:24 67:11         able 108:18
 Exhibit 5 3:11         1992 6:16 8:4          37 66:21,24            about 5:16 6:8 7:10
  66:18,19 71:9                                                        11:19 13:14 16:24
                        1997 6:22 8:6,8        3:01 101:22
                                                                       18:8 19:10 21:17,
 Exhibit 6 3:12 84:2,    32:13,20,24,25        3:26 113:12             21 24:5,7,8,12,13,
  3                      33:16 94:14 99:11,
                                               3:33 113:12             20 30:22 31:12
 Exhibit 7 3:13          12,23 103:21 104:2                            33:18 35:10 36:14
  86:13,14              1998 99:24                                     37:5 40:12 41:13,
                                                          4            20 43:4,11 46:9
 Exhibit 8 3:15 89:2,
  7,12                                                                 47:13 50:3 53:5,16
                                   2           4 48:13,14 68:15        54:2 55:11 56:14,
 Exhibit 9 3:16                                 85:1 92:15             16 57:13 58:2 59:7
  90:23,24              2 20:22 21:4 50:1,4,                           60:4,25 62:3,4,15,
                         9                                             25 64:21 66:8
                                                          5
          $             20 107:7                                       69:18 72:3 74:1
                                               5 66:18,19 71:9         77:7,13,20 82:13,
                        20­something
 $20 10:21                                      72:25 73:1             17 83:2,3,7,9,22
                         65:25
                                                                       86:19 91:3 93:14
                        20/20 76:11,15                                 96:18 98:12 101:7
          0                                               6
                         77:7,9                                        102:4,6,7,20,24
                                                                       103:7,10 107:7
 06 36:4,5              200­ 103:24            6 84:2,3
                                                                       111:9 113:16
                        2001 104:2             6th 91:3
                                                                      above 50:12
          1             2004 8:22
                                                          7           absence 14:8
 1 20:25 21:2,4 22:4    2005 8:17,22
                                                                      abuse 8:13 10:6
  44:7 45:25 89:22      2018 36:5 91:4         7 86:13,14
  91:25                  94:14                                        accelerated 97:3
                                               7­15­2009 45:20
 1029 5:11              2019 65:24                                    accidentally 67:18,
                                                                       20
 10:35 21:19            23­page 22:9                      8
                                                                      according 12:11
 10B­25 4:2             28th 5:9                                       65:9,13
                                               8 89:2,7,12




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 32 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙119
Weldon Wallace Bullock, 02/25/2021                                Index: accurate..and
 accurate 89:14         70:25 80:6 89:20      always 5:12 26:23       21 14:3,4,6,10,12,
                        100:18 103:6           56:6 59:8,12           17,22 15:4,9,14,25
 acted 97:19
                        104:15                                        16:1,2,5,8,10,13,14
                                              am 70:11
 acting 8:17                                                          17:5,7,8,19 18:15,
                       against 48:10
                                              ambulance 106:25        18,22,25 19:9,17
 actions 48:9           111:25
                                               107:13                 20:1,5,9 21:4,5,8,
  109:25
                       agency 85:13                                   13,14,22,23 22:8,
                                              amount 10:19
 actual 46:22 59:4                                                    12,20,23 23:1,5,7,
                       agents 45:25 46:17      25:13 32:20 109:4
  90:5                                                                24 24:2,4,23 25:6,
                       ago 21:8               ample 79:17             9,12,14,19,20
 actually 9:4 17:16
  55:4 60:12 65:18     ahead 27:13,14         an 6:13,21 8:16 9:1,    26:16,18,22,23
  76:3 89:9 90:2        28:6 31:9              19 10:18,22,23         27:6,16,21,24 28:9,
  101:4                                        11:5 12:2,8,9 14:21    12,13,20 29:11,15,
                       aids 85:5,14                                   24 30:17,25 31:9,
                                               15:24 17:2,3 18:12
 Adam 113:17,24                                                       16,20,22 32:1,6
                       alarm 101:1             25:13,20,21 28:10,
 add 35:18                                     11,19 33:10,11         33:4,5,6,7,12
                       alive 95:19
                                               34:12 36:7 38:9,15     34:17,18,21 35:4
 address 5:10
                       all 7:3 8:12,24         39:4,8,9,10,11,12,     36:5,19,23 37:3,5,
 admin 15:24            12:19 13:13 17:7       13,19,25 40:19,20      10 38:2,9,13,22,25
                        21:12 24:2 25:14       41:9,23,24 42:2        39:1,2,3,18,23,24
 administration
                        26:18,22 27:5,10       44:7,8 46:1,23 48:2    40:6,7,17,18 41:1,
  6:12 8:21 37:9
                        28:18 35:14 36:16      53:10,23 54:13         7,9,11,14,15,16,17,
  40:19
                        40:2,21 46:21 50:8,    60:6,9,16 64:19        20,22 42:1,5,9,15,
 administrative 9:1,    11 54:25 56:15         65:3 67:24,25 68:7,    22,25 43:19,23
  4,5 26:15 37:11,12    59:7 61:21 63:4,23     8,11 70:2,6,8 73:7     44:1 45:10,18,21
  40:20 41:23,24        64:7 75:17 77:3,15     76:9 77:24 79:1        46:19,22 47:3,7,8,
  42:2 48:8 94:15       78:15 80:10 83:5,      80:25 82:1,2 83:18     19 48:5 50:2,4,9,
  98:18                 21 85:11 88:1          85:15 89:14 92:5,9     13,24 51:7,15 52:3,
 adverse 70:6,9         93:15 97:15            94:14 95:25 97:17      4,5,9,11,25 53:6,
                        108:11,21              98:2 100:12,22,23      17,20,21 54:11,19,
 affairs 97:20 98:2,                                                  23,24 55:4,19,21
                       allow 34:12             102:9 103:12
  21 99:6,7,18                                                        56:15,23 57:5,6,7,
                                               104:6,20 106:5
 afford 46:23          allowed 73:16,17        108:2 109:4,9          8,17,18,23 58:12,
                       allows 69:10            111:2,3,11 112:2,5,    18,20,24 59:1,4,21,
 after 6:2,10 15:14                                                   23 60:13 61:7,18,
                                               6,7,9,12
  19:21 24:2,21        almost 15:1                                    25 63:1,6,14,19,20,
  25:25 26:8 27:9       102:12,14             and 4:3,10,17,19        21,22 64:6,11,13,
  28:13 29:12 33:11                            5:8,21,25 6:6,13,      24 65:3,7,9,11,14,
                       along 13:7
  43:21 49:7,11 57:9                           14,15,22,25 7:8,11,    16,19,25 66:3,13,
  61:24 85:6 100:1     already 71:11           18,20,23 8:1,4,5,7,    14,24,25 67:17
                        106:24                 10,12,14,20,21,24      68:15 69:1,9,13
 afterwards 26:5
                                               9:15,17,19,20          70:15,17 71:8,23
                       also 4:10 16:22
 again 16:12 25:22                             10:20,25 11:5,6,17,
                        20:13 32:25 64:14                             72:7,15,16,25 73:1,
  27:12 28:9 43:14                             23 12:4,7,13,14,18,
                        80:1 97:16 113:25                             7,17,25 74:3,8,11,
  56:5 63:12 64:15                             20,24 13:17,19,20,     17,18,19 75:5,7,13,




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 33 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙120
Weldon Wallace Bullock, 02/25/2021                                   Index: animal..ask
  19 76:9,13,16         answered 72:2          application 12:2,5     arm 58:20 59:2,24
  77:16 78:7,9,10,16,                           17:3,11,14,19          60:6,9,12,13,16,18
                        answers 78:16
  18,21,23 79:17,18,                            18:15 19:22 21:2       67:15 69:4 75:21
  19,24 80:18 81:2      any 4:21 6:2 24:11      24:5 33:10,11
                                                                      arms 74:18
  82:4,5,17 83:16        35:9,21 36:14 39:4     46:23
  84:1,8,16 85:15,24     42:17 43:5,9,14,17                           arose 81:11
                                               applications 32:20
  86:12,23,24 88:10,     44:9,10 46:6,24
                                                                      around 14:11 53:3
  15,23 89:2,14,17,      52:15 60:2 67:18      apply 110:9,11
                                                                       58:1 103:21
  22 90:6,7 91:1,4,6,    68:10 69:20,22
                                               appointed 98:7
  10,21 92:24 93:7,      70:8,10,23 74:12,                            arrangements
  13,22 94:24 95:1,2,    25 75:1 79:22 80:9,   apprehend 80:3          62:13
  4,12,14,19,24 96:2,    12,16 83:16 87:10,     88:12
                                                                      arrest 72:1,11 74:2,
  10,11,14,15,16,17,     12 88:7,21,23 92:8    apprehended             7,20 91:16 92:5
  23,24,25 97:3,4,6,     93:13 94:1 97:15,      92:10                  112:19
  16 98:4,8,25 99:4,     22,24 99:16,19
  12,18 100:3,14,19,     104:12 105:17         approaches 74:19       arrested 74:16,17,
  24 101:1,3,11,19       111:6,24 112:1,15                             18 112:24,25
                                               approaching
  102:8,14,16,21,24      113:3                  102:15                arresting 85:13
  103:4,5,6,9,10,11,    anybody 27:23                                  113:2
                                               approved 85:15
  19 104:2,20,21,22,     60:19 69:11 70:11,                           arrests 71:20
  23 105:4,22            21,23                 approximately
  106:23,24,25                                  84:24                 as 4:4,9,18,19 6:9,
  107:1,2,3,6,7,10,     anybody's 75:23                                13,23 7:2,20 8:24
                                               April 65:24
  11,12,13,14,20,21,    anyhow 31:10                                   9:5,19 10:18 12:10
  22,23 108:8,11,13                            are 5:1 12:11 13:15     13:25 14:10,22
  109:13 110:15         anyone 61:14            14:5,17 19:15 23:2     16:8,18,19,21
  111:13,15,20          anyplace 20:3           25:10 29:3 37:10       18:12 21:2 22:10
  112:20,23 113:6,                              39:4,7,17,18,21        27:6 32:17 33:1
                        anything 5:2 11:19      41:4,20 44:5,23
  10,15,17,19                                                          34:21 36:22,23
                         35:16,17 41:2 57:9     50:7,14,25 51:2        38:3 41:17 47:1,3
 animal 78:20 94:25      58:2 67:22 69:10       56:1,7 61:7,25         48:13 54:10 56:5,
 animals 46:25 47:9      75:5 82:19 83:2,3,7    63:6,8,10 64:22        21 57:6,20,22
  78:19                  104:16 109:11          65:13 67:4 69:20       63:17 65:10,15
                        AOC 23:2 33:24          71:24 72:17 76:10,     66:17 68:3,14
 another 12:20 19:9
                                                25 78:23 82:21,23      69:16 73:23 78:11
  28:13 42:5 77:12      apart 69:5
                                                84:13,24 86:12,17      85:5 86:13 89:2,12
  91:24 95:7,14
                        appear 105:2            87:16,21 89:17         91:5 92:12,15 93:5
  96:13 98:8 102:25
                                                90:7 93:8 94:1,22      94:23 97:1,17,19
  106:8 107:19 108:8    appears 92:1
                                                98:3 108:18 109:19     99:1 100:4 103:20
  110:25 111:12,14
                        apples 110:10           110:21 112:9,11,13     107:24 108:9,20
  113:2
                        applicant 12:7,8,9     area 80:25 96:23,24    Aside 36:11
 answer 4:16 7:24        25:5 28:6 30:22        100:23
  11:9 37:25 39:20,                                                   ask 18:8 19:10
                         34:12
  22 65:18 84:22                               aren't 25:2             23:24 28:7 50:2
  101:14 102:9 110:3    applicants 18:14                               57:18,19 68:5




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 34 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙121
Weldon Wallace Bullock, 02/25/2021                                   Index: asked..been
  69:18 72:9             98:22,23 99:15        20:14,16 21:22          70:18,19,20 73:5
                         103:8,17 107:9,11     23:4 24:21 26:4,6,8     75:22 76:13 77:24
 asked 21:22 37:5
                         108:2,14 110:2,10     28:21 33:23 34:8,       78:12 79:7,13
  53:19 60:25 71:21
                         111:14                11,13,14 37:16          83:15,19 84:2 85:6,
  86:19 102:20
                                                                       7,10,12,14,19,21
                        attack 74:5           backgrounds
 asking 21:21 77:7                                                     92:1,3 97:15 98:7
                                               26:13
  89:25 110:12          attacked 80:15                                 102:15 109:3,9,23
                                              badly 103:13             110:1,13 112:19,
 asks 4:16              attacks 70:16
                                              bar 60:6,9,16,18         24,25
 aspect 37:3            attempting 92:7
                                               67:15 75:21            bearing 77:10
 assault 110:17,19      attorney 62:14
                                              Barrel 111:14           became 36:4 53:5
 assaulted 92:22        audio 90:3
                                              Bartholomew 91:4        because 15:1 17:16
 Assaults 110:18        authority 76:15                                24:25 25:6,23 27:1,
                                              base 51:6 58:21
 assigned 7:23          available 25:2                                 12 28:14 32:22
                                              based 44:16,18           33:2 35:4,11 36:21
  38:11,23 78:21
                        average 42:18          50:5,15 51:10,12,       38:5 44:25 51:20
  88:16,22 103:19
                        aware 54:11 56:8       14 61:5 84:22           57:2 62:5 64:6,23
 assignment 25:18                              85:24                   69:1,7 75:23 82:18,
                         70:11 111:6
 assistance 103:14,                           basic 7:7,8 14:1         21 97:15,18 104:6
                        away 56:24
  15                                           27:3                    106:24 107:4
                                                                       111:15
 assisting 94:25                 B            basically 53:2
                                               60:11                  become 83:6
 associated 69:20,
  23                    B.9. 45:17            basis 35:13,14,17       been 4:3,12 7:17
                                               110:6                   10:1,12 12:25 13:1,
 asthma 70:18,21        B.9I. 58:23
                                                                       2,6,9 14:11,14,21
 at 6:6,7,16 7:3,16,    bachelor's 6:3        batons 65:11,15          15:11 17:12 19:7
  20 8:4,5 11:2,14,17   back 6:13 10:7        be 4:11 13:21,25         20:8,13 24:23 28:9,
  13:1,13 15:1 17:13,    19:20 26:19,20,21,    14:20,25 16:16          16 31:15 32:12,14,
  20,21 21:8 24:23       22 27:13,14 28:13     17:22 18:16 24:18,      15 33:15,23 34:3
  25:2,23 26:1,20        32:2,5,6 33:6,11      20 25:4,17,18           35:24 36:2,24 40:6
  27:5,15 28:12,17       47:11 50:2 51:22      27:11 28:10,14          44:8 47:8 52:16,18,
  34:3 35:8,24 36:2      53:6,12 65:3 68:14    29:6,13 30:7,8,10,      20,21 54:5 61:8,9,
  37:4,19 38:4 39:3      70:5 71:5 74:18       14,18,19,23 32:11,      10 63:2,4 70:9,22
  40:2,16 45:1,7,13      76:22 78:8,9 82:20    23 33:13 34:14          72:18,23 74:6,9
  49:23,24 52:16,22      91:7 92:14 93:15,     35:22 38:18,19,20,      79:1 81:8,9,21,25
  53:10,14 54:17,25      16 94:1,6,12 101:2    25 39:5 41:7,12,16      82:1 83:17 88:22
  55:1,2 61:21 62:6      108:3 109:12          42:4,5,10,22,24,25      89:12 93:7,13 96:3,
  65:18,20 66:24         111:13                44:1,3,4,20 46:3,5,     6 98:5,19 99:22
  68:1,25 70:13 75:3,                          8 47:1 48:12 50:1       100:9,18,19
  5,7 76:7,8 77:3,8     backed 107:2           52:16 58:4 60:1         103:22,23 104:19
  80:10,25 81:22        background 12:6,7      63:25 64:8,11,14,       105:1,20,22 106:12
  83:21 86:22 88:1       17:6,17 19:23         16,22 65:1,3,5,6,8      107:6 108:13
  94:23 96:6 97:3                              67:9,17 68:4,25         111:2,3




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 35 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙122
Weldon Wallace Bullock, 02/25/2021                                   Index: before..can
 before 4:12 11:14       71:8,22,25 72:3,7,    5:7 18:6 21:21          47:1,18 48:1,15
  17:2,15 26:3,6         11,14 75:12           22:12 37:18 45:14       55:14 60:11 64:14
  28:12 33:3 38:6                              48:2 61:19,23 76:7      66:20 67:6 71:10
                        BLET's 71:19
  44:8,9,16,19 49:17                           87:21 89:11 90:10       73:15 74:4,17 76:6,
  53:3 59:4 62:8,9      blocked 106:25         101:24 109:15           21 78:5 80:24 82:7
  70:3 84:23 90:15      board 108:24,25        113:14                  84:4,12 85:8,10,15
  94:9 97:12 103:4,5     109:1,2,4                                     86:8,16 87:20
                                              Bullock's 87:18
  104:1 105:20                                                         88:15,16,22 89:8
                        bone 69:4              89:4
  106:12 109:9                                                         90:8,9,20,25 91:9
                        both 54:17            Bullocks 4:25            92:7,8 98:7 99:12
 beginning 34:25
                                              burglarized 100:25       101:17,23 103:4
 behaved 103:13         bottom 45:7,12                                 106:25 110:10
                         46:13                bust 83:23               113:13
 behind 65:2 74:18
                        brakes 107:12         but 4:8 6:5 8:13,18,
 being 27:6 34:13
                        Brame 11:22            19 10:23 11:13                  C
  36:5 55:5 62:12
                                               12:19,22 13:2,9
  75:24 86:20 101:11    brandished 64:4        14:1,14 15:2,4         calculated 94:14
 believe 9:2 13:4       brandishing 59:4       16:17,21 17:15
  18:16 77:18 112:11                           23:25 25:22 26:13,     call 34:16 41:17
                        break 21:14,16,17      22 27:8,22,25 30:5      54:13 59:9 87:24
 believed 68:25          67:1 76:3 109:16                              101:1
                                               32:7 33:7,22 34:2,
 believes 92:3,6         113:9                 19,24 35:7 37:5        called 15:4 38:19,
 bent 60:8 67:14        break­in 39:9          41:2 42:22 47:13        21 53:10 61:25
                         101:3,4               49:9,23 50:3 51:10,     79:17 97:23 110:25
 Bertie 23:18                                  16 52:15,18 54:11,
                        break­ins 10:5                                calls 7:24 14:6
 better 106:6                                  18 55:24 56:8,13
                                                                       63:18
                        brief 5:14             57:4 61:22 62:4
 between 52:2 72:25                            64:4,10 66:5 68:25     came 6:13 8:19,20
  103:6 104:1,2         briefly 6:4,13
                                               70:14 71:18 74:21       17:1 28:13 33:11,
 big 40:4               bring 86:3             76:15,23 77:11          14 53:12 61:24
                                               79:24 80:23 81:12       81:4,11 93:14 95:1
 birthdate 5:8          broke 50:8 58:20
                         59:1,24 100:25        82:4,5,17 83:3,20       96:10 97:2 98:25
 bit 11:16 19:4 39:13    108:9                 84:15,18 88:2,9         99:1 107:9,12
  42:20 69:6 75:22                             89:20 95:21 96:22
                        brought 79:13                                 can 5:10,19 6:8
  76:10 80:24 81:2                             99:19,23,25 102:17      7:22 10:16 13:11
  85:19,22 86:20,24,     111:24                103:5 104:4 105:5,      16:25 17:21,24,25
  25 98:13 107:5        building 80:24         20 106:4,10,12          18:3,4,5,11,17,23,
  113:18                                       107:17 108:11,20        25 19:14 20:21
                        buildup 109:11
 bite 80:22                                   by 4:6 6:11 18:19        21:25 22:3,5,11,15,
                        bulk 14:6              19:5,13 21:20 22:2,     17 23:1,9 24:19
 bitten 79:8,9,20,23
                        bull 35:4              7 30:11 35:4 36:25      25:14 26:10,11
  80:17 82:4
                                               37:24 38:10,13          29:9 30:22 31:12
 BLET 13:19,21          bullet 46:19 85:4                              34:7 36:7 37:21,25
                                               39:13 42:24,25
  14:11 66:8,9,12       Bullock 4:2,7,23,24    43:8 45:4 46:15         38:20,22 39:22




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 36 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙123
Weldon Wallace Bullock, 02/25/2021                            Index: can't..commander
  42:24,25 43:4 45:2,    55:15 58:11 75:5,    chance 45:24 46:16      civilian 87:1 113:22
  7,10 47:6,16,19        18 93:23 98:23        89:11
                                                                      clarification 113:16
  48:5,19 53:1 55:11,    99:13 100:1,11
                                              change 11:16 35:1
  16,17,19 57:14,15      103:17,18                                    clarify 78:10
  58:9,18 60:9 63:15                          charge 9:16 37:9,
                        captains 16:2                                 class 89:22 99:18
  66:21,22 67:1,7,17,                          16 83:13,17,19,21
  24 68:7 72:22 73:1    car 39:24 53:2                                classes 99:16
                                              charged 101:11
  74:1,15 76:3,4,12,     74:10,11 95:7                                classroom 91:13
  16 78:3 79:4 80:13     96:12 107:1 108:3,   charges 24:12 96:7
  83:4 85:1 86:1 89:1    4,6                   111:24                 clavicle 73:6,11,15
  90:14,17,18 91:6,     card 27:1             chase 39:11 95:8        clearly 78:11
  17 94:9,22 99:17                             96:11,15,18,21,22
                        career 6:8 8:7                                clerk 20:3,5 34:17
  100:20 102:15
  104:10 105:5,7         98:18                check 12:6,7 17:6,      clerks 23:3 26:20
  106:20 109:13                                17 19:23 20:14,16
                        Carolina 5:11,13,                             close 67:16
  110:15,18 111:18                             21:14 24:21 34:8,
                         18,24 6:7 20:9,11
  112:4 113:8,10                               11,13 53:14            club 108:2
                         23:11,16,17,18,19,
 can't 11:9 26:11,12     20,21                checked 54:10 56:7      coffee 47:23
  27:18 36:14 42:14     carry 47:6            chemical 45:24          colleague 4:10
  45:15 47:8 55:24                             46:16 71:12 74:13
  63:13 65:18 66:2      cars 25:2 107:1,13                            collected 9:14
                                              chief 16:1,2,3,4,7,8,
  68:3 70:14 74:16      case 25:17 26:9                               college 5:21,23
                                               21
  79:22 90:18 91:17      43:10 70:19 85:8,                             6:10 18:25
  110:3,11               10 103:19            child 8:13 10:5
                                                                      come 10:7 12:9
 candidate 13:23        case­by­case          chin 75:22,24            17:4 25:14 26:5,13,
  14:11                  110:5                                         14,15,16 38:2,5
                                              Chowan 23:18
 canine 77:23,24        cases 8:12 10:2,3,6                            39:2 40:14,25 41:3,
                                              Chris 22:5 47:21         19 42:7 47:10 50:2
  78:7,20 79:2,7,13,     64:17 79:21 85:7,     89:1 101:15             58:24 74:11 81:10
  19,21 80:15,17         12
  81:9,13 82:2 83:2,                          circumstances            82:17 93:16 97:16
                        caught 25:10 26:20     12:11 27:25 42:12       103:4 104:24
  5,6,10,13,18,19,25
  85:11,19,22,24        caused 69:3,8 73:4     112:21                 come­along 60:8
  86:4 113:16,18                              citizen 67:21 70:6,8
                        causing 107:17                                comes 25:5 70:11
 canines 77:21,22                              79:2 95:16 105:17
                        Central 5:24 6:7                              comfortable 84:21
  79:15,25 80:1,4,7                            112:18
  82:4,21 83:2,23       certain 27:25 64:17                           coming 9:8 24:17
                                              citizens 104:10
  84:5 85:17             66:14 79:12 109:22                            33:4 35:11 67:22
                                               105:14 110:13
 cannot 32:21           certainly 59:23                                94:1,6,11,22 96:14
                                              city 107:21              111:19,21
 Capsicum 46:20         certificate 27:4
                                              civil 6:24,25 9:3       command 15:15
 captain 12:20,25       certifications 25:7    15:7,8,10 37:15         103:2
  13:2,16 15:24                                82:9,18
                        certified 88:2                                commander 15:23,
  16:18,19 49:14,21




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 37 of 68
WHITE vs VANCE COUNTY, NC, et al.                                              ∙124
Weldon Wallace Bullock, 02/25/2021                        Index: committed..current
  24 81:20,21           48:25 61:1 81:12      109:2                couldn't 32:13
                        100:3 111:15                                53:20
 committed 42:17                             convened 27:9
  96:1,5               conducting 48:20       30:17                counties 24:3
 common 74:21          confronted 53:4       convening 30:20       county 6:14,16 7:8
  101:12 106:3                                                      8:5 10:13 11:2,14,
                       confuse 4:24          conversation 41:13
                                                                    18 13:12 23:7,9,10,
 compare 68:3                                 51:8,11,25 52:1,8
                       confusion 4:20                               11,12,13,16,17,18,
                                              53:21,24 56:12,14,
 compiled 27:6                                                      19,20,21,22 25:1
                       conjunction 77:21      17,20,25 62:17,21
  51:14                                                             35:2 45:8,9 58:14
                       consequences           102:1
 compiling 26:23                                                    66:7,11 71:18,21,
                        44:13                conversations 50:3     24 72:3,7,10,14
 complain 73:22                               51:5,19,23 93:16      75:7,10 76:15 78:6
                       consider 14:23
 complained 104:11      68:2,4                94:1                  82:10 85:10,16
                                             convicted 93:7,13      87:13 88:17,19,22,
 complaint 49:1,3,5,   considered 81:9                              25 89:18 96:2 98:2
  12 92:16 110:13       82:22,23,24 83:1      96:3,6
                                                                    100:23 101:13
                        104:9 108:20         conviction 92:12       103:8 104:11
 complaints 104:19
  105:5,8 109:8        consist 42:1          conviction] 93:6       105:11
 complete 6:5 12:13    contact 40:16         convictions 96:4      County's 45:22
  56:21                 41:12 53:9,11                              couple 113:14
                                             cooperative 53:14
 completed 7:8         contained 48:7                              court 8:1 9:22 10:2
                                             copy 26:25
  56:22,23 57:17                                                    33:20,21,22 37:17
                       continue 17:25
  70:2 103:8                                 corner 45:14,15        76:15 85:7
                       continued 9:7
 completion 43:6                             correct 23:22 29:19   courthouse 25:12
                        52:11
                                              30:12,20 31:8
 computer 27:16                                                    courts 20:3,6 23:3
                       continuum 44:6         44:22,24 50:16
 concealed 37:14        63:11,17,19,24        58:4,6 59:5,6 61:2    26:15 85:6
                        64:22 65:9,14,17,     65:11 70:18 71:13    Cracker 111:14
 concept 76:11,22,
                        19 71:16 72:1,12      75:8 82:22 87:22
  25 77:7                                                          created 33:3
                       contract 19:15,20      88:15 89:15,23
 concerning 42:3                              92:19,22,25 93:19    criminal 6:1 8:2,11,
                       contrary 69:3,7,13,    102:22,23 108:19      12 9:6 10:2,3 12:6
 conclude 60:22
                        17                    113:20                14:20 17:6 19:23
 conclusion 50:10
                       control 11:3 59:25    could 27:23 32:19      20:2,5,10,14 23:4
  51:10 52:4 58:19,
                        60:1,5 67:16 71:19    35:18 38:19,25        24:3,11 34:8,11
  24 60:21 68:20
                        72:1,11 73:14         39:14 44:3,4,20       37:15 111:24
 conclusions 50:12      75:25 78:18,22,23     46:12 59:21,24,25    criminally 101:11
 concrete 28:23         95:1                  60:6,7 65:6,8
                                                                   criteria 79:6
                       controlled 85:5,9,     68:22,23 69:18
 conduct 92:8 98:4,
                        11,16,23              70:18 76:23 79:7     cuff 60:14
  14 111:16
                                              92:25 104:19,25
                       convene 43:10,13                            current 11:17,19
 conducted 19:22




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 38 of 68
WHITE vs VANCE COUNTY, NC, et al.                                             ∙125
Weldon Wallace Bullock, 02/25/2021                      Index: custody..discussion
 custody 79:6,8        degree 6:3             describe 79:4          didn't 6:5 11:10
  92:6,12 93:5                                                        21:7 30:10,14
                       degrees 26:25          describes 67:8,10
                                                                      34:19,20 35:4,21,
 customary 88:18
                       delay 92:11            designate 85:9          22 36:9,19 41:2
                       delayed 42:24,25       designated 12:17        46:6 57:8,18 59:19
          D                                                           62:5 88:6 95:20,21
                       demote 44:4            desk 82:6 104:24        102:21,24,25
 danger 69:22          department 28:18       details 56:13 80:23     105:18 107:18
 dangers 69:20          35:9 36:18 38:11,      87:5                   109:19
                        17 97:20 98:3                                die 95:20,21
 data 43:15,16                                detect 85:24
                        100:14,16,17
 date 8:23 45:18        105:11                detective 14:22,25     difference 61:11
  49:7 52:5                                    15:6 98:8             different 13:6 26:14
                       departure 59:8
 dates 8:19                                   detectives 14:20        37:6 83:15 110:7,8
                       depending 25:5
                                               15:11 98:6            differently 59:22
 day 37:19,22 49:6      40:24 41:18 98:5
  52:4 53:3,13,23                             determine 30:18,23      76:23
                       depends 27:14,24,
 day­to­day 35:13,      25 42:11 110:19       determined 100:24      direct 51:5,8,11
  14,17                 112:21                 101:3                  66:13 103:1

 days 40:15            deploying 88:10        did 4:8 5:16,21,22,    directed 104:20
                                               23,25 6:2,10 7:5,20   directing 107:3
 DCI 20:1 26:16        deposed 4:12 9:25
                                               9:3,4,22,24 10:9
  37:14                 10:1                                         direction 88:19,24
                                               11:10,13 16:1 17:6,
 dead 95:19 108:14     deputies 9:13 14:5,     11,15,17 19:25        directive 45:13,17
 deadly 63:22,25        18 15:4,9,19 32:10     24:5 30:8,13 31:1,     58:23
  64:2,24 91:10,24      39:1 46:21 65:4        4,18,22 33:1 34:7,8
                                                                     directly 16:4 35:16
  92:4,7,25 93:11       72:7 78:18 79:25       35:19,20 36:7
  94:16,19 95:9         96:24 97:2 110:21      44:13,15,16 49:4,     discharge 107:16
  96:13                 111:7                  10 51:5,6,25 52:13,
                                                                     discharged 63:25
                                               14,15,25 53:10,21
 death 92:9            deputy 6:9,19,20,
                                               54:7 55:8 56:12       disclosed 19:7
                        23,24 7:2,20 11:6
 debris 40:4                                   57:15,18,23 58:7,     discovered 111:13
                        12:1 13:15,16 14:4,
                                               21,24 60:16,21
 decision 16:16         10,13,22 16:1,2,3,                           discretion 112:2,5,
                                               61:13,22 62:11
  17:8 50:5,15 58:21    4,7,8,22 25:17 26:1                           6,7,8,10,12,16
                                               65:22 71:21 73:22
  77:10,11 103:20       46:23 48:9 58:4,13                            113:3
                                               74:4,25 77:3,8,15,
                        64:6 67:20 68:21,
 decisions 16:10,                              18 78:8 81:3 87:13,   discuss 11:17
                        23,24 69:2,18 75:3
  13,14                                        15 97:12 98:14         61:13
                        94:25 95:2 96:10,
                                               99:10,16 100:6,8,
 decline 107:5          11,12 97:3,4,6,12                            discussed 31:14
                                               20 101:4,8,15
                        100:23 106:21                                 61:18,19 62:10,22,
 defend 92:2                                   102:1 103:14,15
                        107:20 110:25                                 24 63:7,8 71:11
                                               104:24 107:15
 define 48:5            111:1
                                               111:22                discussion 101:21
 definitely 16:21      deputy's 109:25




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 39 of 68
WHITE vs VANCE COUNTY, NC, et al.                                              ∙126
Weldon Wallace Bullock, 02/25/2021                      Index: discussions..earlier
 discussions 61:22      document 17:21          28:5 30:4,15 32:7,     84:9 90:16,17
  63:4                   18:9,11,12 19:10,      8,12 34:24 35:12,      101:2 107:4,7,11
                         19 22:1,3,9,20         15,17 37:21,22
 dismissed 109:9,                                                     drafting 48:17
                         23:14,15 47:20,22      39:19,20,21 40:1
  23 110:1
                         48:3,5,17 51:16        42:15,16,22 43:1,2,   draw 41:5 64:11
 dispersant 71:12        58:8 86:13 89:10       7 44:11,25 45:16      drew 41:1,2 64:19
 dispersants 74:13       90:15,17 91:1,2        49:6,9,23 51:4
                                                52:4,5,14,15,17,21,   drill 4:15
 disposal 68:25         documentation
                                                23,24 53:1,2,22,25    driver 53:5
                         43:17
 disposition 85:7                               54:8,11,14,15,19
                        documents 21:10         55:7,10 56:4,5,8,13   driver's 24:13 27:1
 district 7:23           22:21,24 23:1 24:1     57:24,25 58:1,5       driving 20:2,13
 division 6:24,25        26:25 27:10 43:18      59:9,12 61:6,10,11,    24:4 39:23 106:22
  9:3 15:8,10,17         48:7 49:16 55:20       20 62:4,18,20 63:2,
                                                                      drop 95:3
  17:10 35:12 37:7,8,   does 9:12 11:23         16 65:17,20 66:2,5
  10,12,17 103:1         29:9 37:11 38:13,      67:9,22 68:2,10,13    drove 107:22,23
                         14,15 42:9 47:4        69:9 70:8,10,19,20,
 divisions 37:10                                                      drug 6:11 10:16
                         63:23 66:7,11          21,22,23 71:14,17
                                                                       15:12 79:22,24
 DMV 26:17               69:14 71:25 72:6,      72:16 75:15,23
                                                                       83:23
                         10,14 75:10 78:6       77:22 80:9,20,23
 do 7:25 12:5,23
                                                81:4 83:2,3,7,16,20   drug­sniffing 80:2
  13:24 14:6 17:24       82:15 84:17 85:16
                         98:2 112:2             86:1,6 87:4,6,11      drugs 80:5,8 85:25
  18:20 21:13 22:20
                                                88:9,13,21 94:18
  25:9 26:12 27:20,     doesn't 29:25                                 dual 80:1
                                                96:4,21 97:14
  22,23 28:1,8 30:13     60:18 69:12 106:8      98:10 99:18,23,24,    due 35:1
  31:4 34:9,19 35:8,9    112:7,15 113:3         25 100:16 101:14
  38:2 40:2 41:2,20,                                                  duly 4:3
                        dog 39:13 78:22         104:15,16,25
  22 42:6,21 43:7,22
                         79:8,9 80:21,24        105:2,13,19,20,23     Durham 5:11
  46:13,19 48:16
                         86:22,24,25 95:1       106:7 108:9,19,20      36:13,18
  49:4,18 50:6,18
                                                109:17,24 110:9,23
  55:11 56:13,20        dogs 78:24 105:4                              during 32:3 52:8
                                                111:11 112:1,4
  57:1,3,9 59:8,13                                                     56:6 63:4 80:24
  60:15,17 61:4         doing 9:2,7 16:18,     done 12:5 13:3,4,5      83:23
  62:16,19 68:20         21 32:12 33:14,15      14:1 23:25 26:18
                         35:4 57:2 80:25                              duties 8:25 13:8
  70:10,24 71:18                                28:10,23 33:2 34:2,
                         98:18,21 99:2,4                               38:3
  73:6,10 74:4,23                               4,13,14,15 35:5
  76:1,10 78:18 80:4,    100:10 103:18          57:4,5 59:22 60:6,7   duty 107:17
  7 81:5,7 82:19,20      105:6,8 109:20         76:23 98:20
  83:9,12 84:5,18       domestic 110:21         102:12,14,15                       E
  87:7,8,9 89:5 90:15    111:1,7 113:25         109:10 110:5
  91:1 97:13,16,17                                                    each 23:7 78:20
                        don't 4:24 7:18        down 10:20 17:4
  98:9,12 99:20                                                        109:10
                         8:18 9:19 11:19,20,    19:4,9 22:13,15
  101:2,7,8 102:18
                         21,22 12:18,21,24      27:15 31:20 33:5      earlier 59:3 60:25
  105:10,23 106:7,17
                         16:16 17:4,15          39:23 42:7 52:9        77:19 86:19 100:10
  110:7
                         20:24 24:9 27:14       60:3,13,17 71:3,4      102:21




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 40 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙127
Weldon Wallace Bullock, 02/25/2021                               Index: early..favors
 early 9:5 34:16       enforcement 6:11       evidence 9:3,11,14,    experienced 69:22,
  73:16 77:20 98:17     7:7,9 13:13,14 14:1    16 10:8,10,11,12,      24
  100:19 103:25         27:2,4 60:2 65:19,     24,25 11:1,4,7,8,12
                                                                     explain 7:22 16:25
                        22 91:16,21,23         37:15 107:19
 ease 4:17                                                            26:9 42:1 48:19
                       engage 40:17           exact 52:5 66:6         58:18 60:9 63:17
 easily 105:3
                                               71:7 99:25             72:22 73:1,13
                       engagements
 education 6:2,5                                                      74:15 76:12 106:20
                        40:13                 exactly 49:10 52:4
  20:8
                                               56:8 63:14            explained 77:1
                       enough 14:12 40:4
 effect 58:16 70:22
                        44:21 104:4           EXAMINATION 4:5        explaining 108:15
  92:5 106:5
                       ensued 96:11,15        examined 4:3           extensive 20:15,17
 effective 45:18
                                                                      21:23,24 40:24
                       entail 19:25           example 28:10 65:4
 effects 46:24
                                                                     extensively 17:16
                       entailed 7:22          examples 39:17,18,
 egregious 44:21
                                               21                    extent 56:25 87:6
  82:3                 entity 85:13
                                                                      108:18
                                              except 57:11
 either 8:22 20:3      envelope 10:18,19,
  51:13 54:16 102:24    20                    excessive 70:2
                                                                                 F
                                               76:9 81:9 82:9
 else 11:10 27:23      escalation 44:10
  41:2 42:6 75:6                              excitedly 70:15        F­3 12:4 17:3
                       escape 92:5,7,11
  81:17
                        93:4                  exhibit 20:22,25       fact 33:1
 email 21:6,15                                 21:2 24:1 46:1,2,11
                       evaluates 47:3                                factor 77:3
                                               48:13,14 66:15,18,
 emails 21:7,8
                       evaluation 77:4         19 68:15 71:2,9       factual 52:16
 employ 78:7                                   84:2,3 86:5,6,13,14
                       even 10:25 11:3                               faded 63:13
 employed 48:20         27:24 33:10 34:4,      89:2,7,12 90:23,24
                                               92:15                 failure 107:16
  68:9,12               16 64:4 70:17
                        104:23                exhibits 21:4 46:4,    fair 19:6 51:17,20
 employees 15:3
                                               6,9                    52:7 94:13
                       eventually 17:9
 employment 19:16
                        42:6 104:24           exist 84:17            familiar 28:15
  21:3 24:6,8,13,22
                                                                      44:23,24 63:10
  35:10 37:4,20        ever 4:12 9:22 10:9,   existed 87:5            76:11,25 84:13,15,
  59:10                 12 11:13 28:3 68:7,
                                              exists 84:14,15,19      18 85:18 86:17
                        11 70:6 74:12 79:1
 employs 71:19                                                        89:17,19,20,21
                        83:24 100:6,8         exonerate 44:3
 encompass 99:7,9                                                    far 10:18 99:1
                       every 12:22 28:23      exonerated 61:9
                                                                      103:6 107:18
 end 65:23 91:21        66:3                   95:13,14 96:13,17
 ended 53:11 65:19                             97:6,13,15 108:21     fashion 9:20 22:14
                       everybody 4:16
  101:11 107:17                                                       34:14
                        25:22                 expected 40:6
 enforce 112:3,10,                                                   fatality 95:21
                       everything 43:21       experience 14:11
  12,16,17              51:12,14 107:22        66:1                  favors 110:13




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 41 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙128
Weldon Wallace Bullock, 02/25/2021                                Index: federal..Geis
 federal 85:13         fired 31:15 96:12,      25 47:13 48:14        frame 42:15
                         16 97:5 101:11        54:15 55:20 62:2,
 feel 35:19,21 41:15                                                 Franklin 23:17
                                               14 66:19 67:25
  59:14,15,17 78:15    first 6:21 17:13,14
                                               71:5,12 74:24 76:3,   free 5:2 78:15
                         29:4,11 35:22 36:6
 feeling 59:17,19                              14 78:16 79:16
                         50:7,8 53:10,15                             fresh 80:20,22 81:1
 fell 27:19                                    80:2,5 84:3 85:3,11
                         54:1,4,19 62:25                             friend 104:9
                                               86:14 88:11 89:7,
 felon 93:2              67:14 85:3 90:15
                                               18,23 90:14,24        from 6:22 8:2 10:5,
                         98:18,21 99:2
 felons 79:16                                  91:17,24 92:13          23 13:14,17 14:24
                         112:22
                                               93:8 96:1,8,22          20:3,4,5 21:19 23:6
 felony 79:14 92:13,   first­line 14:16        100:3,5,19 101:20       31:15 36:11,13,17
  18 93:6,10,13                                102:8,9,16 104:4,
                       first­time 44:20                                43:5,15,16 45:12
 felt 40:18 44:21                              17 106:3,4,5 107:7,     47:25 48:8,23,24
  82:1,2               fit 25:1 63:23          11,15 108:14,15         49:22 59:10 75:6
                       five 32:18 106:15       109:7 110:4,24          76:5 82:9 85:9,12
 few 22:8,9 67:19
                                               111:12 113:15           89:5 92:3,5,11 93:5
  103:6                five­minute 113:9
                                              force 39:12 40:11        94:10,14 96:25
 field 90:2,5,6        flare 104:18                                    100:13 101:22
                                               42:8 47:4 48:9
 fight 108:1           flares 107:2            63:22 64:1,2,24,25      102:25 103:1,9
                                               70:1,2 71:16 72:19      108:5 109:23
 fighting 108:5        flip 57:6                                       110:13 111:2
                                               73:5 75:11 76:9
 figure 38:25          follow 66:8,12          77:23 81:9 82:10        113:12
 filed 49:1,3,5,11      71:21,22,25 72:11,     91:10,15,24 92:4,     front 45:16 65:5
   104:11               14                     25 93:11 94:16,19       68:17 84:6,25
                                               95:10 96:13 97:21       112:14 113:1
 filled 17:2           follow­up 84:20
                                               99:8,9
                        113:15
 final 29:25 30:1                             form 9:20 12:4                   G
   85:6                following 53:12,13
                                               17:23 18:13 33:20,
                        72:3
 find 71:7 110:7                               21,22,25 34:14        gather 18:13 30:21
                       follows 4:4             38:21                  42:3 43:15,16,18
 fine 4:23 86:2
   109:21              foot 108:9             formal 29:6            gathered 27:6
                       for 4:17,21 5:5,14     formally 34:20          48:21 49:16
 fingerprints 37:16
                        6:14,25 7:10,11,14                           gathering 55:20
 finish 14:4 29:12                            format 33:13
                        11:11,22 12:8,9
   91:17 102:8          13:23 15:25 17:4,     forms 23:2 26:14       gave 79:17
 finished 7:12 43:21    24 18:22 19:1,16,      33:2,3 38:19          gears 11:16
   55:21                19 20:9 21:2,4
                                              formulating 32:22      Geis 20:24 21:6,7,
                        23:4,5,6 24:8 25:8,
 fire 96:12             11,13,18 26:25        found 91:3              16 22:6 36:14
                        27:25 28:8,10,17,                             37:23 46:1,3,8,12
 firearm 63:23 89:23                          four 101:9 106:15
                        20 29:1,10,20 31:1,                           47:24 61:18,20
 firearms 89:17                               fourth 67:16            63:1 66:14,15,25
                        15 36:9 37:13 40:1,
   91:14                                                              67:2,4 76:16,18,20
                        9,18 41:12 46:11,     fracture 69:4,8         86:5 89:1,3,5




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 42 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙129
Weldon Wallace Bullock, 02/25/2021                           Index: general..happened
  101:14                20:1,2 22:4 23:7       23 102:9 107:22        86:22 89:11 94:16,
                        24:10,24 25:8,15,      108:1 111:13           25 96:1,3,6,8 98:6
 general 24:10 68:6
                        18,21 32:2,5,6                                100:1,9,11,21
                                              gotten 20:7 26:19,
 generally 26:12        34:19 38:3,7,8                                103:12,22 104:6
                                               20 27:3 51:12
  57:12                 40:21 42:5 47:22                              105:24 106:22,24
                        50:1,4 51:22,25       grabbed 74:17           107:6,21,24 108:1
 generate 40:19
                        57:5 62:12 66:22      grabbing 65:1           109:9 111:11
 generated 38:10,24     68:14 71:3,5 72:7
  111:2                                       graduated 20:4         hadn't 14:1 93:7
                        75:13,21,24 76:1,4,
 gentleman 111:14       18 78:10 81:17        grazed 97:11           half 53:23
                        82:20 83:6 84:9                              Hampshire 23:12,
 gentlemen 32:4         85:1 91:7 92:14       Gregory 36:13
                                                                      13
 get 19:20 21:7         101:20 104:16,17      grievances 104:12
  25:14,23 26:22        107:20 113:10                                hand 33:8 65:2
                                              ground 59:1 60:3,       74:18
  27:7,13,14 28:5,21   God 46:6 106:6          13,18,21,24 68:3,
  30:2 33:11 39:24                                                   handcuffing 65:3
                       goes 25:16 79:19        24
  40:6 41:14 44:14,
                                              guess 107:16           handcuffs 53:15,17
  15 45:2 47:16,22     going 4:7 10:7 12:4
                                               108:19                 65:5
  49:22 53:16 59:17,    13:18 17:18 18:2,3
  25 62:6 70:5,12       19:12 20:22 22:8,9    guiding 65:6           handgun 37:14
  73:14 74:8,10         23:6,24 27:6 29:23
                                              gun 10:22 11:6         handle 105:5,7
  102:11 107:18         31:25 33:4,5 40:17
  108:4,22 109:4                               37:14 41:1,2,5        handled 104:22
                        41:15 47:10,22
                                               64:7,10,19 87:18,
 get all 29:24          50:2 56:8 66:12,23                           handler 78:20,21
                                               22,24 88:2,6,10,15
                        79:18 90:5 96:24                              80:17,22 81:3,5
 gets 97:20                                    89:4
                        98:20 99:17,19                                82:2 83:7
 getting 26:21 42:24    102:8,11 105:23
                                                       H             handler's 78:21
  52:2                  106:4,9,10 109:12,
                        13                                           handlers 78:7,23
 gist 62:15                                   had 7:11 8:17 10:12     81:13
                       gone 13:19 24:25
 give 22:8,9 24:14                             11:2 15:17,23,24
                        35:15 104:21                                 handout 90:12
  32:17 71:6                                   16:2 17:3,16 19:7
                        111:11                                        91:11
                                               20:7,9 24:10 25:8
 given 7:24 83:16
                       good 4:7 36:24          26:3,24 27:3,15,21,   hands 63:20 64:11,
 gives 91:13                                   22 31:14,16 32:20      22,24 65:1,2,4,6,8,
                       Goolsby 49:20
                                               33:12 34:6,14,20       10 74:20,23
 giving 57:17           54:6,24 55:4,16,19
                                               35:24 36:2 42:19,
                        56:3 58:12 77:16                             haphazardly 33:3
 glad 97:18                                    20 43:21 44:7,8,19
                        93:18,21
                                               45:24 46:16 48:2      happen 11:14
 glass 108:3,10
                       got 11:6,11 17:7,9      51:1,3,8,12 52:10      105:24
 glasses 69:1           33:6 34:18 39:9,10,    56:17 64:23 70:6,     happened 8:7 26:9
 go 5:16,21,23 9:22     11,12,13 53:6          17,21,22 73:6,23       39:1 41:21 43:18
  10:2 12:3 13:21       56:10 62:6,7,8,9,12    74:2,3,7,11 75:3,4     52:11 66:3 87:6
  18:3,4,5 19:3,4,9     63:20 64:23 80:24      77:12 79:5,16,21       108:2
                        81:2 86:24 96:11,      80:1,21 81:2 85:23




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 43 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙130
Weldon Wallace Bullock, 02/25/2021                                   Index: happens..his
 happens 25:4,23         23 69:10,17,19,22,     92:3,6,9,24 94:10       20:4 97:3 107:9
                         23,25 70:2,9,23        95:5,13 96:16,17,
 hard 63:20                                                            higher 13:10 20:7
                         71:22 72:18,23         24 97:1,2,11
 harmful 70:18,22        73:5 74:6,12 75:12,    100:24 101:2,3         Hight 113:17,24
 has 13:3,4,5 14:10,     13 76:1,23 78:3        102:25 103:1,3,19      highway 106:23
  11,14 25:22 29:22,     79:16 80:9 81:8,15,    107:11,12,15 108:6
                         21 82:4,11,19 83:5,    111:13,15 112:16       Hillsborough
  25 48:12 63:13
                         24 84:5 88:7,9,13,                             23:12,13
  65:19 66:3,14                                he'll 24:24 57:5,6
  67:20 68:25 70:6,      21,23,25 89:5,11                              him 17:5,8 22:13
                         90:10 91:3 92:25      he's 4:10 20:3           24:22 25:15 27:7
  21 75:22 79:1,8,9
                         98:2,4,9,14 99:22      25:16,25 31:24          29:10,24 30:7,8,14,
  80:15,17 81:9,10,
                         100:12,18 102:1,       35:11 47:21 57:20       23 31:5,9,17,21,25
  25 82:2 83:17 84:1
                         18,21 103:23,25        79:20 103:4,5           35:12,13,17 53:5,
  89:12 93:8 98:19
  100:9,11 105:12,17     104:11,15,16,19,      head 45:23 66:2          16,19 56:21,22,23
  106:5 112:5,6,9,12     21,22,25 105:1,10,     73:7,18                 57:1,4,7,16,17 63:1
                         16,21 106:7,10                                 73:7,15 92:12,22
 hasn't 82:1,5 93:13     108:17 110:7,18       hear 82:16 102:24
                                                                        93:5,21,22 95:5
 have 4:9,12,15 5:1,     111:2,3 112:2,7,15,   heard 75:5 101:16        99:1 102:22,24
  12 7:17 12:2,25        16 113:3,14            106:8                   103:2 104:9 107:11
  13:1,2,6,7,18 14:9,   haven't 45:1 69:25                              108:5,8,10
                                               heightened 79:12
  21 15:2,5,7,8,9,11,    75:5                                          himself 92:2
  12,15 16:1 17:12                             hell 50:8
                        having 4:3 12:4,5                               111:15
  19:9,11 20:1,2,8,9,                          help 13:11 100:6,8,
  13 21:13 24:5,12,      42:5 55:13,14 70:8,                           hindsight 76:11,16
                         12 97:16 98:20         9,13,17 103:20
  23,25 25:1,7,9,10,                                                    77:8,9
  19 26:3,5,6,18,19,    he 10:17,18 11:23      helped 101:10
                                                                       hire 12:15 13:20,24
  24 27:3,9 28:6,7,      12:24,25 13:1,2       helpful 46:3,8           16:10,13 17:8
  14,16,19 30:1          14:18 17:2,3,4,9                               25:19,20 29:1,3,4,
  32:10,12,13,14,15,                           helping 100:1,11
                         19:7 20:10 24:11,                              8,10,14,16,20 31:5,
  22 33:23 34:3,10       23,24 25:7,16,17,     her 36:21 53:5,9,        6,17,25 32:15,16
  35:15,17 36:24         18 26:3 27:1,21,22     15,17 58:20 59:2,       36:19,20,24
  38:22 39:8,19,25       28:12 29:25 30:5,      23,24,25 60:17,23
  40:2,5 41:13,18        18 31:14,16,24         69:4 87:6 95:3,5       hired 13:19 17:9
  42:15,17,22 43:1,2     33:8,10 35:8,22,24     110:1                   25:17 27:7 30:6,7,
  44:25 45:16,24         36:2,4,5,7,9,19                                9,11,14,19,23 31:9
                                               here 4:10 7:8 18:18      32:11 33:6,8,9,11
  46:16 47:7 49:14,      50:8,22 51:21 52:9,
                                                26:14 28:12 33:13       35:7
  15,23 51:5 52:1,14,    10,25 53:2,3,4,6,7,
                                                34:18 36:23 71:6
  16,18,20,21 54:5,9     10,12,13,15,16,17,                            hiring 11:17,20
                                                75:15 76:18 84:22
  57:8 59:22,23,24,      19,20 56:14 57:2,                              12:1 16:13 17:1
                                                89:9 91:18 102:11
  25 60:2,6,7,11         18,20,23,24 58:20,                             31:2 33:23 37:3
                                                109:14
  61:1,6,8,9,10,13,22    25 59:1,23,24,25
  62:22 63:4,12,22                             Hey 41:20 61:25         his 17:6,11,13,14,
                         60:6,7,17 61:24
  64:5,8,12,24 65:17,                           62:12 82:17             17,18,22 19:17
                         62:3,5,6,7,9,25
  20 67:20,22 68:7,                                                     20:1,2,13 24:4,5,7,
                         75:19,21 86:23        high 5:16,17,20
  11,16,17,18,19,22,                                                    8,12,13,22 25:8,16
                         87:11,15 90:17




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 44 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙131
Weldon Wallace Bullock, 02/25/2021                                 Index: histories..in
  26:3,4,6,8,25 27:3,    106:14 110:9           idea 82:11,12          imposed 92:12
  16 35:10 49:15         112:2,5                  105:16                93:5,9
  52:10 53:11 59:24
                        however 13:24           identification 21:4    in 4:17 5:11,12,15,
  68:25 80:22 90:18
                         15:19 32:5               46:11 48:14 66:19      18,25 6:4,16,22,25
  92:8 100:23 108:9
                                                  84:3 86:14 89:7        7:8 8:6,7,8,13,14,
  110:1 111:13,15,      Huh 76:19 88:4
                                                  90:24                  18,21 9:3,5,9,15,
  16,17                 humerus 69:4                                     17,20,23 10:2,3,9,
                                                identified 48:12
 histories 20:10        hunt 79:16                                       12,15,19,23,24
                                                  61:15
                                                                         11:11,14 12:3,4,9
 history 24:10,13,14    hurt 40:25              identify 18:11 22:5      13:13 14:2,8,18,19,
 hit 73:7               hurting 109:12            23:1 45:10 80:8        21 15:11,17,20,25
 hold 36:4 60:12                                if 12:24 14:21 17:15     20:10 21:19 22:13
                        hyperventilate                                   23:2 24:10,22,23
  71:5 102:15            70:13                    21:14 22:12 24:19
                                                  25:16 26:9 30:13,      25:6,10,16,25 26:9,
 holding 65:7                                                            13,14,20 27:5,19
                                                  17,18 32:19 33:24
 home 100:25                      I               37:21,22 38:23         28:22 29:24 31:18
  107:8,9                                         39:12,22 40:4,18       32:2,5,6,9,10,17,
                        I'D 32:22 76:10           41:23 44:7,21 45:5     24,25 33:4,7,10
 homicide 10:5 38:6                                                      34:14,15,21,25
                        I'LL 19:19 57:5           46:12 47:11 52:22,
 honest 46:6                                      23 60:15 63:25         35:1,16 36:4,5,7,21
                          78:10 84:22
                                                  64:4,10,19 66:21,      37:4,6,8,9,16,19
 horns 35:4             I'M 4:7 7:10 8:22,23      25 68:2 69:16          38:18 39:2,4,23
 hospital 48:24 87:7      10:7 11:20 13:13        70:17,21 81:5          40:4,12,25 43:1,9
                          17:18 22:8,9 23:24      82:12,16 85:19,21      44:8 45:1,14,16
 hour 53:23
                          26:20 30:2,25           87:7,9,11 91:16        46:22,24 47:14,25
 hours 102:16             31:25 32:2 33:3                                49:22,24 50:22
                                                  93:15 97:19,20
                          36:1 37:13 47:10,                              51:14 52:9 54:17,
 house 53:8,9                                     99:23 105:17,22
  100:25 110:25           22 49:24 50:2           108:9,17 109:15        18,19,20,21,22
                          52:19,21 57:4,6,12      110:24,25 111:4        55:1,2,3,5,6,18
 how 6:20 7:10,18         59:18 62:4 66:5,12,                            57:5 59:21 60:1
                                                  112:4,14,18,22,24
  8:14 9:17 24:15         23 67:5 70:13 71:4                             62:10 63:23 64:16,
                                                  113:1,10
  27:19,21 28:1 29:9      72:2 80:6 84:14,17                             17 65:20,24 66:2,6
  32:9,22 33:12           85:18 86:9,11 88:3,   illustrates 50:5         67:18,19 68:8,17,
  35:19,24 36:2           5,20 89:19 97:18                               19 69:3,4,10 70:10
                                                illustrations 50:10,
  39:20 40:24 42:9,       100:7,15 102:11,                               71:19 72:19 73:7,
                                                  15
  14,16,23 43:2           12,14,19 105:4,23                              15,18 75:1 76:5,8,
  49:12 51:25 52:7        106:4,9 109:12,13     imagine 52:14,15         13,22 77:9,19,20,
  53:21 58:18,24          110:12 111:20          87:4                    21 79:5,8,12,16,18,
  60:21,25 61:7                                 immediately 24:25        19,23 80:2,14,21,
  62:22,25 63:2         I'VE 10:1 32:12
                          33:15 37:5 56:22       112:19                  22 81:1,8,25 82:2,
  72:22,23 76:2,4                                                        10 83:6,13,16,17,
  77:1 80:4,7 82:9,20     57:16 63:1 74:2,7,    imminent 92:4,9
                          16,17,20 98:6,16                               19,20,21 84:5,25
  94:16,18 97:10,12,                            impair 5:3               85:12 87:10,12,14
  14 99:24 102:7          105:20,22,24 106:8
                          108:13                                         91:13,15,23,25
  104:25 105:14                                 impede 40:5




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 45 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                      ∙132
Weldon Wallace Bullock, 02/25/2021                                      Index: in­house..is
  93:9,16 94:13,14,      individuals 73:25      internal 97:19 98:2,       50:25 51:3 57:1
  16 95:7,25 96:1,11                              21 99:6,7,18             61:1 76:8 81:12
                         ineffective 69:1
  97:11,16,21 98:5,                                                        98:15,19 99:5,6
                                                interstate 106:22
  16,17 99:18,23,24      information 18:13                                 100:2,4,10 103:8,
  100:9,20,23              23:4 26:21 27:16     interview 12:8,9,12        18
  101:13,22 103:1,2,       28:5,7,22 29:24        26:3 27:17,21
                                                                          investigative 9:6
  5,10,12,14,23            30:22 34:17,22         28:14,19 29:13
                                                                            10:23
  104:2,18 106:18          37:16 38:24 42:3,      43:14
  107:25 108:2             25 48:8,22,23                                  investigator 6:22
                                                interviewed 17:5
  110:10,21 111:1,6,                                                        8:16,17 9:19 25:21
                         informed 92:21           30:17 32:4 93:18,
  7 112:9,14,22,25                                                          58:13 101:5,18
                                                  20,23
  113:1,4,6,12,19        infraction 110:17                                  103:11
                                                interviews 27:21
 in­house 12:2,5         initially 6:18 56:15                             investigator's
                                                  28:4 48:25
   17:3 18:13              73:16 94:11                                      25:20
                                                intimately 84:14,18
 in­laws 100:24          injured 59:11                                    investigators 9:13
                                                  89:20
                           67:18,21 73:20                                   15:4,22 100:21
 in­laws' 100:25           79:2 82:5 87:3       into 10:25 11:1,3,7,
                                                                          involved 9:21
 in­person 54:13           95:19 97:8             8,12 76:10 77:3
                                                                            38:18 44:8 70:10
                                                  79:6 90:6 96:23
 incident 10:22 11:5     injuries 87:6                                      72:19 97:16,20
                                                  97:1 100:25 104:21
   38:8,9,12,13,16,20    injury 69:16 92:10                                 103:12 110:21
                                                  111:13
   39:4,8,9,10,11,12,                                                       111:1,7
   13,19 40:1,10         inside 108:5           introduce 4:9 21:10
                                                                          involvement 40:12
   41:10 42:4 44:8,19,   instance 14:19,21      intrusive 65:10,14
   20 47:14 48:16,22       36:7 95:24                                     is 4:21,23 8:4 9:25
   49:7,8 50:23 51:7                            investigate 43:10           12:13,16 13:23
   52:2 54:2,9 55:13     instances 39:4,7         81:3 105:18               14:15,16,18 15:1,5
   57:13 63:7,9 67:24      74:1,15 75:1 81:8                                17:19 18:15 19:6
                                                investigated 47:14
   68:7 77:21,25 79:1,     94:24 106:17                                     22:23 23:14 25:4,
                                                  59:4 95:10
   23 82:1 86:4 95:6,      110:21 111:6,9                                   11 26:22 27:5,8
   7,25 103:12 109:11      112:9,11,13          investigation 8:18          28:18 29:21 30:21
   111:2,3,10 112:22                              15:20 25:22 32:24         32:1 33:13 34:2,17
                         instruction 46:22
   113:16                                         38:20 40:19,20            35:15 36:21 38:9
                         instructor 88:6          41:9,24,25 42:2           39:5 40:3 42:2
 incidents 73:2            91:4,12                48:8,20 52:12             44:2,18 45:13,21
   74:6,9 79:4 80:12,                             53:10 55:12 56:6,
                         interact 35:13                                     46:1,2 48:6 49:1
   14 86:19 108:25                                21 61:14 72:20,24         50:14,21 51:16,18
                         interacting 35:16        75:2 76:9 77:9
 include 46:22                                                              54:23 56:14 57:8,
                         interaction 102:22       92:15 97:17 98:22         21,22 58:11,14,16
 increases 109:22                                 99:18 101:2,10            59:11 62:25 64:7
   110:1                 interchangeably          103:15                    65:10,11,14 66:15
                           90:7
 indicates 92:8                                 investigations 7:1          67:7,12,14,15,16
                         interference 90:3        8:8,9,10,11,20 9:4,       68:15 69:13,17
 individual 73:7,18,
   20,22 100:4 111:25    intern 6:13              5,7 14:20 15:5            70:12 71:1,9 73:13
                                                  37:15 40:13 42:10         75:15 76:10,17,22




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 46 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                    ∙133
Weldon Wallace Bullock, 02/25/2021                                     Index: isn't..know
  77:23 78:20 79:12       12,15,17 61:18,19     jail 108:14             kicking 108:6,10
  80:21 83:5 84:20        62:6,7,8,9,10,15,
                                                Jersey 5:15 6:12        killed 31:24 95:23
  89:14,22,24 90:2,       20,25 63:14,15,16,
                                                                         112:20
  11,21 91:2,10,12,       25 64:5,7,11 65:21    job 8:25 13:20 40:3
  23 92:1,6 93:7,10       66:5,14 67:11,17        105:6,8               Kimberly 36:13
  94:10,21 95:7           68:16,18,19,21,25     jobs 14:12              kind 13:22 14:12,25
  96:15 97:22 98:11       69:3,8,14,16 70:13                             25:10 35:21 38:25
  101:19,20 105:3,12      71:1 72:6 73:17,23    judge 85:8
                                                                         41:14 47:11 55:12
  106:2 108:17,24         75:6,15 76:12,13      jump 96:25               60:12 63:17 80:18
  109:1,2,5,9,10,12,      77:1,10 81:10,11,                              82:20 87:21 107:5
  22,25 110:5,15,16,      23,24,25 82:3,5,13,   just 4:8 13:11,13
  17,20,23,25 111:1,      16,17 83:3 84:14,       15:3 17:2,24 18:2     knew 41:16
  18 112:6 113:15         15,16,17,18,21          21:10 22:13 23:5,9
                                                                        know 4:15 7:18
                          85:18 86:25 87:5        24:19 27:14,22,23
 isn't 50:14 67:17                                                       8:12,18 9:20 11:19,
                          89:2,19,20,21 91:4,     28:8,22 29:22 30:2
   94:6                                                                  22 12:11,21,24
                          5,16,20 92:1 97:12,     32:17,23 35:3
                                                                         13:1,14,22,23,24
 issuance 46:20           14 98:3,5,7 99:22,      38:22 39:17 41:18,
                                                                         17:4,15 18:2 21:15
                          24 100:1,24 101:3,      20 44:18 47:11,22
 issue 68:1                                                              22:10,13 24:24
                          8 102:4,6,7,19          49:16 52:22 55:6,
                                                                         25:18,25 26:13
 issues 47:7              103:3,6,23,24,25        12 57:2 59:15,17
                                                                         27:25 28:19,22
                          104:1,2,4,8,17          63:17 64:4,10 65:7
 it 6:5 7:16,17,18                                                       30:4,5 32:2 34:15,
                          106:2 107:16,18         66:13,21 68:5 72:6
   9:15,21 10:21,24,                                                     24,25 35:14,15
                          108:9,20 109:7,11       78:15 80:11,16
   25 11:1,3,7,8,11                                                      37:2,21,22 38:3,23
                          110:14,15,18,20,24      84:8 87:5 92:24
   12:4 13:4,5,24                                                        39:20,21 40:1,3,24
                          112:21,23 113:17,       99:25 101:19 102:1
   15:13 16:21 17:1,3,                                                   41:15,20,21 42:16,
                          24                      103:3 104:15,24
   15,16,22,24 18:16,                                                    19 43:7,11,21
                                                  105:2 107:13
   20,22 19:6,11,19      it's 13:9 15:2,3                                44:11 46:5,9 49:6,
                                                  109:14,19,20
   20:15,17,18 21:22,      18:12 22:8 26:23                              10,23 52:4,5,10,16,
                                                  110:15 113:9,15
   24 22:4,10,17 27:8,     28:22 32:19 38:10,                            17,21,23 53:1,2,25
   11,14,15,23,25          21 39:22 45:21       justice 6:1              54:8,9,19 56:5,8,22
   28:8,23 29:4,6          48:7 50:22 51:16,    justification 93:10      57:2,4,5,16,21,24,
   30:13 31:23 32:6,       20 57:2 63:25 64:4                            25 60:15 61:6,11,
   21 33:2 34:15,19,                            justified 91:23          20,24,25 62:4,5,7,
                           66:25 73:17 75:18,
   21,25 35:4,5,21,22      23 78:21 82:18       Justin 58:13             13 63:2,14 66:4,5
   36:6,22 37:5 38:4,      89:5 91:18 100:19                             67:9 68:2 70:8,10,
   14,17,23 40:7,18        102:8,18 104:14                               19,20,21,22 72:16
                                                         K
   41:16,23 42:4,5,6,      106:3 110:10 111:4                            74:9 75:15,22 76:1,
   11 44:3,4,20,21,25                                                    14 78:11 79:23
   45:1,5,16 46:3,8      items 11:8             keep 18:2,3 19:12        80:9,20,21 82:12,
   47:11 49:9,10 50:1,                           65:20 66:2 83:12
                         its 46:22                                       21 83:2,3,5,7,9,16,
   4,7,9 51:6,12,13                             kept 61:8                20 84:14,15,17,18
   53:1,3,10,23 54:5,                                                    86:6 87:5,6,7,8,9,
                                     J          kick 67:11
   11,13 55:12,21                                                        11 89:22 94:18
   56:22,23 57:2,6,9,                           kicked 108:3             96:4,21 97:14
                         J.J. 61:25
   17,22 58:11 59:9,                                                     98:10,16 99:22,23,




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 47 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙134
Weldon Wallace Bullock, 02/25/2021                                Index: knowing..ma'am
  24 100:9 102:15       least 7:16 94:23        life 37:19              97:12,14 99:24
  103:5,13,24,25                                                        102:7
                        leave 47:11 57:8        like 4:21 7:25 10:21
  104:18,23 105:13,
                                                  11:13 13:23 14:7     longer 7:18 42:20
  19,20 106:2,4,9       leaving 18:23 19:1
                                                  15:3 16:24 17:2,22     44:5 58:15 73:15,
  108:9,19,20 109:3,      107:20
                                                  22:10 23:6 24:14       17 76:2 102:7
  10 110:9,23 112:4     left 32:21 69:4 76:7      25:7,20 26:25          111:16
  113:10
                        leg 60:7                  27:23 28:17 33:24
                                                                       look 15:1 17:21
 knowing 32:14                                    35:5 37:13,18
                        legal 75:14 108:20                               22:10 38:4 39:3
                                                  39:22 43:3 44:6,7,
 knowledge 55:13                                                         40:15 45:5,14
                        length 62:16              21 45:12 50:7 54:9
  70:23 78:16 80:10                                                      65:20
                                                  59:10 61:10 63:21
  104:23 105:10         less 6:15 42:21           66:5 76:10 79:13     looked 17:12,19
 known 80:12              65:10,14,15 93:8        81:19 85:3 87:21       21:8 45:1 104:21
                        let 18:2 21:15 22:13      93:9 96:23 97:21       107:12
 knows 57:2
                          41:15 48:11 53:16       100:21 101:12        looking 65:18 71:4
                          56:21,22 57:1,4         105:3,12 107:8,16      76:22 95:25
          L                                       108:5 109:11
                          72:9 78:9 101:19
                                                  113:14               looks 17:22 66:5
 laboratory 85:15       let's 11:16 19:3,9                               97:21
                          21:1 22:4 26:2        likelihood 109:23
 lady 36:12,17 59:1       28:11 50:1 51:22,       110:1                loose 50:8
   80:24 86:24,25         24 58:7,9 59:7,9      line 15:7 27:19        lose 10:10,11
   95:1                   68:5,14 69:5 71:3,8     45:12 103:1          loss 70:13
 lake 96:23               73:9 84:9 86:3,13
                          87:17,18 91:6,7,15    listed 50:6,19         lost 10:12 63:12
 last 18:6 19:14
                          92:14 93:14,15        listened 48:24           65:25
   23:22 29:12,23
                          101:20                  52:11
   42:15 53:21 68:21                                                   lot 32:14,15,18
   96:14,19 107:11      lethal 65:10            little 6:25 7:21         39:14 42:21 104:14
                                                  11:16 12:10 19:4       106:9,10
 later 62:7             letter 33:18
                                                  24:15 37:2 42:20,    Louisburg 18:25
 lateral 14:25          letterhead 33:18          22 52:22 66:3 69:5
                                                  75:22 76:10 98:12    lower 13:17
 Latwanya 48:10         letting 57:16
                                                  104:14 107:5         lowering 95:4
 law 7:7,9 13:13,14     level 13:17 14:3
   14:1 27:2,3 60:2       15:15 41:23 81:24     live 28:21 62:7        lowest 14:3
   65:19,22 91:16,20,                           lived 20:4,10 24:11
                        license 27:1                                   lunch 67:1 76:3
   23 112:3,10,12,16,                             100:24                 107:20
   17                   lieutenant 8:21,24
                          9:1 12:20,21,23,25    locked 107:12
 Lawrence 61:19           13:2,15,16 15:20                                      M
                                                long 6:20 7:10,18
 lawyer 10:20             49:20 54:6 55:16,       8:14 9:17 14:12
                          18 58:12 83:17          22:10 35:24 36:2     ma'am 4:14 11:15
 leadership 67:21
                                                                        18:21 19:8,24
                        lieutenants 13:9,10       42:9,14,16,23 43:2
 learned 66:4                                                           22:22,25 31:11
                          15:16,18                45:1 53:21 76:4
                                                                        46:18 48:4 65:17




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 48 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙135
Weldon Wallace Bullock, 02/25/2021                                  Index: mace..more
  74:16 75:9 80:9       62:22,25 63:2         73:2,4 74:1,8,24      methods 67:18
  82:7 83:1 84:7        72:22,23 82:9         77:1,7 78:9 79:4
                                                                    Michael 4:10 18:17
  85:18,21 86:18        94:16,19 104:25       81:4,10,11 82:3,17
                                                                     20:21 21:25 45:2
  87:2,15,23 88:1,8     105:14 106:14         84:23 86:19 88:16,
                                                                     47:16 66:22 71:4
  89:13,16,19,21                              22 89:25 91:18
                       March 5:9                                     78:3 84:1 86:9
  90:13,22 91:2,12                            96:18 101:6,7,19
                                                                     87:17 90:16 91:8
  93:1,4,20 94:7,18    mark 20:22 21:1,11     102:21 103:1,10,
  95:11,18 97:7         46:4,6,8 86:13        19,22 104:17 105:2    might 7:17 12:25
  100:5 101:25          89:2,3                106:4,5,6,8,20         13:1,2 16:16 20:8,9
  102:5,25 104:6,13                           107:24 108:11          24:12,14,24 25:1,7
                       marked 20:24 21:4
  105:9,19 106:13,18                          109:13 111:9           28:7,14,19 38:5
                        46:1,11 48:13,14
  109:10 111:23                                                      52:16,21 54:5
                        66:19 68:14 84:3     mean 8:23 9:12
  112:11,21 113:6,7,                                                 76:13 89:9 102:15
                        86:14 89:7,12         13:16 32:21 37:11
  21,23                                                              103:23,24
                        90:24 92:14           38:14,15 43:8 47:4,
 mace 47:6 59:24                              5 50:23 54:21 74:4,   mind 9:8 24:17
                       marking 66:17
  63:21 68:25 69:18,                          6 81:25 82:15          36:21 46:19 67:22
  19,23 108:8          Martin 23:11           86:25 88:15,16,17      68:20 70:11 77:9
                       master's 6:4           99:4,6 101:7           81:1 94:22 96:14
 made 11:3,7 17:8
                                              103:24 104:1 106:1     111:19,21
  29:2,6,13 62:14      matter 33:1            110:18                minimum 7:17
  63:18 77:16 82:5
  101:1 103:19 111:6   may 12:3 13:18,21,    means 38:17 92:7,8      27:22 28:2,9,11,20
                        25 14:9,13,20,24,                            101:9
 major 5:25             25 15:7,8,9,12       measure 65:15
                        24:12,18 25:4                               minute 47:19 86:12
 majority 61:4                               medications 5:2
                        26:19 41:16,18,19                            107:11
 make 11:8 12:14        42:5 49:14 79:16     meet 62:14
                                                                    minutes 21:8 107:7
  16:10,13 17:19        98:7                 meeting 43:11
  35:19,21 41:16                                                    misdemeanor
                       maybe 12:10,20         54:13
  43:19,22,23 51:15                                                  79:14
  53:9,11 54:11 56:7    27:24 30:15 76:23    member 109:3,4
                                                                    misplace 10:10,11
  60:21 101:19          101:9
                                             memory 42:17,23
  108:23 111:22                                                     misplaced 10:12
                       Mcgurl 4:10            43:2 44:25 61:6
 makes 69:16                                  63:13 65:20 80:21,    mobile 107:8,9
                       me 4:21 5:10,19 6:8
                        13:7,11 17:4 18:23    22 93:15,16 94:2,6,   moment 45:5 84:8
 making 32:23
                        21:15 29:9 31:12      12 104:18 106:19
 mandate 75:12                                                      money 10:18
                        32:3,17 34:16,17     mental 7:25
 maneuver 53:18,19      35:21 37:10,18                              months 7:17
                                             mentioned 7:19
  69:3,7,9,13           40:12,18 41:1,3                             more 14:10 16:24
                                              40:10,11 49:17
                        43:4 44:19 48:19                             19:4 23:24 24:20
 manner 62:10                                 97:18 113:25
                        52:2,9 53:20 54:9,                           28:15 35:16 37:2
 Manual 45:9            12,21,22 55:11,12    mercy 26:20             39:14 57:13 68:5
                        56:4 58:18 60:4,9                            84:10 93:7 101:5,7,
 many 12:10 27:21                            Merrimack 23:11
                        61:25 62:25 63:16                            18 103:11
  28:1 31:15 32:6,9,
                        71:7,21 72:6,9,22    met 63:1 79:6
  22 60:25 61:2,7




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 49 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙136
Weldon Wallace Bullock, 02/25/2021                                  Index: morning..not
 morning 4:7 77:19,      71:3,10 76:6,19,21   named 36:12              59:19 62:20 64:6
  20                     78:3,5 84:4,9,12                              69:15 71:21 72:2
                                              names 13:3
                         86:3,8,16 87:17,20                            73:15,17,21,23
 mornings 39:2
                         89:1,4,8 90:9,16,    naming 66:5              76:3 77:5,6,10
 most 64:16 98:4         20,23,25 91:8,9                               81:10,14,16 82:11,
                                              nature 16:11
  100:3,5,19 103:9       92:16,21 94:11                                12 83:1,25 85:21
                                               104:12
 move 22:11 40:7         101:15,17,23                                  86:9 87:23,24 88:1,
                         113:8,13             NCGS 4:2                 3,5,8,25 93:1,20
 moving 28:25 69:2                                                     94:3,7 95:21,23
                        much 76:2 102:7,      NCIC 26:16
 Mr 4:7,18,19,23,24                                                    96:5 102:5,20,25
                         22,24 112:2,5        necessarily 27:11
  16:25 17:1 18:6,15                                                   103:23 104:13
                        multiple 74:6          40:23 64:20 76:24       105:16,19 108:24
  19:6,22 20:7,24
                                               82:14,15 92:2           109:1,2,10,17
  21:2,6,7,16,21,22     multiple­officer
  22:6,12 24:3,20        67:15                necessary 27:10          111:16 112:10,12,
  26:9,13,24 27:18,                            40:18                   21,24
                        murder 39:8 96:1,3,
  20 28:1,25 29:16,                           need 17:25 21:14        nodded 23:23
                         7,8 112:22,23
  20 30:10,18 31:1,7                           22:6 26:21 28:7         45:23
  32:4 35:6,8 36:10,    murdered 112:14        46:13 89:9 109:14
  11,14 37:4,18,20,      113:1                                        nominal 103:3
  23 45:14 46:1,3,8,                          needed 44:5 58:15       None 94:4,5
                        must 85:7,14           109:20 111:16
  12 47:14,24 48:2
                         109:3,9                                      nonsupervisory
  49:15,19 50:6,18,                           neighboring 96:2
                        my 4:9 6:4,21 7:13                             15:3
  21 51:1,3,6,9,19,24
  54:1,20,22,24 55:5,    9:5,6 21:8 33:13     never 10:11,24,25       nonsuspect 80:18
  9,18 56:11,14          35:3,11,23 36:9,21    11:3,6,7,8 69:22
                                               81:25 83:25 93:20,     nonsuspects 80:16
  59:22 60:16,20,23      38:2 41:19 44:18
  61:18,20 63:1          48:7,8 52:9 54:18     23 105:22,24           nonviolent 93:10
  66:14,15,25 67:2,4     55:2,5,6,18 56:6     new 5:15 6:12           north 5:11,12,18,24
  76:7,16,18,20 77:4,    57:3 63:13 65:19      13:24 23:12,13          6:7 20:8,11 23:11,
  8 86:5 87:18,21        66:2 73:16,23
                                              Newark 6:12              16,17,18,19,20,21
  89:1,3,4,5,11 90:10    74:20 77:9,10
                                                                       106:22
  92:18,21 101:14,24     80:21,22 81:1        next 8:7 14:15 19:3
  102:20 109:15          84:20 88:13 94:12     24:22 26:9 41:22       not 4:7 7:10 8:22,
  113:14                 98:16,17,25 100:10    49:12 53:13 68:20,      23 12:15 13:13,19
                         103:1,4 104:18,23,    21                      14:14 15:2,12 16:1,
 Ms 4:6 18:17,19                                                       16 21:22,23 24:24
                         24 106:6,18 107:3,
  19:3,5,12,13 20:21                          night 38:6 53:13         25:1 26:19 27:11,
                         10,17 109:12 110:5
  21:1,5,12,18,20,25                                                   22 28:1,7 29:14,17,
                         113:15               no 4:17,20 7:16
  22:2,4,7 36:25                                                       18,23 30:8,23,24
                                               10:1,11 20:19 26:6
  37:24 45:2,4 46:2,    myself 4:9 12:20
                                               27:11 28:22,23          31:3,5,6,17 32:11,
  5,10,15 47:16,18,                                                    14 33:6,20,21 35:6,
                                               30:8 31:3 32:8,13,
  21 48:1,11,15,23               N                                     11,20 36:7 38:5
                                               22 33:21 35:3,11
  49:1,3,21 55:15                                                      39:22 40:3,23
                                               40:23 42:11 43:13
  56:15 60:20,23        name 5:5,19 36:7                               42:25 51:16,18,20
                                               44:5,18 45:13 50:9
  66:17,20,22 67:3,6     39:15 45:7                                    53:10 54:18,19
                                               54:3,17 56:4 58:14




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 50 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙137
Weldon Wallace Bullock, 02/25/2021                                      Index: note..oh
  58:5 60:3,16 61:8     Objection 37:23         16 55:9,12,13 56:6,    25:11 26:15 32:21
  62:4 64:20,21                                 8,25 57:3 58:11        41:19 45:9 47:7
                        obligations 9:9
  69:14,23 70:13                                59:7 60:4,12 61:4,7    52:9 53:7 54:18,20,
  71:4,12,25 72:2       obtained 48:22,23       62:7,15,16 63:13,      21,22 55:2,6,18
  77:6,11 81:7,10,15     85:6,12                17,23 65:4,5,15,25     58:14 66:8,11
  82:14,15 84:14,17     obtaining 24:3          66:14 67:18 68:17      71:25 72:10 75:8,
  85:18,21 86:9 87:8     85:14                  69:4,21,23 70:8,10,    10 78:6 85:10,12
  88:1,3,5 89:20 90:3                           11,13,14,23 71:11,     87:14 88:17,19,23,
  93:10 96:7 100:14,    OC 46:21,24             16 72:19,23 73:5,      25 103:2,3,4
  16 107:10 111:20      occasion 100:18         23 74:8,10,11,19,      105:15,22,25 106:1
  112:6                                         25 75:2,11 76:4,9,
                        occasions 74:2                                office's 34:3
                                                11,13,14 77:4,7,20,
 note 101:19             98:5 108:13            23,24 78:12,15        officer 6:9 13:25
 noted 10:17,18         occurred 49:12          79:5 80:1,10,12,13,    17:14 27:2 28:11,
  51:16,18               52:8,25 73:3 75:7      18 81:1,9,12,24        15 41:14 42:5,7
                         86:21 106:24           82:18,20,25 83:7,9,    43:16,17 44:7
 notes 52:13,15,18,
                                                13,18,19,22 84:6,      58:13 64:19 67:25
  20                    of 4:17 5:2,14,19
                                                21,25 85:7,8,25        68:8,12 75:13,17
 nothing 13:14           6:12 7:5,10,13,17                             81:1,22 83:5,18
                                                86:19,22 87:5,6,21
  76:20 78:11 106:5      8:2,10,12,19,20,22,                           86:22 87:9,13
                                                88:13,19,21,24
                         23 9:9,13,16 10:16                            91:16,21,23 98:8
 now 9:8 24:17,20                               89:14,23 91:14,15,
                         11:6 12:1,23 13:3,                            100:22 101:10
  44:25 47:13 67:23                             25 92:4,6,7,9,11,12
                         12,22 14:2,3,6,8,                             103:12 104:6
  68:10,13 70:11                                93:4,5,13 94:1 95:9
                         12,13 15:1,15,16,                             107:21 108:2,8
  73:17 75:16 76:3,                             96:3,12,16 97:2,4,
                         19 16:9,10,15,17                              109:9 111:11,12
  18 84:21 89:24                                15,21 98:4,5,16,22
                         17:7 20:3,5,8,11,14                           112:2,5,6,7,9,12,
  90:11 94:22 101:12                            99:8,9 100:2,10,11,
                         22:4,17 23:3,5                                15,18,23 113:1,2
  102:15 110:12                                 21,23 101:9 102:11
                         25:6,10,13,23
  111:20,21                                     103:1,9 104:10,12     officer's 104:20
                         26:15,20,21,25
                                                105:4,10,11,12,13,
 number 15:19            27:7,10,12,13,14,                            officer­involved
                                                20 107:1,5,10,24
  20:22,25 21:2          21,22 28:2,6,9,10,                            97:22 100:12
                                                108:3,4,6,10,21
  32:12,17,21 38:11,     11,20 30:20,21
                                                109:3,4,8,11,25       officers 10:17
  24 43:5 46:2,12        32:5,14,20,22 33:1,
                                                110:2,11,19 111:6,     32:10 38:10 41:4
  66:16,18 68:15         4,23 34:8 35:1,2,
                                                12,15,18 112:14        42:19,21 60:2
  71:1,2,9 74:16         16,21 37:3,4,9,17,
                                                113:1                  75:11,19 94:16
  86:13 104:10,25        19 38:7,25 39:11,
                         18,21,24,25 40:3,6,   off 11:6 53:6 67:11     96:16 98:6,9
  105:11,20 109:8
                         11,17 41:14,23         74:8 76:7 79:16        100:11 103:20
  112:5
                         42:1,8,16,17,23        101:20,21 102:1        108:4,6,7,11,12
 numbers 38:22                                  107:13,23 113:10
                         43:2,5 44:9,10                               offices 9:13
                         45:8,16,18,25         off­the­record 90:8
          O                                                           officially 14:14
                         46:13,20,23,24,25
                         47:3,11,14 48:7,9     offer 13:20            often 80:22
 obeying 107:10          49:7 50:2,4,15,23     office 6:17 8:5 9:14   oh 36:12,16 44:15
 object 101:15           51:20 52:10 54:11,     11:2,18 13:12          45:15,16 76:20




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 51 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙138
Weldon Wallace Bullock, 02/25/2021                                   Index: okay..our
  86:11 94:18,21         99:12,20 100:14       104:16,17,21,25       options 68:22,23
  102:10 105:16          102:11,13,14,18,19    106:5,22 107:2,3,
                                                                     or 4:12,17 6:9 7:15
  106:3,6,18             103:7 104:10          21 108:21,25
                                                                      8:22 9:13,20 10:10,
                         105:2,5 106:21        110:5,19 112:5,21
 okay 4:8,15,25 5:5,                                                  11,12 12:3,15,20,
                         108:15,22 109:18,
  10,12,25 6:6,8,18                           on­the­job 99:1         25 13:10,16,23,24
                         21 113:24
  7:2,5,14,19 8:4,9,                                                  15:2,12 16:14 17:3
                                              once 7:12 8:19
  14 9:9,17,22 10:4,7   old 80:25                                     20:4,10 21:9,22,23
                                               11:11 12:13 14:4
  11:13,16,21,24                                                      23:3 26:4,19 27:23
                        Oleoresin 46:20        17:7,9 25:16 29:21
  16:24 17:18 18:2,3,                                                 29:5,11,14,23
                                               35:11,14 54:25
  4,5,7,10,15,17 19:9   Oliver 48:10,23                               30:23,24 32:5,10
                                               55:21 67:1 83:17
  20:20 21:13 22:15,     49:1,3,21 55:15                              34:14 35:2,13
  16,17,18,19 23:16      56:15 60:20,23       one 10:16 11:11         40:13 42:5 43:1
  26:2,8 27:8,20         68:24 69:1 92:21      12:10,23 16:9 17:4,    44:13 46:25 47:4
  28:25 29:9,15 30:2,    94:11                 6,12,13,16 27:22,      51:6,13,23 52:23
  13 31:4,12 33:17,                            23 28:2,9,11,14,20     53:8,12,13 54:5,13,
                        Oliver's 92:16
  22 34:5,7 35:6,19,                           32:9 33:4 37:3         18,19 55:6,25 59:8,
  24 36:6,16 37:1       on 6:4 7:13 9:14       56:15 67:14,15,16      25 60:1 61:5 64:17
  38:9 39:16,18 40:8,    10:1,17 12:7 14:5,    68:1 73:5 74:19        65:2 68:7 69:10,19
  10 41:4,11,22          18,19 15:7,19,22      78:21 86:22 94:10      77:13,23 79:14
  42:13 43:19 44:20      18:13 19:14 22:23     95:5,14 96:14,16,      80:7,25 82:16
  45:6,7,10,18 46:3,     24:15,21 25:5         19 97:2 99:17,19       85:13 92:1,2,5,7,8,
  14 47:3,10,15,24       27:14,25 28:25        101:4,5,8,18 103:9,    9,11 93:8 95:19
  48:5,11,19 49:4,11     29:6,23 32:21,25      11 106:8 107:1,14      97:20 98:3 99:24
  50:13,18,25 51:22      33:18 34:16,18        108:1 111:18,19,20     101:1 103:15
  52:7 54:23 55:24       35:12,13,17 36:4                             104:11,12 105:25
                                              ones 14:5 104:24
  56:17 57:10,12,23      37:2 38:5,19,21                              106:1,8,15 107:7
  58:16,18 59:3,13,      39:1 40:15,17,24     ongoing 26:22           108:10,11 110:1
  21 60:4,15 61:13       41:15,18 42:11,18                            111:9
                                              online 12:3
  63:3,6,10,16 64:9,     44:16,18 45:25
                         46:12 47:23 48:8     only 47:6 63:6,8       oranges 110:10
  13,21 65:9,22 66:7,
  12,14,25 67:3,5,7      49:7 50:5,15 51:6,    80:18 92:1 94:9       order 49:22 51:14
  68:5,19 69:5,12,16     10,12,14,16 52:5,     98:16 99:17 108:17     66:6 83:6 85:7,9
  70:5,17,24 72:5,9,     12 53:3,14,15,17      111:18,19,20
                                                                     other 24:4 25:6
  14,18 73:9 74:21,      55:5 56:8 58:21      opened 10:20            33:7 46:24 61:14
  25 77:3,6,12,19        60:3,13,17 61:5
                                              opening 25:20           63:21 68:1,22,23
  78:2,9,13,14,17        63:23 64:11 65:5
                                                                      70:12 87:10,12
  79:9 80:4 81:5         67:11 68:2 71:5,16   operate 43:9            92:8 93:16 95:24
  83:12,22 84:1,11,      73:7,25 74:17,20,
                                              operating 57:3          98:6,19 100:11
  13,20,24 85:2          23 75:11,19 77:10,
                                                                      103:2,20 106:15,16
  86:15 87:16 88:9       13,14 78:10 79:15,   operation 38:21
                                                                      107:13 108:12
  90:14,19 91:6,15       22,25 84:22 85:24
                                              opinion 12:15
  92:14,17 93:12,14,     87:13 90:10,11                              others 24:18 92:10
                                               59:21
  25 94:13,21 95:14,     91:3,18 93:9 96:7
                                                                     our 12:14,15 23:3
  24 96:9 97:24          98:5,6,17 100:19     opportunity 48:2
                                                                      29:21 62:14 69:10
                         101:2 103:25




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 52 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙139
Weldon Wallace Bullock, 02/25/2021                                 Index: out..policies
  96:2                  panel 12:12,16,17       19 28:16,20 42:20,    persons 61:14
                         17:5 26:3,4,7 27:8,    21 60:3 61:9,10        63:6,8
 out 6:12 8:19,20
                         9,17,20 28:3,14        73:4 74:3,5,17,20
  10:23 14:4 17:2                                                     pertaining 48:9
                         29:12,21,25 30:7,8,    79:20,23 82:4
  23:3,7 24:2 27:15
                         10,13,17,20,21         83:15 86:19 93:8      phase 7:10,12
  36:20,21 38:5,25
                         31:1,4 36:19 43:10,    101:9 105:14,21        25:10
  39:24,25 40:6 42:5
                         13 100:21              106:2,3 108:14        phone 54:13 55:6
  47:11 53:6 57:21
  61:24 62:7 63:13      panels 32:25 37:3      people's 24:10         phrased 72:6
  74:10,11 79:13,17
                        panic 70:15            pepper 63:21 64:24     physical 91:24
  86:22,24 90:6 95:2
                                                65:11,16 69:19,21      92:4,10
  96:12 97:2 102:11     papers 8:2,3 14:6
                                                70:7,9 73:25 74:3
  107:2,6,13 108:3,4,    37:15                                        pick 82:16
  10 111:12                                    pepper­sprayed
                        paperwork 35:15                               Pitt 23:20
                                                73:4
 outcome 57:19          part 20:14 33:23
  95:9,12                                      per 109:11             place 28:13 43:1
                         40:3 56:6 57:3                                65:4 80:25 81:2
 outcomes 108:18         73:23 100:3,5,10,     perfectly 21:9
                         19 109:3                                     placed 112:19
 outside 20:8,11                               perform 28:3 60:16
  55:9 78:12 104:23     partially 106:25                              places 20:10
                                               performed 13:7
 over 9:2,3,11 10:8     participating 4:11      24:21 53:17,20        placing 65:2
  11:3 12:19,25 13:6    particular 13:15       period 5:14 14:4       Plaintiff 4:18
  14:8 15:11 16:9        24:16 25:17 28:15,     25:5                  played 77:10
  22:10 24:10 34:19,     24 32:9 33:13
  20 38:3,7,8 40:7                             permits 37:14          plays 113:4
                         36:15 37:5 38:11,
  45:5 56:23 63:12       12 42:4,8 44:6        Perquimans 23:20       please 21:15 37:25
  66:4 70:15 74:13       83:16,21 96:7         person 9:15 13:18,      47:20 58:8,9 85:1
  83:15,20 89:9          103:19                 20,21,25 34:18         90:14,16
  96:16 98:20 107:5
                        Pasquotank 23:19        36:15 42:6 54:1,4     pleasure 110:2,11
 Owl 5:11                                       60:11 68:2 91:24
                        passing 103:3                                 point 11:2 13:1
 own 7:13 35:3                                  92:3,6,11 93:5
                        patients 7:25           95:4,16 97:8           24:24 25:2,3,24
  97:19 113:15
                                                103:10 105:3 106:6     26:1 27:5 35:25
                        patrol 6:23 7:21 8:6                           36:3 49:24 52:10
                                                107:7,21,24 108:11
            P            14:19 15:17,23                                54:17 55:1,2,3 85:4
                                                112:14
                         17:10 100:22
                                               person's 40:16         pointed 57:21
 p.m. 76:5 101:22       patrolman 106:23
  113:12                                        41:12                 pointing 95:5
                        pay 15:1 44:4
 page 18:6 19:14                               personal 35:3          poked 103:5
  22:4 45:25 50:1,4,9   payroll 87:14           70:23 88:23
                                                                      police 6:9 28:17
  66:14,21,22 67:11     pen 46:13              personally 83:24,       36:18
  85:1                                          25
                        people 12:22 13:7                             policies 72:15,16
 pages 84:25             16:9 24:14 25:9,13,   personnel 89:6          76:14




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 53 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙140
Weldon Wallace Bullock, 02/25/2021                             Index: policy..realized
 policy 35:1,2 44:24    previously 27:2        public 10:23          questions 4:17
  45:3,8,9,11,19,22,                                                  18:8 23:25 24:5,9
                        primarily 9:25 13:9,   pull 17:18 20:5,21
  25 47:2,11 58:22,                                                   50:3 78:4 84:22
                         10 14:5                21:25 58:8 66:12
  25 59:14,20 66:13                                                   102:4 113:15
                                                70:24 71:8 86:3
  67:7,8,9 69:3,7,10,   prior 46:20 68:24
                                                87:17,18 89:1,10     quick 66:23 67:13
  13,17 70:25 71:8       85:13
  84:5,8,13 89:18                              pulled 45:3 84:1      quite 8:22,23
                        prison 93:9
  91:10 92:24 97:24                            pulling 107:8         quote 51:20 63:13,
                        probably 6:15 14:2
 poor 25:1                                                            16 76:15
                         37:3 39:14 77:19      purpose 30:20,21
 portfolio 36:22         81:20                  80:2 91:25
                                                                              R
 portion 90:2,3,4,5     problem 88:9,13,       purposes 4:17 23:5
  91:13                  21,25                  80:3
                                                                     raids 79:22,24
 position 6:18 8:15     procedure 57:3         Pursuant 4:2
                                                                     ran 26:4,6,8 27:16
  9:6,18,23 10:9        procedures 72:15,      push 74:8              53:4
  15:25 16:6             17
                                               put 22:17 27:15       range 90:6,7 104:3
 positions 31:15        proceedings 21:19       31:18 32:21 46:12     110:18,19
 possible 78:11          47:25 76:5 101:22      53:15 60:13 64:11
                                                                     rank 13:3
                         113:12                 74:16,18,20,23
 posted 82:7                                                         ranks 13:18
                                                81:25 107:2,3
                        process 11:17,20
 potential 18:13                                108:2 112:4          rape 39:10
                         12:1,13 17:1 24:22
 practice 54:10          27:7 29:10 33:4,5,    putting 33:10         rare 100:18
  81:25 97:25 98:1       12,23 34:6,7,8
  109:6,7                41:11 44:10 48:19                           rate 97:4 107:9
                                                        Q
                         79:5 97:21                                  reach 23:3
 pre­employment
  12:6                  processed 49:13        qualification 91:14   reached 23:7 58:19
 prepared 5:1 85:8      produce 51:15          qualified 25:23       reaching 24:2
                                                88:18
 presence 55:5,9        progressively                                reaction 70:6,9
  63:19 64:23            44:14                 qualify 25:8
                                                                     read 18:23,25
 present 54:21          promoted 7:1 8:6,      quantitative 112:4     19:14 22:6 23:9
                         8,11,21 13:1 14:14,   quarter 67:16          45:7,12 58:7,9 85:3
 presents 92:9
                         21                                           90:14 91:6,7,15,20
 president 31:24                               question 19:10
                        promotion 6:21                                92:24 93:2
                                                30:16 37:25 38:1
 presiding 85:8          14:23 15:2                                  reading 46:19
                                                39:20,22 50:13,14
 pretend 13:13          proof 47:8              51:4 65:12 68:6       68:20
                                                72:3,9 77:12 80:11   reads 57:22
 pretty 20:15 74:21     prospects 24:8
                                                84:20 102:16
 prevent 92:5,11        provide 26:24           108:17 109:24        ready 25:15 67:4,5
  93:4                                          110:3,9              realized 53:7
                        provided 77:16
 previous 31:15          103:15




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 54 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙141
Weldon Wallace Bullock, 02/25/2021                            Index: really..reviewed
 really 27:24 36:22      111:22               remain 87:13           requester 34:21
  102:14
                        recommendations       remember 10:16,22      requesting 33:22
 reason 18:22 19:1       12:14 16:14,16,17,    11:5 12:18,24
                                                                     requests 23:4
  28:23 31:16 36:20      22 29:21              17:22 24:9 32:7,8
  96:21 111:12                                 52:17,23,24 54:8,     require 60:18
                        recommended
                                               12,14,15 55:13,14,    required 38:18 39:5
 reasonably 92:1,3,      29:1,4,7,16,20
                                               15,16,17,19,21,24      41:4 47:1
  6                      30:7,18 31:5,6,17
                                               56:4,5,13,14,16
                         32:10,11,14,15                              requirement 89:23
 reasons 28:8,21                               58:1 80:23 94:10
                         35:7 36:18,19 58:3                           110:20,24
 recall 24:19 26:10,                           99:17,19,25 104:5
                         67:25 68:8,11
  11,12 27:20 28:1                             112:1                 resided 5:12
                        record 5:6 20:2,13
  34:9 35:8,9,18                              remotely 4:3           resist 74:4
                         23:5 24:3,4 38:12,
  48:16 49:4,18,19
                         13 48:11 76:4        repeat 4:8 86:1        resisted 74:3
  53:22 55:7,10,11
                         78:10 87:19 89:6,     88:20
  56:20 57:14,15,16,                                                 resolved 42:10
                         14 101:20,21 102:2
  17 62:16,19,20                              report 16:3 38:9,16,
                         113:11                                      respond 24:15
  67:24 68:7,10,13                             18,24 39:5,9,10,11,
  71:14,17,18 77:22     recordings 48:25       12,13,19 40:1,9,10     109:5
  79:22 80:13 81:5                             41:4,8,9,10 43:6      response 19:17
                        records 9:2 20:5
  94:22 97:13 99:20                            44:8,9 47:17 48:21,
                         37:13,14 83:12,18,                          responses 102:4
  100:20 104:10                                22 50:2,4,23,24
                         19
  106:17                                       51:7,15 52:3 54:9     responsibility 14:2,
                        recruited 6:11         55:14,20,22 57:11      3 78:22
 receive 46:21
                        refer 4:18,22 14:9     64:5,8,12,16,18
                                                                     responsible 11:11
 received 10:25                                68:15,17 70:2
                        referred 86:18                                25:11 37:13 83:14
  11:1 27:10                                   73:23 75:4 77:25
                        referring 33:24        110:20,24 111:2,4,    restroom 76:1
 recently 16:5
                         50:7 56:1 67:12       5 113:17              result 75:1 82:9
 recess 21:19 47:25
                         86:7 96:19           reported 47:1           92:12 93:5 107:24
  76:5 101:22 113:12
                        refill 47:22                                  108:10
 recognize 22:20                              reporter 4:16 90:4,
                        reflect 48:11          8                     retired 9:21 11:20
  63:14,15 91:1
                                                                      16:5,6 65:24
 recommend 29:10        refused 74:10         reporting 73:24
                                                                     returned 96:12
  30:8,10,14,23 31:1    registration 53:4     reports 38:3,7,8,10,
  59:8,12,13                                   19,20,21 39:2         review 17:11,24
                        release 79:19          40:14,21 49:22         26:4,7 45:24 46:16
 recommendation
                        released 79:7          51:7 77:13,21          47:19 48:3 84:21
  29:2,3,6,13,15,22
                                                                      86:12 89:11 90:15,
  31:13,18 35:20,23     Relevance 37:23       reprimanded 87:9,       17 108:24,25 109:1
  36:8,9 43:20,22,23                           12
                        relevant 43:17                                113:9
  44:1,13,15,18
                                              request 20:3,9
  51:15 55:23 57:6,8,   relied 77:13,14                              reviewed 19:21
                                               26:15 34:20 100:6,
  21,22 58:8,10,11,                                                   84:16
                        rely 98:6              8,13,17
  19 77:11 110:4,5




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 55 of 68
WHITE vs VANCE COUNTY, NC, et al.                                              ∙142
Weldon Wallace Bullock, 02/25/2021                      Index: reviewing..September
 reviewing 24:4          14:12,13               16:12 19:6 20:12,    sealed 10:17,19,20
  47:21                                         15,17,18 27:8,12
                        room 9:16 11:4                               search 80:24,25
                                                28:11,12 29:23,25
 rewind 26:2             107:20
                                                30:1 31:22 33:17     second 46:19
 ride 7:11              rose 41:23              34:17 37:21 41:20     67:14 71:7 89:9
 right 8:24 9:8         roundabout 32:17        44:7 45:21 46:7      section 45:25
   16:17,22 18:18                               51:17,20 52:25
                        rule 58:22              55:8 56:1 57:5,23    security 25:12 27:1
   21:12 24:17 30:19,
   25 34:2,18 36:16,    run 20:1 34:10          59:19 62:11 64:15    see 17:14 18:20,22
   23 38:15 40:2         64:14,16 79:16         69:12 70:17 78:12     22:3,17 26:14 33:2,
   50:11,12 58:16        96:16,25               79:18 80:6 82:17      13 35:12 38:23
   59:7 66:23 67:22                             94:9,18 101:16        39:23 45:15 50:6,
                        running 96:25 97:1      104:14 106:3,6,15
   68:10,13 70:11                                                     18 59:20 63:15
   71:5,6 75:17 88:2    runs 14:17              109:19 110:23         64:7,10 66:23
   94:20,22 101:12,13                           112:3                 90:18 93:15 113:10
   102:18 106:10                 S             saying 10:8 29:7      seeing 103:2
   111:20,21                                    30:25 49:2 52:21
                        safe 27:8,12 45:21      62:5 71:17,18,24     seek 6:2 103:14
 right­hand 45:14,
   15                                           72:2 73:10 77:2      seeking 34:8
                        said 4:8 9:11 19:22
                                                78:10 109:3 111:20
 rights 21:10            21:23 31:22,24                              seem 69:16
                         33:10 36:6 37:6       says 18:20,22 50:9
 rise 81:23,24 82:3                                                  seemed 53:14
                         41:11 50:8 51:21,      68:21 91:16,20
 road 6:23 39:23,24,     23 53:16,17 55:10,                          seems 50:7
                                               SBI 97:16,20,22
  25 40:4,7 106:24       24,25 56:4,5,9,10,
                                                100:13               seen 55:14 64:7
                         17 57:14,24 59:19
 Robinson 4:6,9          60:20,23 61:2,25      scare 105:3           self­defense
  18:17,19 19:3,5,12,    62:2,3 64:23 68:19                           112:25 113:4
  13 20:21 21:1,5,12,                          scared 105:4
                         69:18 71:23 72:4,7,                         self­protection
  18,20,25 22:2,4,7      18 79:9 84:17         scenario 24:16
  36:25 37:24 45:2,4                                                  47:1
                         88:20 93:18,20,21,     113:5,6
  46:2,5,10,15 47:16,    23 94:21 96:5 99:2                          send 25:12 29:4
                                               scenarios 24:15
  18,21 48:1,11,15       101:18 107:22,23                             34:17,22
  66:17,20,22 67:3,6     112:22 113:18         scene 10:23
                                                                     senior 5:20 14:10
  71:3,10 76:6,19,21
                        same 14:19 15:1,7      scenes 9:14
  78:3,5 84:4,9,12                                                   sent 21:5 29:7
  86:3,8,16 87:17,20     22:13 23:14,15        school 5:16,17
                         49:9 62:6 93:17                             sentence 19:14
  89:1,4,8 90:9,16,                             6:15 7:7,9 20:4,11
                                                                      47:4 68:21 71:7
  20,23,25 91:8,9       sat 10:20 17:4          24:11 80:25
                                                                      91:17,22 93:8
  101:15,17,23           27:15 32:25 37:2      scope 78:12
  113:8,13               52:9                                        sentences 47:5
                                               screen 22:11 90:10
 role 37:2,4 94:15      saw 17:15 53:2                               separation 59:9,10,
  113:4                                        scroll 17:24,25        13 67:25 68:8,11
                         57:20 87:16 97:2
                                                18:18 22:13,15
 roles 8:18 13:15       say 7:14 10:1 14:24                          September 91:3
                                                71:3 90:16,17 91:8




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 56 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙143
Weldon Wallace Bullock, 02/25/2021                                  Index: sergeant..so
 sergeant 7:11 14:9,     11:22 12:14 16:4       112:19                slam 60:3,19 69:11
  15,16,25 15:6,9,12,    17:8,15 26:1 29:4,
                                               shoulder 65:7          slammed 58:20
  13,14,21 49:20         11,14,17,18,22
                                                97:11                  59:1,23 60:17,20,
  54:5 55:17,19          30:11,19 31:3,6,9,
                                                                       23
  58:12 93:22            20,22 32:6 33:6,7     shouldn't 59:23
                         35:20,24 36:2,4,5      112:24,25             slamming 68:24
 sergeants 15:18
                         43:24,25 49:25                                69:9,13
                                               showing 89:24
 serious 92:9            55:22 56:18 57:14                            slight 107:5
  110:13,17              63:1 98:7 110:2,11    shows 22:1 113:17
                                                                      slow 84:9 107:11
 serve 8:1,17 53:8      sheriff's 6:9,17 8:5   sic 111:5
  93:9                   9:14 11:2,18 12:1                            slowing 107:4,6
                                               side 14:19 40:7
 served 15:25            13:12 25:11 33:18                            small 25:1 28:18
                         34:3 35:9 38:17       sign 19:15 34:21
 service 25:8 58:14      45:9 47:7 58:14        91:13                 snakes 105:4
  111:16                 66:8,11 71:25         signals 107:10         sniff 80:5,7
 services 44:5           72:10 75:8,10 78:6
                                               signature 22:23        snippets 52:22
                         82:25 85:10,12
 serving 14:6 92:18                             90:11,18,21
                         87:14 88:17,19,23,                           so 4:15,20,24 5:1,5
 set 12:8 43:5           25 105:11,15,21,25    signed 91:4,5           6:8,9,22 7:2,19,20
                         106:1 112:18,23                               8:4 9:7,11 10:7
 seven 102:16                                  significant 103:24
                         113:1                                         11:16,25 12:18,21
                                                104:4,7,8,17
 several 74:2 95:2                                                     13:6,12,17 16:5,8,
                        sheriffs 110:7          106:18
                                                                       24 18:11 19:6,21
 severity 109:25
                        shift 14:8,17,18       simple 41:17            20:9,12,22,23
 sex 8:13 10:6           15:20,22 24:24,25                             21:14,21 22:4,9,17
                                               simply 64:8
                         25:15,18,19 53:11,                            24:2 25:8,9,12,17
 sexual 110:12
                         12 76:10 81:21        simulated 75:23         26:8,18 27:5 28:25
 shake 33:8                                                            29:9,15,20 30:5,7,
                        shin 67:11             since 9:6 32:13,20
 shall 46:21 47:1                               33:15 59:9 62:23,      13,22 31:4,15
                        shoot 42:19,21                                 32:24 33:2,13,15,
                                                24 75:6
 share 108:18                                                          17 34:13,20 35:6
                        shooting 97:22
                                               single 12:22 28:23      36:6 37:1,11,18
 Sharika 4:9             100:12
                                                100:4                  40:10,21 41:4,11
 Shaw 18:20             shootings 59:4
                                               sir 22:12 86:10         42:14,20 43:13
 she 36:23 49:4,5,      short 10:21                                    44:6,20,23 45:1,21
                                               sitting 33:5
  10,11,14 53:5,6,14,                                                  46:9 47:11 49:1,11,
                        shorter 42:22
  16 87:3,4,7 93:2,7,                          situation 10:15         18 50:25 51:22
  13 95:23              shortly 28:13 99:23     46:25 74:7 79:12       54:23 56:25 57:13
                                                80:19 88:11 103:12     58:3,5,8,16,21
 Shearin 12:23 13:3     shot 95:5,16,17,22
                                                                       60:25 62:7,9 64:7,
  83:17                  112:18,19,23,24       situations 11:13
                                                                       21,22 66:7 67:7
                                                79:15 108:16
 Shelton 13:4 75:18     shotgun 95:2,3,4,5                             68:3 69:5,25 70:25
                                               size 98:5               71:24 72:18 73:10,
 sheriff 4:19,20        should 21:11 29:6
  6:19,20,23 7:3,20      48:12 50:1 111:1,3    skim 84:8               18,25 76:13 77:9




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 57 of 68
WHITE vs VANCE COUNTY, NC, et al.                                              ∙144
Weldon Wallace Bullock, 02/25/2021                       Index: social..Subdivision
  78:6,9,15,18 79:9     someone 12:3           specifics 35:10         15:15
  80:22 81:17 83:22      40:25 47:3 59:11       83:7
                                                                      starts 63:19 67:11
  84:13 85:16 86:21      63:18 67:17 70:17
                                               specified 91:25
  87:1 89:9 90:10,17     80:15 81:2,17                                state 5:5 14:1
  91:10,15,18 92:14      104:21 112:14         speed 97:4 107:10
                                                                      statement 50:6,18,
  93:14,15,18 97:10                            speeding 53:3,5         21 55:14 61:5 90:8
                        something 11:1,10
  99:2 103:1,2,6,21
                         32:23 34:2 38:14,     spoke 54:1,25 55:4,    statements 42:4
  104:23 105:10
                         15,18,21 40:25         8 56:10,15 57:12       51:22 77:13,15,16,
  106:11,12,19
                         41:1,17 42:6,21        94:11 103:5            17
  107:1,7,14 108:22
                         43:3 53:16 64:8,12,
  109:2,25 110:15,18                           spoken 49:23           stay 109:13
                         13 66:23 76:23
  112:18 113:4
                         83:9 101:16 105:23    spray 46:21,24         staying 58:1
 social 27:1                                    47:8 63:21 64:24
                        Sometime 52:2                                 step 14:15 24:22
 soft 63:20 64:22,24                            65:11,16 69:19,21
                        sometimes 8:3           70:7,9 73:25 74:3,    steps 43:4,5,8
  65:1,4,6,8,9 71:12
                         12:3 15:13,14 25:2,    11                     44:12,15
 soft­hand 65:13,14      12 27:24 28:5,6,16
  68:1,3,4,9,12          65:4 70:12 79:25      sprayed 70:22 74:9     still 11:1 28:14 64:4
  74:12,19                                      108:8                 stood 36:20
                        somewhat 89:19,
 soliciting 110:12       21                    spraying 46:25         stop 18:18 40:6
 some 8:2,17 9:20       somewhere 104:2        staff 15:15             107:22,25
  11:2 13:1 14:24                              Stainback 13:5         stopped 36:5
                        sorry 36:1 52:19
  16:15,17 18:8 20:7                                                   106:24 107:2,21
                         59:16 67:5 80:6       stand 109:12,13,14
  23:24 24:14,23
                         86:11 88:20 100:7,                           stops 79:25
  25:19 26:24 27:5,                            standard 54:10
                         15
  12,13 28:20 34:14                             57:3 108:24 109:1,    straight 25:21
  37:5 39:23 40:14      sort 7:12 40:17         8                      60:12
  47:7,13 48:7 49:24     81:1
                                               standards 29:5,7,      stray 80:11
  51:20 54:17 55:1,2    soup 105:13             11,25 34:12 35:2      stretch 109:13,20
  59:7 60:4 71:4 73:9
                        speak 11:22 57:13       60:1
  76:13,14 78:4 80:1                                                  strike 73:7,11
  84:9 91:8 99:9         78:16                 stands 36:21            75:22
  100:11 102:20         speaking 49:18,19,     start 23:6 34:9        striking 73:15
  111:12 112:6 113:9     20                     40:20 41:24 51:24
 somebody 11:6,10                               66:24 91:19 99:10     struck 73:18 75:24
                        specialist 87:22,25
  42:25 43:1 49:23                              107:3                 structure 13:12
  65:5,7 74:7 82:16     specialized 8:13
                                               started 6:4,16 7:2,    student 91:5
  112:23 113:1          specific 12:16 24:9,    19,20 8:5 9:19 33:4
 somebody's 34:11        20 79:22               34:6,24 35:8 95:4     stuff 14:7 17:7
  65:2 95:1                                     96:25 98:18,21         26:19,22 27:5,12,
                        specifically 10:8
                                                99:2 100:1 108:5       13 40:6 63:13
 somehow 32:19           16:25 26:11,12
                         27:18 28:1 57:13      starting 13:17         Subdivision 91:25




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 58 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙145
Weldon Wallace Bullock, 02/25/2021                               Index: subject..than
 subject 42:8 60:4     supervised 15:19,                            tease 69:5
  71:19,25 72:11,19,    21                           T
                                                                    technique 60:1,10,
  23 73:5,14 74:10
                       supervises 14:18                              16,18 65:14 67:10
  75:1,25 76:9 77:24                        take 14:5 17:21
                                                                     68:1,3,4,9,12 71:13
  79:8                 supervising 15:13     21:14,16 25:8
                        81:22                35:20,22 36:8,9        techniques 60:5
 subjects 79:6,8,10
                                             40:15 42:10,16,23       63:21 65:13 71:19
                       supervision 98:22
 submit 34:12                                43:3,5 45:5 47:19       72:11 74:12 75:20,
                       supervisor 8:18       52:13 67:1 79:7         21,25
 submitting 52:3
                        14:14,16 15:5        84:8 86:12 95:1
                                                                    telephone 41:17
 subpoenas 8:2          40:17 41:12,15,16    97:12 99:16 102:8
                        43:12 54:10          109:15 113:8           tell 5:10,19 6:8
 subsection 92:1
                        104:20,22 110:23                             26:11 27:18 29:9
  93:3                                      takedown 53:18,19        31:12 40:12 42:14
                       supervisors 49:16     60:6 67:16 69:2
 substance 85:9,23                                                   43:4 44:5 53:20
                        56:7 110:20,24       75:25
 substances 85:5,                                                    54:7 55:11 57:7
                       supply 80:25         taken 10:22 79:15,       60:4 67:8 74:1
  11,17
                       Supreme 76:15         21                      76:16 96:18 101:7
 substantiatable                                                     111:9
  111:5                sure 7:10 8:22,23    takes 42:20 67:13
                        17:19 41:16 49:24    75:14                  telling 103:10,22
 substantiate 61:4
                        54:11 56:7 108:23   taking 35:3 55:21,      ten­minute 21:17
 substantiated 61:7,                         22 79:5                 109:16
                       surprised 85:19,21
  10 111:4
                       suspect 85:20,22     talk 16:24 24:12,13     tenure 78:12,16
 substitute 71:12                            32:6 36:14 42:5,7       94:17
                        108:2,3,4
 succumbed 105:12                            43:16 47:13 58:1
                       suspect's 61:5                               term 58:7 108:20
                                             59:7 62:13 75:4
 such 59:25 65:10,                           93:14 98:12            terminated 18:24
                       suspects 80:12
  15 82:2                                                            19:2,7 58:4 81:6
                        82:5,8 96:1         talked 31:21 43:11
 sue 105:15,17,21,                           49:14,15,24 62:3,4     termination 58:16
                       suspend 44:4
  23,25 106:1,4,6,9,                         64:21 66:8 77:12,       59:10
  10,11 107:15         sway 106:8            20 83:22 93:21,22,     terminology 13:22
 sued 62:12 105:20     swear 29:23           25 113:16,25
  106:12 107:24                                                     terms 9:9 14:2
                       sweep 60:7           talking 33:18 46:9       26:21 35:16 47:14
  108:1,11,14                                51:13 54:18,20
                       Swilley 83:18                                 58:5 98:16
 suing 62:1                                  55:15,16,17,18
                       switched 6:24         57:7,20 82:16 86:9     tested 85:14
 suit 61:24 62:23,24
                                             94:23 103:7            testified 4:4 59:3
  82:18 105:12         sworn 4:3 13:25
                        24:23 25:25 26:1    tally 32:19 61:12       testify 5:1 10:3
 suits 82:9
                        27:2
                                            tapes 48:24             testimony 5:3
 summarize 53:1
                       system 6:15 93:9                              54:23 61:5
                                            Tasers 65:11,15
 supervise 15:18
                                            team 16:3               than 6:15 14:11




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 59 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                  ∙146
Weldon Wallace Bullock, 02/25/2021                                    Index: Thank..the
  39:14 42:21 46:24      58:3,4,13,24,25        30:12,25 31:8 34:6     22,24 32:3,4,6,19
  61:14 65:10,15         59:3,14,20 60:1,2,     38:19 40:3 43:17       33:3,4,7,11,12,18,
  68:1 70:12 101:5,8,    21,22,23 62:10,16,     44:22 46:1 52:7        20,21,22,23,24
  18 103:2,11            21,25 63:4,13 64:7,    55:3 56:15 58:5        34:3,6,8,13,15,16,
                         11,13,15,16 65:3,5,    59:6 62:10,15 63:2     21,22,24,25 35:4,5,
 Thank 21:17,18,23
                         8,11,17,18 66:3,5      69:22 71:2,4 73:15     9,14,19,22,24 36:2,
  84:24 108:15
                         67:12,17 68:4,13,      74:19,21 75:14         6,16,19,20 37:4,9,
 that 4:16,21 5:2,19     15,19,20 69:3,5,10,    80:18,22 81:1 82:7     10,13,19,25 38:1,3,
  6:6,22 7:8,12,19,      12,18,24 70:5,9,10,    86:2,18 88:22          6,8,17,19,20,23
  22,24 8:14,21 9:11,    11,14,18,19,20,22      94:11,13 95:5          39:1,2,23,24,25
  12,17,23,25 10:8,9,    71:8,11,15,17,18,      96:14 97:24 98:1,7     40:3,4,6,7,15,16
  19 11:1,6,9,10,13      23,24 72:2,18,22       100:19 101:12          41:11,12,14,15,16,
  12:2,12,13,23 13:7,    73:4,6,9,13,16         102:23 106:18          23 42:3,7,11 43:4,
  13,20,21,23,25         75:12,13,14 76:25      109:21 111:19,20,      16,20,24,25 44:1,
  14:4,5,7,8,17,23,24    77:3,13,14 78:15,      21                     12,15,19,23,24
  15:12,18,19 16:11,     22 79:16 80:6,10,                             45:2,7,12,13,14,15,
                                               the 4:15,16,18,19,
  12,15,18 17:6,7,12,    11,13,21 81:3,4,5,                            18,23,24 46:8,12,
                                                24 5:5,19 6:11,14,
  16,19 18:12,23         17,21,22 82:1,2,3,                            14,16,23,24 47:6,
                                                16,23,24,25 7:7
  19:6,7,25 20:8,10      19 83:5 84:5,8,14,                            13 48:7,11,12,19,
                                                8:2,22,23 9:3,9,14,
  21:23 22:1,3,5,6,23    15,17,18,20 85:3,                             21,22,23,24 49:6,7,
                                                15,16 10:16,17,18,
  23:7,9,14,22 24:9      23 86:1,6 87:16                               8,16,22,24 50:4,7,
                                                19,20,23 11:2,3,11,
  25:5,8,10,23 26:1,4    88:16,18,20,23                                13,14,22,23,25
                                                17,19,25 12:4,5,7,
  27:5,8,12,19 28:5,     89:5,10,25 90:21                              51:2,7,21 52:2,3,5,
                                                8,9,11,14,19 13:3,
  7,15 29:2,6,7,9,25     91:17,21 92:8,21,                             12,17,22 53:3,4,7,
                                                6,10,11,12,15,17,
  30:1,19,22 31:12,      24 93:14,18 94:10,                            8,9,12,13,14,15,16
                                                18,20,22 14:1,3,5,
  14,15,16,18 32:3       21,22 95:9,16 96:1,                           54:1,4,9,10,18,19,
                                                6,11,12,13,15,16,
  33:4,9,12,14,15        6,13,15,18,24                                 20,21,22 55:3,6,13,
                                                17,18,19,24 15:1,7,
  34:2,7,9,19,23,24,     97:12,18,21 99:10                             20,22 56:7,13,14,
                                                8,10,11,14,15,17,
  25 35:1,3,17,18,19,    100:24 101:3,4,5,7,                           21,25 57:5,7,19,20,
                                                19,21,22,24 16:2,3,
  22,25 36:2,18,20       10 103:8,11,14,18,                            21 58:7,8,11,12,14,
                                                4,16 17:1,5,6,8,9,
  37:3,6,10 38:5,13,     21 104:2,7,12,17,                             16,20,24 59:1 60:3,
                                                12,13,14,15,16,23
  15,17,18,22,25         19,20,22,24,25                                11,12,13,17,18,20,
                                                18:6,12,25 19:3,14,
  39:20,22 40:1,2,5,     105:3,12,24 106:5,                            24 61:4,11,12 62:6,
                                                20 20:3,5,14,22
  6,9,15,18,25 41:1,     7,21,22,23 107:14,                            15,16,22,24 63:4,6,
                                                21:7,25 22:11,13,
  2,7 42:1,7,8,17,20     17,24,25 108:11                               8,10,17,19,24 64:6,
                                                17 23:5,6,9,14,15,
  43:3,5,7,21 44:11,     109:2,4,6,8,22,24,                            7 65:1,4,5,9,12,13,
                                                22,23 24:22 25:11,
  21 46:7,13,19 47:4,    25 110:3,7,9,11,14,                           18 66:4,6,7,8,11,12
                                                13 26:7,13,14,20
  6,8,14,16,19,22        20 111:2,9,11,13,                             67:5,13,14,15,16
                                                27:6,8,9,10,13,15,
  48:7,12,22,23 49:1,    18,22,25 112:12                               68:1,2,20,21,24
                                                16 28:6,17 29:3,4,
  5,9,16 50:2,25         113:6,17,19                                   69:4,7,9,12,16,20,
                                                10,12,13,15,17,18,
  51:3,10,14,16,25                                                     23 70:14,19,24
                        that's 9:6,8 13:22,     21,22,23,24,25
  52:1,5,8,14,15,16                                                    71:7,8,11,16,19,22,
                         23 14:2,10 17:23       30:4,7,8,10,11,13,
  53:1 54:18,23 55:3,                                                  25 72:2,3,6,10,11,
                         18:6 19:19 23:15       15,17,19,20,21,22
  5 56:12,15,16,20,                                                    14,19,23 73:5,7,8,
                         24:17 28:9 29:19       31:3,4,6,9,16,20,
  22,25 57:2,4,9,16                                                    15,18,20,22 74:4,




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 60 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙147
Weldon Wallace Bullock, 02/25/2021                                    Index: their..this
  10,11,17,19 75:3,4,   their 41:5 44:5 55:6    15:11,20,25 16:1        59:14,20 61:25
  5,7,10,11,17,19,21,    65:2,3,7 72:16         24:18 25:4 28:11        62:8 70:12 74:10
  22,24 76:1,4,8,11,     74:18 78:18,24         32:14,15 36:12,17       77:15,18 80:2,16
  14 77:7,8,13,19,20,    83:8 85:17 96:4        38:4 39:4 43:4          82:17 83:12,16
  22,24 78:6,10,12,      98:11 100:25           44:6,9,12 52:5,18,      85:14 95:20,21
  18,20,21 79:5,6,7,                            20 53:7,13 61:8,9       96:3,6,10,12,25
                        them 6:13 12:19,23
  8,9,17,19,23,24                               69:20 71:6 73:5         97:1 101:8 107:23
                         15:13 21:11,13,14
  80:1,4,7,12,15,18,                            74:6 78:12,17 79:1,     108:5 112:19,24,25
                         38:4,22 40:16
  23 81:1,2,8,20,22,                            12,24 80:16 81:8
                         41:19 44:5 54:16,                             they're 15:4 38:11
  24 82:7,8,25 83:7,                            82:1,12 83:15
                         25 55:8,25 60:13,                              82:24 83:1
  9,22 84:5,11 85:6,                            84:24 86:24 87:4
                         14 61:4 65:3,8 66:5
  7,8,9,10,12,13,23                             96:15,21,22 98:4       they've 79:23
                         74:3,8,9,11,17,19,
  86:3,4,6,15,22,23,                            100:18,22 101:2        thick 36:22,23
                         20 79:17,24 82:5
  24,25 87:5,6,7,13,                            103:11,17 104:19
                         83:24 93:9,24,25                              thing 62:5 66:3
  14 88:13,16,17,18,                            106:21 107:6
                         97:15 98:4 99:9                                94:9,10 106:3
  19,21,22,24 89:17,                            108:12,24 109:1,2,
                         103:9 106:20                                   109:10
  23 90:2,3,4,5,6,8,                            5,8,22 111:1,3,24
                         108:21 112:25
  10,11,15,19 91:2,3,                           112:9,11               things 7:25 9:2
  7,10,12,13,14,15,     theme 101:12                                    10:5 16:10 25:14
                                               there's 4:20 12:22
  25 92:3,5,11 93:4,    themselves 79:18                                26:18 42:16,24,25
                                                28:8 32:13 39:14
  9,17 94:9,10,25                                                       51:21 57:4 65:20
                        then 4:16 6:13,16,      42:11 74:9 80:23
  95:1,2,3,4,9,12,24                                                    113:10
                         24 7:1,11,12 8:5       82:18 83:18 95:25
  96:10,11,12,14,15,
                         11:5 12:7,13,14        106:5 111:11           think 6:21 17:13,14
  16,19,21,22,23,24,
  25 97:1,2,3,4,6,8,     13:2,21 14:3,9        thereafter 99:23         19:19 20:7,24
  11,16,20,22,24         15:4,9,14,15,23,25                             21:11 23:22,25
                                               thereby 92:2             31:14,16,20 36:4
  98:1,5,7,19,22,23      16:3 17:5,8,9 23:7
  99:1,12,15,25          25:14,16,21 26:8      these 21:10 22:20,       50:1 53:4,6,9,15
  100:1,3,5,9,10,11,     27:16 28:13 29:11,     23 23:1,25 25:14        62:13 70:14 76:7
  13,19,23,25 101:1,     13 30:13 31:4          33:1,3 37:2 42:16       80:23,24 81:4 83:1
  2,3,4,20,21 102:1      34:19,21 40:5,18       46:4 50:3,14 51:6       87:15 101:16
  103:2,3,7,10,17,19,    43:19,22 44:21         57:1,3 67:18 74:25      102:21 104:1
  21 104:10,23           45:10 52:11 56:23      79:4 82:20 85:14        108:13 110:14
  105:11,15,20,21,25     57:8 60:12,13          93:16 98:18,20          111:18 112:15,16
  106:1,8,22,24,25       63:20,22 64:11         99:3,4 100:3,10         113:2,8
  107:1,4,11,12,13,      74:8 75:5,6 78:8,9                            third 67:15 92:2
                                               they 9:15 11:10
  19 108:2,3,4,5,6,      79:19,24 91:21
                                                12:3,21 14:22          this 17:19,21 18:8,
  10,11,14,17,18,19,     95:14 96:14 98:4
                                                15:14 26:14,15,16       11,15 19:10,14,19
  20 109:3,23 110:2,     100:13 101:1
                                                27:23 28:19,21          21:5 22:20 24:1,21
  10,19 111:14,15,       106:23 107:7,11,24
                                                34:18,22 38:22          25:2,3 26:19,22
  18,19,20 112:3,10,     108:13 112:24,25
                                                40:23,24 41:5,19        27:12 28:18 31:1
  12,14,15,16,17,21,     113:2,10
                                                42:15,22,23 44:13,      32:9,12 33:13 34:2,
  22 113:2,5,11,16,     there 4:21 8:3          16 46:5 54:7,8,11,      3,17,18 36:23
  17,18,19,25            11:21,25 12:16,19      12,17,19,21 55:2,       41:20 44:2 45:8,10,
                         13:6 14:17,20          25 56:1,4,7,9




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 61 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                 ∙148
Weldon Wallace Bullock, 02/25/2021                                    Index: those..to
  14,18,21,25 46:1,2    three 6:15 12:10,22     16,21,23 6:14,21,     25 56:2,4,7,10,15,
  47:1,11 48:3,5,16,     27:9,24 28:3 32:5      24 7:1,7,11,23,24     23 57:3,7,9,13,14,
  17,20 49:12 50:14      94:22,23 101:9         8:6,8,9,11,17,21      17 58:1,18,24 59:1,
  51:15,16 53:21                                9:8,15,22 10:2,5,7,   24 60:3,9,13,18,20,
                        three­person 12:12
  54:2 55:12,20 56:6                            24 11:22 12:11,14,    24 61:20 62:12,14
  57:11,13 58:19        threshold 109:22        15 13:24 14:9,12,     63:14,16,17 64:5,7,
  61:13,24 62:4 63:7,   thresholds 110:8        15,22,25 16:3,4,24    8,10,12,22 65:9,13,
  8,23 64:21 66:15,                             17:1,4,8,9,14,18,     17,20 66:12,13,21,
  17 67:1,7,8,9,10      through 7:9 13:18,      22,25 18:2,8,13,16,   23,24 67:9,12,22
  69:12,16 72:9 75:7     19,21 20:1 26:16,      23 19:3,6,10,15,20    68:4,14,21,24,25
  76:16 78:10,11         17 27:6 33:5 34:16     20:1,2,4,9,11,22      69:3,7,11,13,17
  82:18 84:1,13          37:18 38:24 40:14,     21:10,13,14,19        70:5,7,9,11,14,19,
  86:12,13,17 87:1,9     21 51:13 55:12         22:4,6,8,9,10,13      20,24 71:7,23 72:6,
  89:14,22 90:2,15,      57:6 64:16 75:13,      23:3,6,7,8,24 24:2,   7,22 73:2,4,5,6,10,
  17 91:1,2,10,12,25     14,21,24 83:6 85:6     11,15,17,19,24,25     14,23 74:2,3,7,8,
  93:7 98:21 101:19,     98:20,25 99:1          25:1,7,8,13,15,17,    10,11,20 75:3,4,22
  20 102:8 106:6         103:3 107:9            18,19,22,23 26:21,    76:1,5,10 77:1,24
  108:23 109:3          time 5:14 7:10          24 27:3,7,8,12,15,    78:21,22,23 79:4,7,
  110:15 113:15           10:16 12:10,22,25     18 28:21 29:3,4,5,    16,18,25 80:3,4,7
                          14:8 15:11 25:9,14    7,8,10,11,13,14,16,   81:4,10,11,17,23,
 those 8:19 9:7 13:7
                          27:5,13,14,15 28:6,   17,18,23,24 30:2,7,   24 82:3,5,17,19,20
  16:9,15,17 20:10
                          23 32:3 34:19,20      8,10,14,18,19,21,     83:5,6,19 85:1,3,
  23:2 24:2 26:18
                          35:22 36:6 37:4,19    23 31:3,5,6,17,20,    10,14,17,24 86:2,7,
  27:21 39:2,3,7,17
                          45:1 49:24 52:4,6,    21,25 32:6,11,15      9,18 87:6,7 88:11,
  42:9 43:18 47:4
                          17,22 54:17,19        33:11,13,24 34:10,    12,16,22,24 89:10,
  50:25 51:2 58:5
                          55:1,2,3 62:6,25      12,14,20 35:1,11      11 91:7,13,20 92:1,
  59:7 60:4 61:14
                          63:5,12 64:7 65:19,   36:18,19 37:1 38:2,   2,3,4,7,10,11,14,15
  63:6,8 73:1,8 74:1,
                          23 73:6 75:3,5 77:8   5,11,18,23 39:5,8,    93:4,9,10,15,16
  15 75:6,14 78:23
                          79:18 81:22 83:15,    9,10,11,12,13,19,     94:2,6,12,22 95:1,3
  82:21,23 94:1,24
                          17,20,21 96:6         20,25 40:2,4,6,7,     96:14,16,19,23,24
  96:7 98:9 100:2
                          98:20,23,24 99:15,    16,19 41:1,3,4,12,    97:1,15,16 98:6,12,
  103:18 106:17
                          17,19,20 100:20       14,16,19,23 42:6,7,   14 99:17 101:2,22
  108:16 111:9
                          103:10,17 106:21      10,17,19,21 43:6,9,   102:8,11,18
  112:13
                          107:14,19 108:1       16,17,20,22,23,24,    103:15,19,20
 though 10:25 11:3        109:4                 25 44:1,3,4,5,12,     104:4,11,16,17,20,
  28:2                                          13,23,25 45:5,21,     24 105:2,12,15,17,
                        timeline 30:3,4         24 46:3,6,8,16,20,    21,22,23,24 106:3,
 thought 33:12
  36:23 81:2 86:23      times 12:10 16:1,2      23 47:7,10,11,13,     4,5,9,10,20 107:11,
  96:24                   38:4 62:22,24,25      22,25 48:2,9,19,24    16,20 108:4,17,18,
                          63:2 72:22,23 73:1,   49:14,15,18,19,20,    22,23 109:4,12,13,
 threat 92:9              8 95:2 100:12         22,23,24 50:1,2,4,8   14,15,19,20,23
 threatened 105:15,       105:11 106:14,15,     51:14,17,20,22        110:1,9,10,24,25
  17,21,22                16                    52:16 53:7,8,9,13,    111:19,21 112:2,
                                                15 54:2,11,25 55:4,   10,12,16,17 113:9,
 threats 105:12,13      to 4:2,7,8,18,22 5:1,
                                                8,15,16,17,18,22,     12




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 62 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                   ∙149
Weldon Wallace Bullock, 02/25/2021                                     Index: today..use
 today 5:3                17,19,25 99:1          typically 12:12,18,   University 5:24 6:7
                                                  19,22 15:17 25:4,9    18:20
 together 17:7 30:3      transfer 14:25
                                                  32:2 41:22 42:9,15
  55:2                                                                 unless 31:24 92:10
                         transferring 14:24       76:13 98:7
 told 52:9 54:9,12                                                     unlimited 112:7
                         transpired 52:8         typing 52:16,22,23
  61:20 62:25 95:2
                           107:25                                      unpack 73:9
  102:21
                         transport 7:25                   U            unreasonable
 too 16:22 21:6
                           107:8                                        76:24
  76:16 78:10 103:18
                         trash 39:23,25          U.S. 6:11             unsubstantiated
 took 11:6 97:14
                                                 Uh­huh 9:10 64:3       61:8
                         tried 53:15 74:2,7,
 top 22:17 23:6                                   96:20 111:4
                           8,10 96:16 108:4                            until 8:17 9:21
  45:14,15
                                                 ultimately 29:1,15,    25:14 32:20 94:14
                         trooper's 107:1
 totally 102:18                                   22 30:5
                                                                       up 12:8 13:18 14:15
                         truck 107:8
 towards 22:11 95:5                              uncontrollably         16:3 17:18 19:11
  97:3,4 111:16          true 67:17 105:3         69:2                  20:21 21:25 25:13
                         try 40:16 53:8,9                               32:19,23 33:14
 town 28:18 62:7                                 under 33:6 37:10
                           59:24 79:7                                   34:17 41:19 45:3
  111:12,13                                       59:25 67:21 73:14
                                                                        47:17 48:21 58:8
                         trying 27:7 28:21        88:18,24 92:24
 track 38:22                                                            66:12,22 67:1
                           30:2 57:12 73:6,10,    93:2,4 98:22
 trackable 38:25                                                        70:24,25 71:5,6,8
                           14                     112:19
                                                                        82:16 84:1 86:3
 traffic 40:5 79:25                              undergo 7:6            87:17,18 89:2,10,
                         turn 11:10 12:3,4
   107:3,4,6,10,21,25                                                   24 91:8 101:11
                          56:23 66:21 79:18      understand 13:11
 trailer 107:12                                   14:12,13 30:2,15      104:18 107:2,12,
                         turned 9:15 10:24                              18,22 109:12,13,14
 train 75:10,19 80:4,     53:3 97:3               37:1 43:7 44:11
   7 85:17 88:11,12,                              51:4 77:1,2 103:9    update 75:12
                         two 4:24 7:15,16,17      108:23 109:24
   24                                                                  updates 75:14
                          15:17,18 16:2           110:15
 trained 7:3 47:8         27:23 32:5 92:18                             upon 91:24 92:12
   60:3 78:23 82:21       96:1 108:13            understanding
                                                                        93:5 96:10
   85:24 99:12 103:22                             46:23 78:15
                         two­man 75:24                                 us 13:21,25 17:25
 trainer 88:2                                    undetermined
                         two­year 19:15                                 18:2 26:25 32:5
                                                  25:13
 training 7:5,9,12                                                      34:22 62:1,14 67:8
                         type 7:5 8:10 9:7       uniform 64:6           75:14 79:22 90:14
   14:2 29:5,7,11,24
                          33:15 38:7 42:17                              91:13 102:8
   34:11 35:2 36:21                              uniforms 25:1,6
                          44:9,10 75:2 100:2
   46:21,25 60:2 66:9                                                  usage 85:24
   69:10 71:22,23        types 8:12              Union 23:21
   72:4,7 73:16 75:12,                           unit 15:12 79:2,13    use 13:3 39:11
                         typewritten 52:18,                             40:11 42:8 46:22,
   13,17 83:2,6,8,13      20                      95:1
   85:5,11,14 87:18,                                                    24 47:3 48:9 50:22,
                         typical 11:25 37:19,    units 78:7             23 58:5,7 66:4
   19 89:4,15 91:3
   98:9,10,11,12,14,      22 41:11 42:11                                69:21,23 70:14




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 63 of 68
WHITE vs VANCE COUNTY, NC, et al.                                            ∙150
Weldon Wallace Bullock, 02/25/2021                Index: use­of­deadly­force..way
  71:11 72:19 73:5       75:7,10 76:15 78:6   WALLACE 4:2             51:12,13,14 52:5,
  75:11 77:20,23,24      82:10 85:10,16                               22,23 53:7,23 54:1,
                                              want 4:8 11:22
  79:24,25 81:9 83:9,    87:13 88:17,19,22,                           4,13,18,20,22 55:1,
                                               13:24 18:8 19:10
  22 88:13,21 89:23      24 89:18 98:2                                5 56:14,25 57:2,19
                                               21:12,13 24:19
  91:15 92:4 93:11       101:13 103:8                                 62:5,9 64:13 66:19
                                               37:1 41:14,16
  96:13 97:21 99:7,9     104:11                                       68:14 69:1,3,7,9,
                                               44:23 47:10,13
                                                                      13,17 71:12 73:5,6,
 use­of­deadly­force    various 28:8           50:3 61:20 63:16,
                                                                      14,16,20 75:3,15,
  90:11                                        17 66:13,23 69:17
                        vehicle 96:10,15,                             17 80:11 81:2,3,5,
                                               70:14,24 75:23
 use­of­force 16:10,     18,22,25                                     22 84:3 85:13,24
                                               82:20 86:2 91:20
  14 40:13,14,21                                                      86:14,23,24 87:1,3,
                        verbal 53:5 63:20      98:12 108:22,23
  41:8,9 44:9,24                                                      4,9,11 88:16 89:7
                         64:23                 109:15,19 113:9
  45:3,22 48:21                                                       90:24 92:14,15,18
  50:24 51:6 52:3       verbatim 53:2         warehouse 86:23         93:2 94:10,25 95:9,
  58:23 61:1 63:11,     very 61:2 77:19        113:20                 12,13,14,16 96:13,
  18 70:25 72:20,24      93:15 102:21 104:7                           15,17,19,21,22,24
                                              warehouses 86:23
  74:25 75:4 98:15       107:9                                        97:6,8,11,12,19
  99:4 108:25                                 warrant 93:10           98:17,22 99:24
                        vest 107:3                                    100:1,22,24 101:1,
 used 17:23 18:12                             warrants 8:1 53:7,
  23:3 59:24,25         via 21:5               8,14 92:18 96:8        3,10 102:4,6,7,25
  64:22 67:25 68:22,                                                  103:3,6,11,15,17,
                        victim 58:20          was 4:3 5:14 6:6,
  23 69:19,25 73:25                                                   18,19,21,23,25
                        victims 43:15          11,18,21,22,24 7:1,    104:1,2,4,7,8
  74:12 80:2 82:2                              12,16,18,23 8:8,11,
  83:19,24,25 85:5,                                                   106:21,22,23,25
                        victims' 107:1         16,20,22 9:1,2,3,
  10,16,24 88:24                                                      107:4,10,14,16,19,
                        view 52:10             15,20 10:18,21,22,     20 108:6,9,21
  90:7 92:25 93:8                              24 11:1,11,25
  94:16,19              violated 58:25                                109:7,8 111:14,16
                                               12:12,16,19,23,24      113:17,19
                         59:14,20              15:13,19,20,23,24
 using 77:22 88:10,
  25 90:6 91:24         violence 110:22        16:4,6,7,17 17:3,5,   wash 34:20
                         111:1,7               13,14,16 19:17        wasn't 5:14 10:19
 utensils 82:25
                                               20:15,17,18 21:21,     21:24 33:12 34:4,
                                               23 23:22 24:22         25 36:6 51:10 77:9
                                   W
          V                                    25:17 27:2,17          87:4 95:23 103:1,
                                               28:11,23,25 29:16      25 109:6,7,11
                        wait 25:22
 vacant 81:2 86:23                             30:5,6,18,19 31:16     112:23 113:24
                        waiting 25:5,18        32:1,3,6,7 33:2,9
 vaguely 31:14                                                       Watkins 12:24 13:4
  63:12                 Wake 23:17             34:15,23 35:1,3,5,
                                               6,7 36:12,17,22        49:14,21 55:15
 Vance 5:20 6:14,16     walk 33:7 37:18        37:3,9,16 38:4,5,      56:11 58:12 93:23
  7:8 8:5 10:13 11:2,    41:19 55:12 56:24     17,23,24 40:4,15,      94:8,10
  14,17 13:12 35:2                             17,18,25 41:15        Watkins' 56:14
                        walked 31:20 53:6
  45:8,9,21 58:14                              42:7 43:4 44:6,9,21
                         103:4                                       way 4:21 5:11
  66:7,11 71:18,21,                            46:11 48:14,22,23
  24 72:3,7,10,14       walking 65:7                                  28:24 32:13,22
                                               49:9,12 50:13,22
                                                                      33:9 34:15,24,25




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 64 of 68
WHITE vs VANCE COUNTY, NC, et al.                                                ∙151
Weldon Wallace Bullock, 02/25/2021                                Index: Wayne..where
  35:5,21 43:9 72:6     weapon 88:14,15,        80:2,12,15,16          96:4 97:20 98:9,10,
  82:3 87:10,12          16,18,22,23 92:7       82:12 83:16,20         11,14,24 99:10,20,
  93:17 106:8 110:10                            88:2 94:14,24 95:7,    21 101:7,8 102:6
                        weapons 65:10,15
  111:15                                        25 96:4,11 97:1        103:9,20 105:7,13
                         82:22
                                                99:12 103:7,9,10,      107:15,24 108:11,
 Wayne 23:16
                        wearing 69:1            21 104:19 108:14,      18 109:19 112:13
 we 4:24 12:2,7,13,                             18 111:6,7,24
                        wears 64:6                                    what's 9:8 14:9
  16 13:20 14:9
                        week 7:14 49:9         weren't 15:14           24:17 45:18 56:8
  15:17 16:1,2 17:7,
                                                76:24 88:6             57:18 60:9 65:12
  23,25 18:12 19:11     weeks 7:15                                     80:20 84:22 94:11
  20:24 21:5,16                                what 4:8 5:16,25
                        weighted 85:15                                 111:21
  24:10,12,13,14                                6:18 7:5,22 8:7,10,
  25:1,9,10,14,19,20    Welborn 49:20           24 9:12,20 10:15,     whatever 25:6
  28:5,7,8,13,16,18,     54:5,23,24 55:4,17,    17,18 11:9,23,25       26:21 28:20 43:18
  19 29:4,12 30:5,22,    19 56:3 58:12          12:11 13:14 14:9       51:13 81:20
  23 31:5,14,16,20       77:16 93:22 94:6       16:6 17:19,22
                                                                      when 7:2,8 8:4,19
  32:1,2,3,7,14 34:2,                           19:17,25 24:5,7,22
                        Weldon 4:2 5:7                                 9:13,22 10:1,9,19
  20 42:20 45:2 46:9,                           25:4,9,23 26:9,12,
                                                                       11:21,25 15:1 16:6
  10 47:16 52:11        well 9:4 11:21          14,22 28:10 30:13,
                                                                       17:1 18:2 22:13
  57:12 62:9,12,13       16:15 17:13 21:1,7     25 31:4,22 37:8,11
                                                                       25:5,9 27:14,15,16
  64:21 66:22 67:1       24:19 26:2 34:10       38:7,9,13,15,25
                                                                       28:7 29:3 31:22
  69:9 71:11 75:12,      36:17 56:10 57:12      39:1,7,18,21 40:17
                                                                       33:6,8,17 34:7
  13,24 76:3,4,7,18      58:7 62:3 68:5         41:7,14,15,21,22
                                                                       35:8,19 37:19
  77:12 78:8 79:24       69:12 72:9 77:23       42:1,2,14 43:2,7
                                                                       38:10 39:18,21
  80:21 82:1 88:15       84:20 90:15 91:6       44:1,16 46:9 47:4
                                                                       40:3 41:5,18 48:20
  89:9 90:10,18 91:2,    93:15,25 97:17,18      48:5,12 49:2,12
                                                                       49:4,10 50:8 51:25
  20 94:25 95:7,25       103:23 105:2 110:4     50:5,13,22 51:2,18
                                                                       54:20,21 55:7,8
  96:7 102:14 103:5,                            52:4,7,8,10,25
                        went 7:7,9 10:2                                56:1 57:1,4 59:10,
  7 108:9 110:2                                 53:19 54:7,8,12
                         14:22 17:9 20:4,11                            13,14,19,20 60:11
  113:8,10,16,25                                55:8,10,11,24,25
                         24:11 28:12 31:9                              64:22 65:22 68:8,
                                                56:4,5,9,12,13
 we'd 28:14              38:14,15 39:1 53:8,                           11 75:3,15 79:1
                                                57:7,14,19,20,21,
                         13 87:7 96:23                                 86:19 91:13 92:1
 we'll 21:16 25:11,                             23,24 58:7,21,22
                         100:24 101:2                                  95:4 96:11 98:18,
  12 70:5                                       59:21 61:20,22
                                                                       21 99:2 100:12
 we're 8:4 19:11        were 6:20 7:3,24        62:2,5,11 64:18
                                                                       101:1 103:21
  20:22 23:6,25          8:3,6,14,19,24         66:4 67:8,10,12
                                                                       105:5,8 110:23
  24:25 27:6 29:23       9:11,17,23,25 10:8,    68:4,14 69:17
                                                                       111:13
  46:9 57:20 60:3        9 11:21,25 12:21       70:12 71:4 72:16
                         14:21 15:25 16:2,9,    73:3,13 74:4 75:15,   where 5:16,23 6:6,
  62:12 66:17 79:18
                         21 21:4 32:24 33:8     19,20 76:9 77:2        10 9:25 10:22 11:5
  91:13 94:23
                         37:6,8 38:4 40:24      80:14 82:15,23         14:19 18:20,22
 we've 28:16 32:15,      41:18 44:12 54:11,     86:5,6,18,21 88:11,    24:11 28:21 34:3
  20 42:19 62:24         17,19,21,24 55:2       20 89:3,12,24 90:4,    41:19 50:9,21
  79:5,15,16,17,21       62:13 64:10 73:8,      10 91:12 92:3,14       63:23 67:24 68:21
                         10 75:1 76:8 77:15     94:21,24 95:12,15      74:7,9 79:6,7,15,




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 65 of 68
WHITE vs VANCE COUNTY, NC, et al.                                               ∙152
Weldon Wallace Bullock, 02/25/2021                            Index: wherever..would
  21,23 80:15 81:1,8,    48:9 50:6,18,21       32:3 33:14 35:13,     woods 79:17 97:1,2
  10,11 82:1 91:4,20     55:9 58:13 69:2       16 40:17 43:11
                                                                     word 16:17 70:14
  95:7 98:5 108:1        77:8                  44:4,23,24 51:1,3,
                                                                      77:22 108:19
  110:25                                       5,8,19,23,24 52:12
                        who 12:16,21 13:7,
                                               53:5,9 54:10,20,22    words 70:13 106:9
 wherever 62:9           19 14:10,13,20
                                               55:18,22 56:7,17      work 6:10 8:1 24:10
                         15:18,20,21 16:9
 whether 12:15 15:2                            57:9 58:14 60:1        25:8 29:10 33:15
                         25:10 28:11,16,18
  17:3 21:22 29:23                             61:14,18,19,22
                         29:2,20 32:1,4,7                             38:2,5 110:2
  30:23 42:4 54:18                             62:14 63:1,7,9,10,
                         36:17 38:23 40:24                           worked 6:12,14,23,
  55:5                                         19 65:8 66:25
                         43:23 47:3 49:18,                            25 8:12 28:12
 which 14:15,18                                67:11 69:20,23
                         24 54:1,4 56:1                               101:5,8,19
  15:5,23,24 17:4,23                           76:11,25 77:21
                         60:20 61:9,10,14,
  23:3 34:15 36:7,20                           79:22 82:19 84:13,    working 6:16 13:25
                         17 63:7,18 67:25
  39:4 40:25 43:9                              15,18,21 85:18         15:3,9,10 28:17
                         70:21 74:3 75:17
  45:13 46:22 48:20                            86:4,17 88:11,13,      40:15 41:18 42:15,
                         80:21 81:19,22
  50:15 66:15 68:8                             18,21,24 89:17,19,     23 43:1,2 61:6
                         83:16,18,20 85:23
  75:1 76:8,22 79:13                           20,21 91:19,21         81:21 86:24 100:23
                         92:6,8 93:8 94:25
  80:2 85:12 91:2                              93:21,22,23,25         104:25 105:10
                         100:22 104:11
  92:15 95:25 99:7                             94:11,12 95:2          106:23 107:19
                         105:3,21 108:14
  100:20,23 103:11,                            100:1 101:5,10         110:10
                         113:19
  12 110:21 111:7                              102:19,22 104:17,
                        who's 13:19 83:13      23 108:5,8 111:12,    worse 44:14,15
  112:9
                        whoever 32:3           14                    would 4:21 5:3
 while 6:25 7:11,14                                                   7:14,24,25 8:1 11:8
  15:25 19:10,11        whole 30:19,21        within 14:8,17 15:5,
                                               8,10 21:9 49:9         12:2,3,5,7,9,13
  42:6 47:21                                                          13:20 14:21,22
                        why 11:8,10 28:3,8     100:14,16,17
 White 4:18,19,20        31:16 34:6 36:20                             15:18 16:3,9,13,24
  16:25 17:1 19:6        61:25 77:6 81:23     without 12:4 13:3       17:12 20:12,13,15
  20:7 24:20 26:13,      104:8                 33:9 34:13 55:4        22:12 23:5 24:13,
  24 27:18 28:1,25                             65:18 92:10 112:7      23 25:7,18,21 26:3,
                        wife 111:14,17
  29:16,20 30:10,18                           witness 4:13 23:23      4,6,18,24 27:3,9
  31:1,7 32:4 33:7      will 4:10,18 5:5       36:16 42:4 45:23       28:3 29:10,13 32:5,
  35:6,8 36:10,11        21:16 24:15 28:10     46:14 48:12 67:5       6 33:7,8,23 34:16,
  47:14 49:15,19         42:7,22 45:5 46:5,    84:11 86:6,15 90:5,    18,22 36:23 37:6
  51:1,3,6,9,19,24       7,10,22 47:12         19                     38:2,3,4,7,8 39:1,2,
  54:1,20,22,24 55:5,    65:20 78:12 79:13                            3 40:5,14,15,16,19,
                         84:2 85:6,9,11       witnesses 43:14         21,23,25 41:7,12,
  18 56:18 57:14
  58:4 59:22 60:16,      106:6 109:2          woman 113:18,19         13,22,24 42:1,3
  20,23 63:2 68:21,                                                   43:3,5,9,10,14,15,
                        willing 19:15 21:9    won't 34:12
  23,24 69:18 77:4                                                    16,18,19,22,23
  92:18,21 102:20       wiped 107:13          wondering 97:19         44:1 46:3,8 49:15,
                        with 6:13 7:11 9:21                           23 52:14,15,18,20
 White's 18:15                                Wood 5:11
                         13:7,21,25 23:25                             60:1 62:20 63:25
  19:22 21:2,22 24:3                          wooded 96:23
                         26:12 28:15,17                               64:11,12,14,16
  26:9 27:20 37:4,20
                                                                      65:1,3,5 75:19,21,




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 66 of 68
WHITE vs VANCE COUNTY, NC, et al.                                              ∙153
Weldon Wallace Bullock, 02/25/2021                             Index: wouldn't..you
  24 77:24 80:21        70:15 107:23          23,24 14:3,4,9,21,    22,24,25 62:3,4,7,
  81:17,21 82:3,12                            22 15:1,2,5,7,8,9,    13,16,19 63:7,10,
                       year 8:23 9:20
  83:15 85:3,19,21                            15,23,24 16:5,6,8,    14,16,17,20,22
                        99:10,21,25
  94:18 99:7,22                               9,13,21,25 17:11,     64:4,8,10,12,14,16,
  103:4,20 104:14,     years 6:15 12:19       19,21,24,25 18:3,4,   23,24 65:25 66:8,
  20,21,22 105:3        13:6 28:17 65:25      5,8,11,17,20,22,23,   13,21 67:4,8,24
  106:15 110:12,14      66:4                  25 19:10,14,15,21,    68:2,7,8,11,14,17,
  112:3,16             yes 4:14,17 5:4,21     22 20:12,15,18,21     19,20 69:11,18,25
                        7:4 10:14 11:15       21:5,11,12,13,14,     70:2,12,20,24
 wouldn't 20:17,18
                        12:18 16:23 18:21     17,18,21,23,25        71:18,21,24 72:6,
  27:11 35:12,13,22
                        19:2,8,18,24 22:1,    22:3,6,8,9,10,12,     18,22,23 73:1,10,
  39:25 40:2,9 41:3
                        12,22,25 31:11        15,20 23:1,6,7,9,24   18,25 74:1,4,5,9,
  43:13 53:16 64:8
                        33:19 34:1 36:12      24:5,12,15,19,21,     12,15,23 75:1,22,
  81:23 82:17,19
                        39:6 41:6 44:17       24 25:17,25 26:4,8,   23 76:1,8,11,12,14,
  87:24
                        46:18 48:4,18 49:3    9,11,13,14 27:9,13,   16,22,25 77:1,13,
 wrap 67:1                                    18,20,24 28:3,18,     14,20 78:3,11 79:4,
                        50:17,20 51:8
 wreck 106:23           56:19 58:17 60:17     22 29:3,9,10 31:6,    9,23 80:7,13,20,21
  107:4,17              61:3,16 66:2,10       12,22 32:2,7,10,11,   81:3,5,15,23,24
                        67:2 70:4 71:2,23     19,24 33:2,7,8,13,    82:12,21 83:3,9,12,
 wrist 60:8 65:2                              17 34:9,10,12,15,     22,24 84:5,6,13,24,
                        72:4,8,13,21 73:12,
  67:14                                       16 35:8,9,14,15,19    25 85:1,3,19 86:1,
                        19 74:14,22 75:9
 write 39:1,8,9,10,     78:1,8,25 79:3,11     36:6,7,14 37:2,5,6,   9,12,17,19 87:7,9,
  11,12,13,19,25        80:17 81:18 82:7      8,25 38:3,7,22,23     16,21,24 88:2,6,9,
  40:9 75:4             83:11 84:7 86:18      39:8,9,10,11,12,13,   20 89:1,5,11,17,22
                        87:2,15 89:13,16,     18,21,23,24,25        90:14,15 91:1,6,17
 writes 41:14                                 40:2,3,5,9,10,11,     92:21,24 93:18,25
                        19,21 90:1,13,22
 writing 17:23 31:19    91:2,12 92:20,23      22,24 41:1,11,12,     94:14,21 96:5
  34:21 52:24           94:21 95:11,18        18,20,21,22 42:14,    97:13,18,19 98:3,
                        97:7,9 99:14 100:5,   16,19 43:4,5,7,9,     14,16 99:2,4,10,12,
 written 38:19 39:5
                        22 101:25 102:3       10,11,19,23 44:21,    16,20,22,24 100:3,
  49:5,11 51:13
                        104:6,7 105:9         23 45:5,7,10,16,24    6,8,9,12,16,20,21
  77:15,16,17
                        106:13,18,19          46:5,12,13,16,19      101:7,15,16,18
 wrong 38:14            111:8,23 112:11       47:6,7,8,12,14,19     102:1,9,11,15,16,
                        113:6,21,23           48:5,16,19,20 49:4,   18,20,21,24 103:5,
 wrote 50:22
                                              18 50:3,4,5,6,7,15,   8,10,13,14,16,21,
                       yet 13:19              18 51:1,3,5,6,23,25   22,24,25 104:4,10,
          X                                   52:10,13 53:2 54:1,   14,18,22 105:2,5,
                       you 4:12,15,16,21,
                        22 5:1,5,10,12,16,    7,9,15,24 55:8,11,    10,17,19,22,23
 X­RAY 25:13            19,21,23,25 6:2,8,    24,25 56:1,5,10,17,   106:2,4,9,10,17,20
                        10,20 7:2,3,5,14,     20 57:5,14,15,18,     107:15 108:15,17,
          Y             19,20,22,23,24,25     19,21,25 58:3,7,9,    18 109:3,4,10,15,
                        8:1,4,5,12,14 9:11,   18,21,24 59:3,8,9,    19 110:7,12,16,23
 yeah 16:20 17:12,      17,22,25 10:1,7,8,9   13,15,17 60:9,11,     111:6,18,22 112:3
  13 18:1 29:12         11:21,22,25 12:11,    12,15,18,21,22,25     113:10,18,25
  30:17 40:5 41:13      21 13:1,11,18,22,     61:1,4,11,13,15,20,




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 67 of 68
WHITE vs VANCE COUNTY, NC, et al.                                     ∙154
Weldon Wallace Bullock, 02/25/2021                 Index: you're..yourself
 you're 5:2 14:4
  21:8,9 33:10,17,24
  39:23 44:24 49:2
  65:6 67:12 77:2,7
  84:21 86:7 87:21
  89:24 105:6,8
 you've 34:18 47:8
  48:2 69:25 81:12
  84:16 106:12
 you­all 31:18 46:6
  62:11,22 66:25
  80:4 106:10 107:22
 young 36:12,17
 your 5:3,5,8,10 6:2,
  8,18 8:1,2,7,25
  16:6 21:10,15
  22:23 33:8 35:20
  36:8 37:2,4,19
  39:24 40:3,12 41:1,
  2 44:13 50:5,10,12,
  15 51:4,10,19,22,
  23 54:23 56:25
  57:18 58:9,21
  59:21 64:11 65:22
  67:21 68:15,17,19
  74:23 76:8,14 77:4
  78:12,16 82:6
  84:21 88:10 89:5,
  14,22,23 90:11,21
  92:15 93:15,16
  94:13,17 97:19,21
  100:14,16,17 102:4
  105:6,8 110:4
 yourself 72:20
  87:24




   Case 5:19-cv-00467-BO Document 71-3 Filed 04/01/21 Page 68 of 68
